Exhibit 10.51

 

 

 

CREDIT AGREEMENT

 

Dated as of December 21, 2004

 

among

 

HERBALIFE INTERNATIONAL, INC.,

as Borrower,

 

HERBALIFE LTD.,

WH INTERMEDIATE HOLDINGS LTD.,

HBL LTD.,

WH LUXEMBOURG HOLDINGS S.à.R.L.,

HLF LUXEMBOURG HOLDINGS S.à R.L.,

WH CAPITAL CORPORATION,

WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,

 

THE SUBSIDIARY GUARANTORS PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

RABOBANK INTERNATIONAL,
as Documentation Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Syndication Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

and

 

MORGAN STANLEY & CO. INCORPORATED,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

SECTION 1.01.

Defined Terms

 

SECTION 1.02. [a05-8308_1ex10d51.htm#Section1_02__141115]

Classification of Loans and Borrowings
[a05-8308_1ex10d51.htm#Section1_02__141115]

 

SECTION 1.03. [a05-8308_1ex10d51.htm#Section1_03__141118]

Terms Generally [a05-8308_1ex10d51.htm#Section1_03__141118]

 

SECTION 1.04. [a05-8308_1ex10d51.htm#Section1_04__141123]

Accounting Terms; GAAP [a05-8308_1ex10d51.htm#Section1_04__141123]

 

 

 

 

ARTICLE II The Credits [a05-8308_1ex10d51.htm#ArticleiiTheCredits_141127]

 

SECTION 2.01. [a05-8308_1ex10d51.htm#Section2_01_141129]

Commitments [a05-8308_1ex10d51.htm#Section2_01_141129]

 

SECTION 2.02. [a05-8308_1ex10d51.htm#Section2_02__141133]

Loans. [a05-8308_1ex10d51.htm#Section2_02__141133]

 

SECTION 2.03. [a05-8308_1ex10d51.htm#Section2_03_141137]

Borrowing Procedure [a05-8308_1ex10d51.htm#Section2_03_141137]

 

SECTION 2.04. [a05-8308_1ex10d51.htm#Section2_04_141139]

Evidence of Debt; Repayment of Loans [a05-8308_1ex10d51.htm#Section2_04_141139]

 

SECTION 2.05. [a05-8308_1ex10d51.htm#Section2_05__141142]

Fees. [a05-8308_1ex10d51.htm#Section2_05__141142]

 

SECTION 2.06. [a05-8308_1ex10d51.htm#Section2_06__141145]

Interest on Loans. [a05-8308_1ex10d51.htm#Section2_06__141145]

 

SECTION 2.07. [a05-8308_1ex10d51.htm#Section2_07__141149]

Termination and Reduction of Commitments.
[a05-8308_1ex10d51.htm#Section2_07__141149]

 

SECTION 2.08. [a05-8308_1ex10d51.htm#Section2_08_141151]

Interest Elections. [a05-8308_1ex10d51.htm#Section2_08_141151]

 

SECTION 2.09. [a05-8308_1ex10d51.htm#Section2_09_141155]

Amortization of Term Borrowings. [a05-8308_1ex10d51.htm#Section2_09_141155]

 

SECTION 2.10. [a05-8308_1ex10d51.htm#Section2_10__141157]

Optional and Mandatory Prepayments of Loans.
[a05-8308_1ex10d51.htm#Section2_10__141157]

 

SECTION 2.11. [a05-8308_1ex10d51.htm#Section2_11_141205]

Alternate Rate of Interest [a05-8308_1ex10d51.htm#Section2_11_141205]

 

SECTION 2.12. [a05-8308_1ex10d51.htm#Section2_12__141206]

Increased Costs. [a05-8308_1ex10d51.htm#Section2_12__141206]

 

SECTION 2.13. [a05-8308_1ex10d51.htm#Section2_13__141209]

Breakage Payments [a05-8308_1ex10d51.htm#Section2_13__141209]

 

SECTION 2.14. [a05-8308_1ex10d51.htm#Section2_14__141211]

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
[a05-8308_1ex10d51.htm#Section2_14__141211]

 

SECTION 2.15. [a05-8308_1ex10d51.htm#Section2_15_141217]

Taxes. [a05-8308_1ex10d51.htm#Section2_15_141217]

 

SECTION 2.16. [a05-8308_1ex10d51.htm#Section2_16_141222]

Mitigation Obligations; Replacement of Lenders.
[a05-8308_1ex10d51.htm#Section2_16_141222]

 

SECTION 2.17. [a05-8308_1ex10d51.htm#Section2_17_141225]

Letters of Credit. [a05-8308_1ex10d51.htm#Section2_17_141225]

 

 

 

 

ARTICLE III Representations and Warranties
[a05-8308_1ex10d51.htm#ArticleiiiRepresentationsAndWarra_141247]

 

SECTION 3.01. [a05-8308_1ex10d51.htm#Section3_01__141253]

Organization; Powers [a05-8308_1ex10d51.htm#Section3_01__141253]

 

SECTION 3.02. [a05-8308_1ex10d51.htm#Section3_02__141254]

Authorization; Enforceability [a05-8308_1ex10d51.htm#Section3_02__141254]

 

SECTION 3.03. [a05-8308_1ex10d51.htm#Section3_03__141257]

Governmental Approvals; No Conflicts [a05-8308_1ex10d51.htm#Section3_03__141257]

 

SECTION 3.04. [a05-8308_1ex10d51.htm#Section3_04__141259]

Financial Statements [a05-8308_1ex10d51.htm#Section3_04__141259]

 

SECTION 3.05. [a05-8308_1ex10d51.htm#Section3_05_Properties__141301]

Properties. [a05-8308_1ex10d51.htm#Section3_05_Properties__141301]

 

SECTION 3.06. [a05-8308_1ex10d51.htm#Section3_06_EquityInterestsAndSub_141303]

Equity Interests and Subsidiaries; Consent.
[a05-8308_1ex10d51.htm#Section3_06_EquityInterestsAndSub_141303]

 

SECTION 3.07. [a05-8308_1ex10d51.htm#Section3_07_LitigationComplianceW_141305]

Litigation; Compliance with Laws.
[a05-8308_1ex10d51.htm#Section3_07_LitigationComplianceW_141305]

 

SECTION 3.08. [a05-8308_1ex10d51.htm#Section3_08_Agreements__141306]

Agreements. [a05-8308_1ex10d51.htm#Section3_08_Agreements__141306]

 

SECTION 3.09. [a05-8308_1ex10d51.htm#Section3_09_FederalReserveRegulat_141307]

Federal Reserve Regulations.
[a05-8308_1ex10d51.htm#Section3_09_FederalReserveRegulat_141307]

 

SECTION 3.10. [a05-8308_1ex10d51.htm#Section3_10_Inve_141310]

Investment Company Act; Public Utility Holding Company Act
[a05-8308_1ex10d51.htm#Section3_10_Inve_141310]

 

SECTION 3.11. [a05-8308_1ex10d51.htm#Section3_11_U_141311]

Use of Proceeds [a05-8308_1ex10d51.htm#Section3_11_U_141311]

 

SECTION 3.12. [a05-8308_1ex10d51.htm#Section3_12_T_141313]

Taxes [a05-8308_1ex10d51.htm#Section3_12_T_141313]

 

SECTION 3.13. [a05-8308_1ex10d51.htm#Section3_13_N_141314]

No Material Misstatements [a05-8308_1ex10d51.htm#Section3_13_N_141314]

 

SECTION 3.14. [a05-8308_1ex10d51.htm#Section3_14_L_141316]

Labor Matters [a05-8308_1ex10d51.htm#Section3_14_L_141316]

 

SECTION 3.15. [a05-8308_1ex10d51.htm#Section3_15__141320]

Solvency [a05-8308_1ex10d51.htm#Section3_15__141320]

 

SECTION 3.16. [a05-8308_1ex10d51.htm#Section3_16__141321]

Employee Benefit Plans. [a05-8308_1ex10d51.htm#Section3_16__141321]

 

SECTION 3.17. [a05-8308_1ex10d51.htm#Section3_17_En_141323]

Environmental Matters. [a05-8308_1ex10d51.htm#Section3_17_En_141323]

 

SECTION 3.18. [a05-8308_1ex10d51.htm#Section3_18_In_141326]

Insurance [a05-8308_1ex10d51.htm#Section3_18_In_141326]

 

SECTION 3.19. [a05-8308_1ex10d51.htm#Section3_19_Se_141328]

Security Documents. [a05-8308_1ex10d51.htm#Section3_19_Se_141328]

 

SECTION 3.20. [a05-8308_1ex10d51.htm#Section3_20_M_141334]

Material Adverse Changes [a05-8308_1ex10d51.htm#Section3_20_M_141334]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV Conditions of Lending
[a05-8308_1ex10d51.htm#ArticleivConditionsOfLending_141336]

 

SECTION 4.01. [a05-8308_1ex10d51.htm#Section4_01__141342]

All Credit Extensions [a05-8308_1ex10d51.htm#Section4_01__141342]

 

SECTION 4.02. [a05-8308_1ex10d51.htm#Section4_02__141345]

Initial Credit Extension [a05-8308_1ex10d51.htm#Section4_02__141345]

 

 

 

 

ARTICLE V Affirmative Covenants
[a05-8308_1ex10d51.htm#ArticlevAffirmativeCovenants_141354]

 

SECTION 5.01. [a05-8308_1ex10d51.htm#Section5_01__141356]

Financial Statements, Reports, Etc. [a05-8308_1ex10d51.htm#Section5_01__141356]

 

SECTION 5.02. [a05-8308_1ex10d51.htm#Section5_02__141404]

Litigation and Other Notices [a05-8308_1ex10d51.htm#Section5_02__141404]

 

SECTION 5.03. [a05-8308_1ex10d51.htm#Section5_03__141407]

Existence; Businesses and Properties.
[a05-8308_1ex10d51.htm#Section5_03__141407]

 

SECTION 5.04. [a05-8308_1ex10d51.htm#Section5_04__141409]

Insurance. [a05-8308_1ex10d51.htm#Section5_04__141409]

 

SECTION 5.05. [a05-8308_1ex10d51.htm#Section5_05_141413]

Taxes [a05-8308_1ex10d51.htm#Section5_05_141413]

 

SECTION 5.06. [a05-8308_1ex10d51.htm#Section5_06__141415]

Employee Benefits [a05-8308_1ex10d51.htm#Section5_06__141415]

 

SECTION 5.07. [a05-8308_1ex10d51.htm#Section5_07_141417]

Maintaining Records; Access to Properties and Inspections
[a05-8308_1ex10d51.htm#Section5_07_141417]

 

SECTION 5.08. [a05-8308_1ex10d51.htm#Section5_08_141419]

Use of Proceeds [a05-8308_1ex10d51.htm#Section5_08_141419]

 

SECTION 5.09. [a05-8308_1ex10d51.htm#Section5_09__141421]

Compliance with Environmental Laws; Environmental Reports.
[a05-8308_1ex10d51.htm#Section5_09__141421]

 

SECTION 5.10. [a05-8308_1ex10d51.htm#Section5_10__141424]

Interest Rate Protection [a05-8308_1ex10d51.htm#Section5_10__141424]

 

SECTION 5.11. [a05-8308_1ex10d51.htm#Section5_11_141426]

Additional Collateral; Additional Guarantors.
[a05-8308_1ex10d51.htm#Section5_11_141426]

 

SECTION 5.12. [a05-8308_1ex10d51.htm#Section5_12__141431]

Security Interests; Further Assurances.
[a05-8308_1ex10d51.htm#Section5_12__141431]

 

SECTION 5.13. [a05-8308_1ex10d51.htm#Section5_13__141450]

Know-Your-Customer Rules. [a05-8308_1ex10d51.htm#Section5_13__141450]

 

SECTION 5.14. [a05-8308_1ex10d51.htm#Section5_14__141452]

Leasehold Undertakings. [a05-8308_1ex10d51.htm#Section5_14__141452]

 

SECTION 5.15. [a05-8308_1ex10d51.htm#Section5_15__141456]

HIL Cash Balances [a05-8308_1ex10d51.htm#Section5_15__141456]

 

SECTION 5.16. [a05-8308_1ex10d51.htm#Section5_16_141457]

Post-Closing Matters [a05-8308_1ex10d51.htm#Section5_16_141457]

 

 

 

 

ARTICLE VI Negative Covenants
[a05-8308_1ex10d51.htm#ArticleviNegativeCovenants_141459]

 

SECTION 6.01. [a05-8308_1ex10d51.htm#Section6_01_141507]

Indebtedness [a05-8308_1ex10d51.htm#Section6_01_141507]

 

SECTION 6.02. [a05-8308_1ex10d51.htm#Section6_02__141510]

Liens [a05-8308_1ex10d51.htm#Section6_02__141510]

 

SECTION 6.03. [a05-8308_1ex10d51.htm#Section6_03__141513]

Investments, Loans and Advances [a05-8308_1ex10d51.htm#Section6_03__141513]

 

SECTION 6.04. [a05-8308_1ex10d51.htm#Section6_04__141517]

Mergers, Consolidations, Sales and Purchases of Assets
[a05-8308_1ex10d51.htm#Section6_04__141517]

 

SECTION 6.05. [a05-8308_1ex10d51.htm#Section6_05__141521]

Dividends [a05-8308_1ex10d51.htm#Section6_05__141521]

 

SECTION 6.06. [a05-8308_1ex10d51.htm#Section6_06__141525]

Transactions with Affiliates [a05-8308_1ex10d51.htm#Section6_06__141525]

 

SECTION 6.07. [a05-8308_1ex10d51.htm#Section6_07_FinancialCovenants__141528]

Financial Covenants.
[a05-8308_1ex10d51.htm#Section6_07_FinancialCovenants__141528]

 

SECTION 6.08. [a05-8308_1ex10d51.htm#Section6_08__141530]

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, Other Constitutive Documents or Bylaws and Certain Other
Agreements, Etc. [a05-8308_1ex10d51.htm#Section6_08__141530]

 

SECTION 6.09. [a05-8308_1ex10d51.htm#Section6_09__141533]

Limitation on Certain Restrictions on Subsidiaries
[a05-8308_1ex10d51.htm#Section6_09__141533]

 

SECTION 6.10. [a05-8308_1ex10d51.htm#Section6_10_L_141535]

Limitation on Issuance of Capital Stock
[a05-8308_1ex10d51.htm#Section6_10_L_141535]

 

SECTION 6.11. [a05-8308_1ex10d51.htm#Section6_11__141536]

Limitation on Creation of Subsidiaries
[a05-8308_1ex10d51.htm#Section6_11__141536]

 

SECTION 6.12. [a05-8308_1ex10d51.htm#Section6_12__141539]

Sale and Leaseback Transactions [a05-8308_1ex10d51.htm#Section6_12__141539]

 

SECTION 6.13. [a05-8308_1ex10d51.htm#Section6_13_H_141542]

Holding Companies. [a05-8308_1ex10d51.htm#Section6_13_H_141542]

 

SECTION 6.14. [a05-8308_1ex10d51.htm#Section6_14_Bu_141544]

Business. [a05-8308_1ex10d51.htm#Section6_14_Bu_141544]

 

SECTION 6.15. [a05-8308_1ex10d51.htm#Section6_15_Lim_141546]

Limitation on Accounting Changes [a05-8308_1ex10d51.htm#Section6_15_Lim_141546]

 

SECTION 6.16. [a05-8308_1ex10d51.htm#Section6_16_Fiscal_141549]

Fiscal Year [a05-8308_1ex10d51.htm#Section6_16_Fiscal_141549]

 

 

 

 

ARTICLE VII Guarantee [a05-8308_1ex10d51.htm#ArticleviiGuarantee_141551]

 

SECTION 7.01. [a05-8308_1ex10d51.htm#Section7_01_TheG_141554]

The Guarantee [a05-8308_1ex10d51.htm#Section7_01_TheG_141554]

 

SECTION 7.02. [a05-8308_1ex10d51.htm#Section7_02__141555]

Obligations Unconditional [a05-8308_1ex10d51.htm#Section7_02__141555]

 

SECTION 7.03. [a05-8308_1ex10d51.htm#Section7_03_Re_141600]

Reinstatement [a05-8308_1ex10d51.htm#Section7_03_Re_141600]

 

SECTION 7.04. [a05-8308_1ex10d51.htm#Section7_04_Subro_141601]

Subrogation; Subordination [a05-8308_1ex10d51.htm#Section7_04_Subro_141601]

 

SECTION 7.05. [a05-8308_1ex10d51.htm#Section7_05_Re_141603]

Remedies [a05-8308_1ex10d51.htm#Section7_05_Re_141603]

 

SECTION 7.06. [a05-8308_1ex10d51.htm#Section7_06_Ins_141605]

Instrument for the Payment of Money
[a05-8308_1ex10d51.htm#Section7_06_Ins_141605]

 

SECTION 7.07. [a05-8308_1ex10d51.htm#Section7_07_Gen_141607]

General Limitation on Guarantee Obligations
[a05-8308_1ex10d51.htm#Section7_07_Gen_141607]

 

SECTION 7.08. [a05-8308_1ex10d51.htm#Section7_08_Con_141609]

Continuing Guarantee [a05-8308_1ex10d51.htm#Section7_08_Con_141609]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.09. [a05-8308_1ex10d51.htm#Section7_09_Rel_141610]

Release of Guarantors [a05-8308_1ex10d51.htm#Section7_09_Rel_141610]

 

 

 

 

ARTICLE VIII Events of Default
[a05-8308_1ex10d51.htm#ArticleviiiEventsOfDefault_141613]

 

 

 

 

ARTICLE IX Collateral Account; Application of Collateral Proceeds
[a05-8308_1ex10d51.htm#ArticleixCollateralAccountApplica_141617]

 

SECTION 9.01. [a05-8308_1ex10d51.htm#Section9_01_CollateralAccount__141636]

Collateral Account.
[a05-8308_1ex10d51.htm#Section9_01_CollateralAccount__141636]

 

SECTION 9.02. [a05-8308_1ex10d51.htm#Section9_02_ProceedsOfCasualtyEve_141638]

Proceeds of Casualty Events and Collateral Dispositions.
[a05-8308_1ex10d51.htm#Section9_02_ProceedsOfCasualtyEve_141638]

 

SECTION 9.03. [a05-8308_1ex10d51.htm#Section9_03_Application_141643]

Application of Proceeds [a05-8308_1ex10d51.htm#Section9_03_Application_141643]

 

 

 

 

ARTICLE X The Administrative Agent and the Collateral Agent
[a05-8308_1ex10d51.htm#ArticlexTheAdministrativeAgentAnd_141645]

 

 

 

 

ARTICLE XI Miscellaneous [a05-8308_1ex10d51.htm#ArticlexiMiscellaneous_141659]

 

SECTION 11.01. [a05-8308_1ex10d51.htm#Section11_01__141701]

Notices [a05-8308_1ex10d51.htm#Section11_01__141701]

 

SECTION 11.02. [a05-8308_1ex10d51.htm#Section11_02_WaiversAmendment__141707]

Waivers; Amendment.
[a05-8308_1ex10d51.htm#Section11_02_WaiversAmendment__141707]

 

SECTION 11.03. [a05-8308_1ex10d51.htm#Section11_03_ExpensesIndemnity__141711]

Expenses; Indemnity.
[a05-8308_1ex10d51.htm#Section11_03_ExpensesIndemnity__141711]

 

SECTION 11.04. [a05-8308_1ex10d51.htm#Section11_04_SuccessorsAndAssigns_141713]

Successors and Assigns.
[a05-8308_1ex10d51.htm#Section11_04_SuccessorsAndAssigns_141713]

 

SECTION 11.05. [a05-8308_1ex10d51.htm#Section11_05_Surviva_141716]

Survival of Agreement [a05-8308_1ex10d51.htm#Section11_05_Surviva_141716]

 

SECTION 11.06. [a05-8308_1ex10d51.htm#Section11_06_Counterpar_141719]

Counterparts; Integration; Effectiveness
[a05-8308_1ex10d51.htm#Section11_06_Counterpar_141719]

 

SECTION 11.07. [a05-8308_1ex10d51.htm#Section11_07_S_141722]

Severability [a05-8308_1ex10d51.htm#Section11_07_S_141722]

 

SECTION 11.08. [a05-8308_1ex10d51.htm#Section11_08_Rig_141723]

Right of Set-off [a05-8308_1ex10d51.htm#Section11_08_Rig_141723]

 

SECTION 11.09. [a05-8308_1ex10d51.htm#Section11_09_GoverningLawJurisdic_141725]

Governing Law; Jurisdiction; Consent to Service of Process.
[a05-8308_1ex10d51.htm#Section11_09_GoverningLawJurisdic_141725]

 

SECTION 11.10. [a05-8308_1ex10d51.htm#Section11_10_Wa_141728]

WAIVER OF JURY TRIAL [a05-8308_1ex10d51.htm#Section11_10_Wa_141728]

 

SECTION 11.11. [a05-8308_1ex10d51.htm#Section11_11_141730]

Headings [a05-8308_1ex10d51.htm#Section11_11_141730]

 

SECTION 11.12. [a05-8308_1ex10d51.htm#Section11_12__141737]

Confidentiality [a05-8308_1ex10d51.htm#Section11_12__141737]

 

SECTION 11.13. [a05-8308_1ex10d51.htm#Section11_13_Int_141740]

Interest Rate Limitation [a05-8308_1ex10d51.htm#Section11_13_Int_141740]

 

SECTION 11.14. [a05-8308_1ex10d51.htm#Section11_14_Usa_141742]

USA Patriot Act Notice [a05-8308_1ex10d51.htm#Section11_14_Usa_141742]

 

 

 

 

ANNEXES

 

 

Annex I [a05-8308_1ex10d51.htm#AnnexI_141757]

Amortization Table [a05-8308_1ex10d51.htm#AnnexI_141757]

 

Annex II [a05-8308_1ex10d51.htm#AnnexIi_141800]

Lenders’ Notice Information and Commitments
[a05-8308_1ex10d51.htm#AnnexIi_141800]

 

Annex III [a05-8308_1ex10d51.htm#AnnexIii_141802]

Limitations on Guarantees and Indemnities Under Applicable Foreign Laws
[a05-8308_1ex10d51.htm#AnnexIii_141802]

 

 

 

 

SCHEDULES

 

 

Schedule 1.01(a)

Deposit Accounts

 

Schedule 1.01(b)

Immaterial Subsidiaries

 

Schedule 1.01(e)

Subsidiary Guarantors

 

Schedule 3.03

Governmental Approvals; Compliance with Laws

 

Schedule 3.05(b)

Real Properties

 

Schedule 3.06(a)

Subsidiaries; Non-Guarantor Subsidiaries

 

Schedule 3.07

Litigation

 

Schedule 3.08

Material Agreements

 

Schedule 3.18

Insurance

 

Schedule 4.02(g)

Local Counsel

 

Schedule 5.16

Post-Closing Matters

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Existing Liens

 

Schedule 6.03

Existing Investments

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A

Form of Administrative Questionnaire

 

Exhibit B

Form of Assignment and Acceptance

 

Exhibit C

Form of Borrowing Request

 

Exhibit D

Form of Interest Election Request

 

Exhibit E-1

Form of Agreement and Estoppel Certificate

 

Exhibit E-2

Form of Landlord Lien Waiver and Access Agreement

 

Exhibit F

Form of U.S. Security Agreement

 

Exhibit G

Form of Intercompany Note

 

Exhibit H

Form of Joinder Agreement

 

Exhibit I-1

Form of Perfection Certificate

 

Exhibit I-2

Form of Perfection Certificate Supplement

 

Exhibit J-1

Form of Revolving Note

 

Exhibit J-2

Form of Term Note

 

Exhibit K

Form of Financial Officer’s Compliance Certificate

 

Exhibit L

Form of Financial Condition Certificate

 

Exhibit M

Form of Letter of Credit Request

 

Exhibit N

Form of Cost Sharing Agreement

 

Exhibit O

Form of License Agreement

 

Exhibit P

Form of Trademark License Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of December 21, 2004, is among
HERBALIFE INTERNATIONAL, INC., a Nevada corporation (“Borrower”); HERBALIFE
LTD., a Cayman Islands exempted company with limited liability (“Holdings”);
WH INTERMEDIATE HOLDINGS LTD., a Cayman Islands exempted company with limited
liability and a direct, wholly-owned subsidiary of Holdings (“Parent”); HBL
LTD., a Cayman Islands exempted company with limited liability and a direct,
wholly-owned subsidiary of Parent ( “Cayman III”); WH LUXEMBOURG HOLDINGS
S.à.R.L., a Luxembourg corporation and a direct, wholly-owned subsidiary of
Parent (“Luxembourg Holdings”); HLF LUXEMBOURG HOLDINGS, S.à.R.L., a Luxembourg
corporation and a direct, wholly-owned subsidiary of Luxembourg Holdings (“New
Lux”); WH CAPITAL CORPORATION, a Nevada corporation and a direct, wholly-owned
subsidiary of New Lux (“WH Capital”); WH LUXEMBOURG INTERMEDIATE HOLDINGS
S.à.R.L., a Luxembourg corporation and a direct, wholly-owned subsidiary of WH
Capital (“Luxembourg Intermediate Holdings”); EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON THE SIGNATURE PAGES HERETO OR FROM TIME TO TIME BECOMING A PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (together with Holdings, Parent,
Cayman III, Luxembourg Holdings, New Lux, WH Capital, Luxembourg Intermediate
Holdings and each other Subsidiary Guarantor from time to time executing a
Guarantee (defined herein) as required hereunder, the “Guarantors”); THE LENDERS
PARTY HERETO; MORGAN STANLEY SENIOR FUNDING, INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH, INCORPORATED, as joint lead arrangers and joint bookrunners (in
such capacity, the “Arrangers”); RABOBANK INTERNATIONAL, as Documentation Agent
(in such capacity, the “Documentation Agent”); MERRILL LYNCH, PIERCE, FENNER &
SMITH, INCORPORATED, as Syndication Agent (in such capacity, the “Syndication
Agent”); MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”); MORGAN STANLEY & CO.
INCORPORATED, as collateral agent for the Secured Parties (defined herein) (in
such capacity, the “Collateral Agent”); and RABOBANK INTERNATIONAL, as Issuing
Bank.

 

WITNESSETH:

 

WHEREAS, Borrower has requested that the Lenders extend certain credit
facilities to Borrower hereunder, the proceeds of which will used, together with
the proceeds to be received by Holdings, in connection with an initial public
offering of its common stock, pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “IPO”) to (a) repay all
outstanding obligations under that certain Amended and Restated Credit Agreement
dated as of March 8, 2004 (as amended, amended and restated, supplemented or
otherwise modified as of the date hereof, the “Existing Credit Agreement”) among
Borrower, the guarantors party thereto, the lenders party thereto, Rabobank
International, as documentation agent, General Electric Capital Corporation, as
syndication agent, UBS Securities LLC, as arranger, and UBS AG, Stamford Branch,
as administrative agent and collateral agent (the “Refinancing”); (b) fund a
distribution to the pre-IPO equity holders of Holdings (the “Distribution”); (c)
redeem (i) up to all of the Senior Subordinated Notes (as defined herein) and
(ii) 40% of the Holdings Senior Notes (as defined herein) (collectively, the
“Redemption” and, together with the IPO, the Refinancing, the Distribution and
all other transactions contemplated hereby and in connection therewith, the
“Transactions”); (d) repay the related fees and expenses incurred in connection
with the Transactions (collectively “Transaction Costs”); and (e) use for
ongoing working capital and general corporate purposes of Borrower and its
Subsidiaries, all subject to the terms and conditions contained herein;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, each of Holdings, Parent, Cayman III, Luxembourg Holdings, New Lux, WH
Capital, Luxembourg Intermediate Holdings and the Subsidiary Guarantors desires
to guarantee Borrower’s obligations hereunder and under the other applicable
Loan Documents, as each will benefit from the Loans (as defined below) made
hereunder; and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any ABR Term Loan or ABR Revolving Loan.

 

“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“ABR Term Borrowing” means a Borrowing comprised of ABR Term Loans.

 

“ABR Term Loan” means any Term Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) an interest rate per annum (rounded upward, if necessary,
to the next 1/100 of 1%) determined by the Administrative Agent to be equal to
the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (b) 1 minus the Statutory Reserves (if any) for such Eurodollar
Borrowing for such Interest Period.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Administrative Agent.

 

“Administrative Services Agreement” means that certain Administrative Services
Agreement dated as of October 1, 2003 between Herbalife International Luxembourg
S.à.R.L. and Herbalife International of America, Inc., as the same may be
amended from time to time in accordance with the provisions hereof.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the person specified; provided,
however, that, for purposes of Section 6.06, the term “Affiliate” shall also
include any person that directly or indirectly owns more than 10% of any class
of Equity Interests of the person specified or that is an officer or director of
the person specified.

 

“Agents” means the Syndication Agent, the Administrative Agent and the
Collateral Agent.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Agreement and Estoppel Certificate” means any Agreement and Estoppel
Certificate between a Loan Party, as tenant, and the applicable holder of the
fee interest, as landlord, substantially in the form of Exhibit E-1.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greater of (a) the Base Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Commitment Fee Percentage” means, for any day (i) for the first two
full quarters after the Closing Date an amount per annum equal to 0.50% and (ii)
for the period after the first two full quarters, the Applicable Commitment Fee
Percentage shall be determined by reference to the Debt Rating and the
Applicable Commitment Fee Percentage set forth below; provided, in the event of
a split rating, the higher of such Debt Ratings shall be used to determine the
Applicable Commitment Fee Percentage, except that, if there is a two tier
difference in the Debt Ratings, the Debt Rating one notch higher than the lower
of the two Debt Ratings shall be used to determine the Applicable Commitment Fee
Percentage.

 

Senior Credit
Facilities Rating
Moody’s/S&P

 

Applicable Commitment
Fee Percentage

 

$Ba1/BB+

 

0.375

%

<Ba1/BB+

 

0.50

%

 

“Applicable Margin” means (i) for the first two full quarters after the Closing
Date (A)(I) 2.00% in the case of Revolving Loans maintained as Eurodollar Loans
and (II) 1.00% in the case of Revolving Loans maintained as ABR Loans and (B)(I)
2.25% in the case of Term Loans maintained as Eurodollar Loans and (II) 1.25% in
the case of Term Loans maintained as ABR Loans and (ii) for the period after the
first two full quarters, the Applicable Margin shall be determined by reference
to the Debt Rating and the Applicable Percentage set forth below; provided, in
the event of a split rating, the higher of such Debt Ratings shall be used to
determine

 

3

--------------------------------------------------------------------------------


 

the Applicable Margin, except that, if there is a two tier difference in the
Debt Ratings, the Debt Rating one notch higher than the lower of the two Debt
Ratings shall be used to determine the Applicable Margin.

 

Senior Credit
Facilities Rating
Moody’s/S&P

 

Applicable Percentage
(Term Loans)

 

 

 

Eurodollar

 

ABR

 

$Ba1/BB+

 

2.00

%

1.00

%

<Ba1/BB+

 

2.25

%

1.25

%

 

Senior Credit
Facilities Rating
Moody’s/S&P

 

Applicable Percentage
(Revolving Loans)

 

 

 

Eurodollar

 

ABR

 

$Ba1/BB+

 

1.75

%

0.75

%

<Ba1/BB+

 

2.00

%

1.00

%

 

“Arranger” has the meaning assigned to such term in the preamble hereto.

 

“Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any property (including stock
of any of Holdings’ Subsidiaries by the holder thereof) by Holdings or any of
its Subsidiaries to any person other than a Loan Party (other than sales and
other dispositions of inventory in the ordinary course of business) and (b) any
issuance or sale by any Subsidiary of Holdings of its Equity Interests to any
person other than a Loan Party.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and its assignee, and accepted by the Administrative Agent, in the form
of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted-average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum that is from time to time
published in the “Money Rates” section of the Wall Street Journal as being the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates).  The Base Rate will change as of the date of publication
in the Wall Street Journal of a Base Rate that is different from that published
on the preceding Business Day.  In the event that The Wall Street Journal

 

4

--------------------------------------------------------------------------------


 

shall, for any reason, fail or cease to publish the Base Rate, Administrative
Agent shall choose a reasonably comparable index or source to use as the basis
for the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans made of the same Class and Type and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by Borrower in accordance with the terms of
Section 2.03 and substantially in the form of Exhibit C, or such other form as
shall be approved by the Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan, the term “Business Day”
does not include any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any person, for any period, the
aggregate of all expenditures of such person and its Consolidated Subsidiaries
for the acquisition of fixed or capital assets which should be capitalized under
GAAP on a consolidated balance sheet of such person and its Consolidated
Subsidiaries.  Notwithstanding the foregoing, Capital Expenditures shall not
include (i) expenditures with Net Cash Proceeds from Asset Sales (other than
through leases) in accordance with this Agreement, to the extent such
expenditures do not exceed the book value of such assets, and (ii) expenditures
of Net Cash Proceeds from a Casualty Event in accordance with this Agreement.

 

“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalent” means, as to any person:  (a) securities issued or directly,
unconditionally and fully guaranteed or insured by the United States or any
agency or instrumentality thereof (provided that, the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person; (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or that is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500 million with maturities of not
more than one year from the date of acquisition by such person; (c) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (b) above; (d) commercial paper issued by any
person incorporated in the United States rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s, and in each
case maturing not more than one year after the date of acquisition by such
person; (e) investments in money market or mutual funds substantially all of
whose assets are comprised of securities of the types described in clauses (a)
through (d) above; (f) demand deposit accounts (including the deposit accounts
identified on

 

5

--------------------------------------------------------------------------------


 

Schedule 1.01(a)) maintained in the ordinary course of business; (g) investments
in tax-exempt obligations of any state of the United States of America, or any
municipality of any such state, in each case rated “AA” or better by S&P, “Aa2”
or better by Moody’s or an equivalent rating by any other credit rating agency
of recognized national standing, provided that, such obligations mature within
six months from the date of acquisition thereof; and (h) investments in mutual
funds or variable rate notes that invest in tax exempt obligations of the types
described in clause (g) above.

 

“Casualty Event” means, with respect to any property (including Real Property)
of any person, any loss of title with respect to such property or any loss of or
damage to or destruction of, or any condemnation or other taking (including by
any Governmental Authority) of, such property for which such person or any of
its subsidiaries receives insurance proceeds or proceeds of a condemnation award
or other compensation.  “Casualty Event” includes any taking of all or any part
of any Real Property of any person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, civil
or military.

 

“CERCLA” has the meaning assigned thereto in the definition of “Environmental
Law.”

 

A “Change in Control” is deemed to have occurred if:  (a) Holdings at any time
ceases to own, directly or indirectly, 100% of the capital stock of Borrower and
each Guarantor (other than Holdings); (b) the Permitted Holders cease to own, or
to have the power to vote or direct the voting of, Voting Stock representing at
least 25% of the voting power of the total outstanding Voting Stock; or (c) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause (c) such person or group is deemed to
have “beneficial ownership” of all securities that any such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of Voting Stock representing
more than 35% of the voting power of the total outstanding Voting Stock; (d) a
Change of Control (as defined in the Holdings Senior Note Agreement) or a
“change of control” or similar event, however denominated shall occur under and
as defined under any other indenture or Material Agreement to which Borrower or
any Subsidiary is a party; or (e) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election by the stockholders of
Holdings was approved by a vote of at least a majority of the directors of
Holdings then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of
Holdings.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning assigned to such term in Section 11.13.

 

6

--------------------------------------------------------------------------------


 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Closing Date” means the date of the initial Credit Extension.

 

“Collateral” means all of the Security Agreement Collateral, any Mortgaged Real
Property and all other property of whatever kind and nature pledged as
collateral under any Security Document.

 

“Collateral Account” has the meaning assigned to such term in the U.S. Security
Agreement.

 

“Collateral Agent” has the meaning assigned to such term in the preamble hereto.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the account of Borrower for the benefit of Borrower or any of its
Subsidiaries, for the purpose of providing the primary payment mechanism in
connection with the purchase of any materials, goods or services by Borrower or
any of its Subsidiaries in the ordinary course of business of Borrower or such
Subsidiaries.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.05(a).

 

“Commitment Letter” means the Commitment Letter, dated November 5, 2004, among
Herbalife International, Inc., Morgan Stanley Senior Funding, Inc. and Merrill
Lynch, Pierce, Fenner & Smith, Incorporated, as amended.

 

“Companies” means Holdings and its Subsidiaries; and “Company” means any one of
them.

 

“Company Lease” has the meaning assigned to such term in Section 3.05(b).

 

“Consolidated Companies” means Holdings and its Consolidated Subsidiaries.

 

“Consolidated Current Assets” means, with respect to any person as at any date
of determination, the total assets of such person and its Consolidated
Subsidiaries that may properly be classified as current assets on a consolidated
balance sheet of such person and its Consolidated Subsidiaries in accordance
with GAAP.

 

“Consolidated Current Liabilities” means, with respect to any person as at any
date of determination, the total liabilities of such person and its Consolidated
Subsidiaries that may properly be classified as current liabilities (other than
the current portion of any Loans or Capital Lease Obligations) on a consolidated
balance sheet of such person and its Consolidated Subsidiaries in accordance
with GAAP.

 

“Consolidated EBITDA” means, with respect to any person for any period,
Consolidated Net Income for such period, adjusted, in each case only to the
extent (and in the same proportion) deducted in determining Consolidated Net
Income, without duplication, by (x) adding thereto (i) Consolidated Interest
Expense, (ii) provision for taxes based on income, (iii)

 

7

--------------------------------------------------------------------------------


 

depreciation, (iv) amortization (including amortization of deferred fees and the
accretion of original issue discount), (v) all other noncash items subtracted in
determining Consolidated Net Income (including any noncash compensation charge
arising from any grant of stock, stock options or other equity-based awards of
such person or any of its Subsidiaries and noncash losses or charges related to
impairment of goodwill and other intangible assets and excluding any noncash
charge that results in an accrual of a reserve for cash charges in any future
period) for such period, (vi) nonrecurring expenses and charges, (vii) 
aggregate cash payments made in respect of the Tax Indemnity not to exceed $15
million for any fiscal year and (viii) Transactions Costs; and (y) subtracting
therefrom the aggregate amount of all noncash items, determined on a
consolidated basis, to the extent such items were added in determining
Consolidated Net Income for such period.

 

“Consolidated Indebtedness” means, with respect to any person as at any date of
determination, the aggregate amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capital Lease
Obligations and all LC Exposure) of such person and its Consolidated
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of Holdings, the ratio computed for the period consisting of such fiscal
quarter and each of the three immediately preceding fiscal quarters of:  (a)
Consolidated EBITDA (for all such fiscal quarters) to (b) Consolidated Interest
Expense (for all such fiscal quarters).

 

“Consolidated Interest Expense” means, with respect to any person for any
period, the total consolidated cash interest expense (including that portion
attributable to Capital Leases Obligations) of such person and its Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including commitment fees, letter-of-credit fees and net
amounts payable under Interest Rate Protection Agreements) determined in
accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any person for any period, the
consolidated net after tax income of such person and its Consolidated
Subsidiaries determined in accordance with GAAP, but excluding in any event (a)
net earnings or loss of any other person (other than a Subsidiary of Holdings)
in which such person or any of its Consolidated Subsidiaries has an ownership
interest, except (in the case of any such net earnings) to the extent such net
earnings shall have actually been received by such person or any of its
Consolidated Subsidiaries in the form of cash distributions and (b) the income
(or loss) of any other person accrued prior to the date it becomes a Subsidiary
of such person or any of its Consolidated Subsidiaries or is merged into or
consolidated with such person or any of its Consolidated Subsidiaries or that
other person’s assets are acquired by such person or its Consolidated
Subsidiaries after the Closing Date.

 

“Consolidated Subsidiaries” means, as to any person, all subsidiaries of such
person that are consolidated with such person for financial reporting purposes
in accordance with GAAP.

 

“Contested Collateral Lien Conditions” means, with respect to any Permitted Lien
of the type described in Sections 6.02(a), (b) and (d), the following
conditions:

 

(a)   any proceeding instituted contesting such Lien shall conclusively operate
to stay the sale or forfeiture of any portion of the Collateral on account of
such Lien;

 

8

--------------------------------------------------------------------------------


 

(b)   the appropriate Loan Party shall maintain cash reserves in an amount
sufficient to pay and discharge such Lien in accordance with GAAP; and

 

(c)   such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

 

“Contingent Obligation” means, as to any person, any obligation of such person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include (w) endorsements of instruments for deposit or
collection in the ordinary course of business, (x) any product warranties issued
on products by Holdings or any of its Subsidiaries in the ordinary course of
business, (y) any obligation to buy back products in the ordinary course of
business made pursuant to the buyback policy of Holdings and its Subsidiaries or
pursuant to applicable Requirements of Law, and (z) any operating lease
guarantees (other than in respect of Synthetic Lease Obligations) executed by
Borrower in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” has the meaning assigned to such term in the U.S. Security
Agreement.

 

“Cost Sharing Agreement” means that certain Cost Sharing Agreement to be entered
into between Borrower and HIL Swiss, substantially in the form of Exhibit N, as
the same may be amended from time to time in accordance with the provisions
hereof.

 

“Credit Extension” has the meaning assigned to such term in Section 4.01.

 

“Debt Issuance” means the incurrence by Holdings or any of its Subsidiaries of
any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

 

9

--------------------------------------------------------------------------------


 

“Debt Rating” means the Moody’s Rating and/or the S&P Rating, as the context may
require.

 

“Default” means any event or condition that is, or upon notice or lapse of time
would constitute, an Event of Default.

 

“Designated Subsidiaries”  means Herbalife (China) Health Products Ltd.,
Herbalife China, LLC, Herbalife Dominicana, S.A., Herbalife Del Ecuador, S.A.,
Herbalife Hungary Trading, Limited, Herbalife International SDN. BHD. and
Herbalife International Products N.V.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date; (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities, or (ii) any Equity Interests referred to in
clause (a) above, in each case at any time prior to the first anniversary of the
Term Loan Maturity Date; or (c) contains any repurchase obligation that may come
into effect prior to payment in full of all amounts hereunder.

 

“Distribution” has the meaning assigned to such term in the recitals hereto.

 

“Dividend” with respect to any person means that such person has declared or
paid a dividend or returned any equity capital to its stockholders or authorized
or made any other distribution, payment or delivery of property (other than
common stock of such person) or cash to its stockholders as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for
consideration any shares of any class of its capital stock outstanding on or
after the Closing Date (or any options or warrants issued by such person with
respect to its capital stock), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock of such person outstanding on or after the Closing Date (or any options or
warrants issued by such person with respect to its capital stock).  Without
limiting the foregoing, “Dividend” with respect to any person also includes all
payments made or required to be made by such person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 

“Documentation Agent” has the meaning assigned to such term in the preamble
hereto.

 

“dollars” or “$”means the lawful money of the United States of America.

 

“Domesticated Foreign Subsidiary” means a Foreign Subsidiary which has become
domesticated into the United States.

 

“environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, the workplace or as otherwise
defined in any Environmental Law.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, investigation or potential liability claim, demand, order, directive,
cost recovery action or other cause of action by, or on behalf of, any
Governmental Authority or any person for damages,

 

10

--------------------------------------------------------------------------------


 

injunctive or equitable relief, personal injury (including sickness, disease or
death), Response action costs, tangible or intangible property damage, natural
resource damages, nuisance, pollution, any adverse effect on the environment
caused by any Hazardous Material, or for fines, penalties, restrictions or
modification of operations or equipment, resulting from or based upon (a) the
existence, or the continuation of the existence, of a Release (including sudden
or non-sudden, accidental or non-accidental Releases of Hazardous Material); (b)
exposure to any Hazardous Material; (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or (d)
the violation or alleged violation of any Environmental Law or Environmental
Permit.

 

“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, or the common law relating in any way to the
protection or preservation of the environment (including preservation or
reclamation of natural resources), the management, Release or threatened Release
of any Hazardous Material or to public or occupational health and safety
matters, including The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”),
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq., the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970,
as amended, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act of 1976,
15 U.S.C. §§ 2601 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §§ 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., and any similar or implementing
state, local or foreign law, and all amendments to or regulations promulgated
under, any of the foregoing.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equity Interest” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest (other than an interest constituting
Indebtedness) or participation that confers on a person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, whether outstanding on or issued after the Closing Date.

 

“Equity Issuance” means, without duplication, any issuance or sale by Holdings
or any of its Subsidiaries (other than (x) by Borrower or any Guarantor to
another Guarantor or (y) by a Subsidiary of Holdings to any Wholly Owned
Subsidiary of Holdings) after the Closing Date of (a) any Equity Interests
(including any Equity Interests issued upon exercise of any warrant or option)
or any warrants or options to purchase Equity Interests, or (b) any other
security or instrument representing an Equity Interest (or the right to obtain
any Equity Interest) in the issuing or selling person; provided, however, that
an Equity Issuance shall not include any such sale or issuance by Holdings of
(i) not more than an aggregate amount of 15.5% of the shares of its Equity
Interests or any warrants or options to purchase its Equity Interests (including
such

 

11

--------------------------------------------------------------------------------


 

Equity Interests issued upon exercise of any warrant or option but excluding any
Disqualified Capital Stock), in each case to directors, officers or employees of
any Company or (ii) its Equity Interests in connection with the Transactions.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means, with respect to any employer any trade or business
(whether or not incorporated) that, together with such employer, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Tax Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Tax Code or Section 302 of ERISA), whether or not
waived, the failure to make by its due date a required installment under
Section 412(m) of the Tax Code with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (c) the filing pursuant to
Section 412(d) of the Tax Code or Section 303(d) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition that could reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (f) the provision to an affected party by the administrator of any Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (g) the
withdrawal by any Company or any of its ERISA Affiliates from any Plan with two
or more contributing sponsors or the termination of any such Plan resulting in
liability to any Company or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (h) the receipt by any Company or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i)
making of any amendment to any Plan that could result in the imposition of a
lien or the posting of a bond or other security; (j) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Tax
Code or Section 406 of ERISA) that could result in a Material Adverse Effect;
(k) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Tax
Code or pursuant to ERISA with respect to any Plan; and (l) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Company or any of its ERISA Affiliates in
connection with any Plan.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means any Eurodollar Revolving Loan or Eurodollar Term Loan.

 

“Eurodollar Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Eurodollar Term Borrowing” means a Borrowing comprised of Eurodollar Term
Loans.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Term Loan” means any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Cash Flow” means, for any fiscal year of Holdings, the sum, without
duplication, of

 

(a)   Consolidated EBITDA of Holdings for such fiscal year; plus

 

(b)   Losses from Asset Sales; plus

 

(c)   reductions to noncash working capital of Holdings and its Consolidated
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such fiscal year); minus

 

(d)   the amount of any cash income taxes payable by Holdings and its
Consolidated Subsidiaries with respect to such fiscal year and, to the extent
permitted hereunder; minus

 

(e)   Consolidated Interest Expense of Holdings during such fiscal year; minus

 

(f)    Capital Expenditures of Holdings made in cash in accordance with
Section 6.07(c) during such fiscal year, to the extent funded from internally
generated funds; minus

 

(g)   permanent repayments of Indebtedness made by Holdings and its Consolidated
Subsidiaries during such fiscal year (including payments of principal in respect
of the Revolving Loans to the extent there is an equivalent reduction in the
Revolving Commitments hereunder); minus

 

(h)   aggregate cash payments made in respect of the Tax Indemnity not to exceed
$15 million in any fiscal year; minus

 

(i)    additions to noncash working capital of Holdings and its Consolidated
Subsidiaries for such fiscal year (i.e., the increase, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such fiscal year); minus

 

(j)    gains from Asset Sales.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) foreign, federal, state or
local income or franchise taxes imposed on (or measured by) its net income by
the United States of America, or by the jurisdiction under the laws of which
such recipient is doing business, is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
and (c) in the case of a Foreign

 

13

--------------------------------------------------------------------------------


 

Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Fee Letter, dated November 5, 2004, among Herbalife
International, Inc., Morgan Stanley Senior Funding, Inc. and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, as amended.

 

“Fees” mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

 

 “Financial Officer” of any person means the chief financial officer, principal
accounting officer, treasurer or controller of such person.

 

“FIRREA” means the Federal Institutions Reform, Recovery and Enforcement Act of
1989.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Tax Code.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement that would be an “employee pension benefit plan” under Section 3(2) of
ERISA if such plan, program, policy, arrangement or agreement was not maintained
outside the United States primarily for the benefit of persons substantially all
of whom are nonresident aliens with respect to which any Company could incur
liability.

 

“Foreign Security Agreements” means each security, pledge or similar agreement
necessary or desirable to evidence the grant of a security interest or pledge of
assets of any Subsidiary Guarantor that is a Foreign Subsidiary and that is
required hereunder, in each case in form and substance satisfactory to the
Collateral Agent and as such agreement may thereafter be amended, supplemented
or otherwise modified from time to time.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“Fronting Fees” has the meaning assigned to such term in Section 2.05(c).

 

14

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Governmental Real Property Disclosure Requirements” means any Requirement of
Law of any Governmental Authority requiring notification of the buyer, mortgagee
or assignee of Real Property, or notification, registration or filing to or with
any Governmental Authority, prior to the sale, mortgage or assignment of any
Real Property or transfer of control of an establishment, of the actual or
threatened presence or release into the environment, or the use, disposal or
handling of Hazardous Material on, at, under or near the Real Property to be
sold, mortgaged or assigned or the establishment for which control is to be
transferred.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

 

“Guarantees” means the guarantees issued pursuant to Article VII (or pursuant to
any other form of guarantee required by applicable Requirements of Law and in
form and substance reasonably satisfactory to the Administrative Agent) by
Holdings, Parent, the LuxCos, Cayman III, WH Capital and the Subsidiary
Guarantors.

 

“Guarantors” has the meaning assigned to such term in the preamble hereof.

 

“Hazardous Materials” means all pollutants, contaminants, chemicals, wastes,
substances and constituents including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes, of any nature subject to regulation, or that
can give rise to liability under any Environmental Law.

 

“Hedging Agreement” means any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“HIL” means Herbalife International Luxembourg S.à.R.L., a Luxembourg
corporation and a direct, wholly-owned subsidiary of Luxembourg Holdings.

 

“HIL Swiss” means HIL Swiss International G.m.b.H., a limited liability company
organized under to the laws of Switzerland.

 

“HIL Swiss Intercompany Agreements” means, collectively, the Trademark License
Agreement, License Agreement, Cost Sharing Agreement and Administrative Services
Agreement.

 

“Holding Companies” means, collectively, Holdings, Parent, Cayman III,
Luxembourg Holdings, New Lux, WH Capital, Luxembourg Intermediate Holdings and,
individually, each of the foregoing.

 

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

“Holdings Senior Note Agreement” means that certain Indenture dated as of
March 8, 2004 (as in effect on the date hereof) by and among Holdings and WH
Capital, as issuers, and The Bank of New York, as trustee.

 

15

--------------------------------------------------------------------------------


 

“Holdings Senior Note Documents” means the Holdings Senior Notes, the Holdings
Senior Note Agreement, and all other documents executed and delivered with
respect to either of the foregoing.

 

“Holdings Senior Notes” means the $275.0 million in the aggregate principal
amount of 9½ Notes due 2011 issued by Holdings and WH Capital under the Holdings
Senior Note Agreement.

 

“Immaterial Subsidiary” means a Subsidiary that generates less than $1.0 million
of net sales during any fiscal year (or, in the case of a Subsidiary without
prior operating history, is reasonably projected by Borrower to generate less
than $1.0 million of net sales during its first full year of operation). 
Notwithstanding the foregoing, Herbalife Hungary Trading, Limited and Herbalife
International SDN, BHD shall be deemed Immaterial Subsidiaries.  All Immaterial
Subsidiaries in existence on the Closing Date are identified on
Schedule 1.01(b).

 

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money; (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
person upon which interest charges are customarily paid or accrued; (d) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (e) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable incurred in the ordinary course of
business); (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed; (g) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (h) all obligations of such person in respect of Hedging Agreements;
provided that, the amount of Indebtedness of the type referred to in this clause
(h) of any person shall be zero unless and until such Indebtedness shall be
terminated, in which case the amount of such Indebtedness shall be the
termination payment due thereunder by such person; (i) all obligations of such
person as an account party in respect of letters of credit, letters of guaranty
and bankers’ acceptances; (j) all Attributable Indebtedness of such person; and
(k) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j)
above.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that the terms of such Indebtedness provide that such person is not
liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03(b).

 

“Information” has the meaning assigned to such term in Section 11.12.

 

“Intellectual Property” has the meaning assigned to such term in the U.S.
Security Agreement.

 

“Intercompany Note” means a promissory note, substantially in the form of
Exhibit G, evidencing Indebtedness payable by a payor Company to a payee Loan
Party.

 

16

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by Borrower to convert or continue a
Revolving Borrowing or Term Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit D.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December to occur during the period that such
Loan is outstanding and the final maturity date of such Loan; and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part, and in the case of a Eurodollar
Loan with an Interest Period of more than three-months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of
three-months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, (a) the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six, or if
available to all Lenders, 9 or 12 months thereafter, and (b) in addition to the
periods identified in clause (a) but only for the period commencing on the
Closing Date through the earlier of (i) the date that is 30 days thereafter or
(ii) the date upon which Morgan Stanley Senior Funding, Inc. has determined (and
notifies the Borrower) that the primary syndication of the credit facilities
established hereunder (and the resultant addition of institutions as Lenders)
has been completed, the period commencing on the date of such Borrowing and
ending one week thereafter, in each case, as Borrower may elect; provided that,
(A) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
and (B) any Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period, shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement designed to protect Holdings or its Subsidiaries against
fluctuations in interest rates and not entered into for speculation.

 

“internally generated funds” means funds not constituting the proceeds of any
Loan, Debt Issuance, Equity Issuance, Asset Sale, insurance recovery or
Indebtedness (in each case without regard to the exclusions from the definition
thereof).

 

“Investments” has the meaning assigned to such term in Section 6.03.

 

“IPO” has the meaning assigned to such term in the recitals hereto.

 

“Issuing Bank” means, as the context may require, (a) Rabobank International
with respect to Letters of Credit issued by it; (b) any other Lender that may
become an Issuing Bank pursuant to Section 2.17(i), with respect to Letters of
Credit issued by such Lender; or (c) collectively, all of the foregoing.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit H.

 

17

--------------------------------------------------------------------------------


 

“Landlord Lien Waiver and Access Agreement” means the Landlord Lien Waiver and
Access Agreement, substantially in the form of Exhibit E-2 or otherwise in form
and substance reasonably satisfactory to the Collateral Agent.

 

“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.17.

 

“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time. 
The LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

 

“LC Participation Fee” has the meaning assigned to such term in Section 2.05(c).

 

“LC Sub-Account” has the meaning assigned to such term in Section 9.01(d).

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

 

“Lenders” means (a) the financial institutions listed on Annex II (other than
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment and Acceptance) and (b) any financial institution that has become
a party hereto pursuant to an Assignment and Acceptance.

 

“Lender Affiliate” means with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
advisor.

 

“Letter of Credit” means any (i) Standby Letter of Credit and (ii) Commercial
Letter of Credit, in each case, issued or to be issued by an Issuing Bank for
the account of Borrower pursuant to Section 2.17.

 

“Letter of Credit Request” means a request by Borrower in accordance with the
terms of Section 2.17 and substantially in the form of Exhibit M, or such other
form as shall be approved by the Administrative Agent and the Issuing Bank.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of Holdings,
the ratio of:  (a) Consolidated Indebtedness of Holdings on such date to (b)
Consolidated EBITDA of Holdings computed for the period consisting of such
fiscal quarter and each of the three immediately preceding fiscal quarters.

 

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates
for deposits in dollars with a term

 

18

--------------------------------------------------------------------------------


 

comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full Business Day preceding the first
day of such Interest Period; provided, however, that (i) if no comparable term
for an Interest Period is available, the LIBOR Rate shall be determined using
the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period, and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent determines
that prime banks are offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period.  “Telerate British Bankers Assoc.
Interest Settlement Rates Page” means the display designated as Page 3750 on the
Telerate System Incorporated Service (or such other page as may replace such
page on such service for the purpose of displaying the rates at which dollar
deposits are offered by leading banks in the London interbank deposit market).

 

“License Agreement” means that certain License Agreement to be entered into
between Borrower and HIL Swiss, substantially in the form of Exhibit O, as the
same may be amended from time to time in accordance with the provisions hereof.

 

“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, security
interest or encumbrance of any kind, any other type of preferential arrangement
in respect of such property, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Guarantee, the Letters of Credit,
the Notes (if any) and the Security Documents.

 

“Loan Parties” means Holdings, Parent, Cayman III, the LuxCos, WH Capital,
Borrower, and each other Guarantor.

 

“Loan” means, as the context may require, a Revolving Loan or a Term Loan.

 

“LuxCos” means Luxembourg Holdings, New Lux and Luxembourg Intermediate
Holdings.

 

“Luxembourg Holdings” has the meaning assigned to such term in the preamble
hereof.

 

“Luxembourg Intermediate Holdings” has the meaning assigned to such term in the
preamble hereof.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations, prospects or condition, financial or otherwise,
of Holdings and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to perform their obligations under any Loan
Document; (c) material impairment of the rights of or benefits or remedies
available to the Lenders or the Collateral Agent under any Loan Document; or
(d) a material adverse effect on the Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

 

“Material Agreement” means those agreements, documents or instruments set forth
in Schedule 3.08 and any other agreements, documents or instruments to which
Holdings or any of its Subsidiaries is a party and which the breach thereof by
such party or failure by such party to maintain such agreement, document or
instrument in effect would reasonably be expected to have a Material Adverse
Effect.

 

“Material Leased Real Property” means all right, title and interest in and to
any and all parcels of or interests in real property leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof where a Loan Party maintains Collateral having a value in
excess of $5.0 million.

 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means the debt rating of Borrower’s senior secured debt rating
most recently announced.

 

“Mortgage” means an agreement, including a mortgage, deed of trust or any other
document, creating and evidencing a Lien on a Mortgaged Real Property, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, with such schedules and including such provisions as shall be necessary
to conform such document to applicable or local law or as shall be customary
under local law, as the same may at any time be amended in accordance with the
terms thereof and hereof.

 

“Mortgaged Real Property” means each Real Property, if any, that shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section 5.11.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any Company or any of its ERISA
Affiliates is then making or accruing an obligation to make contributions, (b)
to which any Company or any ERISA Affiliate has within the preceding five plan
years made contributions, or (c) with respect to which any Company or any ERISA
Affiliate could incur liability.

 

“Net Cash Proceeds” means:

 

(a)   with respect to any Asset Sale, the cash proceeds received by any Loan
Party (including cash proceeds subsequently received (as and when received by
any Loan Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal
fees, transfer and similar taxes

 

20

--------------------------------------------------------------------------------


 

and Borrower’s reasonable and good faith estimate of income, franchise, sales,
and other applicable taxes required to be paid by Holdings or any of its
Subsidiaries in connection with such Asset Sale in the taxable year that such
sale is consummated or in the immediately succeeding taxable year, the
computation of which shall take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes; (ii)
amounts escrowed or provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such escrow or reserve, such amounts shall
constitute Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the assets
sold within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money that is secured by a
senior Lien on the asset sold in such Asset Sale and that is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset);

 

(b)   with respect to any Debt Issuance or Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, discounts, costs and other expenses
incurred in connection therewith; and

 

(c)   with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

 

“New Lux” has the meaning assigned to such term in the preamble hereof.

 

“New Parent” has the meaning assigned to such term in Section 6.04(o).

 

“New Wholly Owned Subsidiary” has the meaning assigned to such term in
Section 5.11(b).

 

“Non-Guarantor Subsidiary” means (a) all of the Companies designated on
Schedule 3.06(a) (as in effect on the Closing Date) as a “Non-Guarantor
Subsidiary”, (b) each Subsidiary that has been and remains released from its
Guarantee in accordance with Section 7.09 hereof, and (c) each New Wholly Owned
Subsidiary that is not required to become a Guarantor hereunder in accordance
with Section 5.11.

 

“Notes” means any notes evidencing the Term Loans or Revolving Loans issued
pursuant to this Agreement, if any, substantially in the form of Exhibit J-1 or
J-2, as applicable.

 

“Obligations” means (a) obligations of each Loan Party from time to time arising
under or in respect of the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by each
Loan

 

21

--------------------------------------------------------------------------------


 

Party under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of each Loan Party under this Agreement and the
other Loan Documents; (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents; (c) the due and punctual payment
and performance of all obligations of each Loan Party under each Hedging
Agreement entered into with any counterparty that was a Lender or Affiliate of a
Lender at the time such Hedging Agreement was entered into; and (d) the due and
punctual payment and performance of all obligations in respect of overdrafts and
related liabilities owed to any Lender, any Affiliate of a Lender, the
Administrative Agent or the Collateral Agent arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfer of funds.

 

“Preliminary Prospectus” means that certain Preliminary Prospectus, dated
December 14, 2004, relating to the IPO.

 

“Officers’ Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its Chief Executive Officer, its President or one of its Vice
Presidents (or an equivalent officer) or by its Chief Financial Officer, Vice
President-Finance or its Treasurer (or an equivalent officer), each in their
official (and not individual) capacity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” has the meaning assigned to such term in the preamble hereto.

 

“Participant” has the meaning assigned to such term in Section 11.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit I-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisitions” means any acquisition of 100% of the issued and
outstanding Equity Interests of, or assets constituting a business, division or
product line of, any other person, provided, that (a) Holdings shall be in
compliance on a pro forma basis after giving effect to such acquisition, with
the requirements of Section 6.07 as of the last measurement date, (b) no Default
or Event of Default shall have occurred and be continuing or result therefrom,
(c) the aggregate purchase price of all such acquisitions shall not exceed
$25,000,000 in the aggregate since the Closing Date, which purchase prices shall
be deemed to include the amount of any Indebtedness

 

22

--------------------------------------------------------------------------------


 

assumed by the Holdings or any of its Subsidiaries in connection therewith (but
excluding any Equity Interests of Holdings issued in connection therewith) and
(d) the provisions of Section 5.11 shall have been complied with to the
satisfaction of the Administrative Agent and the Collateral Agent.

 

“Permitted Dividends” has the meaning assigned to such term in Section 6.05(i).

 

“Permitted Holders” means the Sponsors and their Affiliates.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

 

“Permitted Preferred Stock” means capital stock of Holdings or Parent issued to
Borrower that is not subject to mandatory redemption, or to mandatory repurchase
at the option of the holder thereof, on any date or upon the existence or
occurrence of any fact or circumstance, at any time prior to the date that is
one year after the Term Loan Maturity Date, and otherwise on terms reasonably
acceptable to the Administrative Agent.

 

“person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership or government, or
any agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 307 of ERISA, and in respect of which any Company or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or with
respect to which any Company could incur liability.

 

“Preferred Stock” means, with respect to any person, any and all preferred or
preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

 

“Principals” means each of Whitney V, L.P. and CCG Investments (BVI), L.P.

 

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the total Revolving Commitment represented by such Lender’s Revolving
Commitment.

 

“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired.

 

“Purchase Money Obligation” means, for any person, the obligations of such
person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such property
by such person.

 

“Qualified Capital Stock” of any person means any capital stock of such person
that is not Disqualified Capital Stock.

 

23

--------------------------------------------------------------------------------


 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned, leased or operated by any person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Redemption” has the meaning assigned to such term in the recitals hereto.

 

“Register” has the meaning assigned to such term in Section 11.04(c).

 

“Refinancing” has the meaning assigned to such term in the recitals hereto.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Party” means, with respect to any of the Principals, any person who
controls, is controlled by, or is under common control with such Principal;
provided that, for purposes of this definition only “control” means the
beneficial ownership of more than 80% of the total voting power of a person
normally entitled to vote in the election of directors, managers or trustees, as
applicable, of a person.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the environment.

 

“Released Guarantor” has the meaning assigned to such term in Section 7.09.

 

“Required Lenders” means, at any time, Lenders having Loans, LC Exposure and
unused Revolving Commitments representing at least a majority of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments at such time.

 

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to:  (i) clean up, remove, treat, abate or in any other
way address any Hazardous Material in the environment; (ii) prevent the Release
or threat of Release, or minimize the further Release, of any Hazardous
Material; or (iii) perform studies and investigations in connection with, or as
a precondition to, clause (i) or (ii) above.

 

24

--------------------------------------------------------------------------------


 

“Responsible Officer” of any corporation means any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder as set forth on Annex II, or in
the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04.  The
amount of each Lender’s Revolving Commitment is set forth on Annex II, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments as of the Closing Date is $25.0 million.

 

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.

 

“Revolving Lender” means a Lender with a Revolving Commitment.

 

“Revolving Loans” means a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).

 

“Revolving Maturity Date” means the fifth anniversary of the Closing Date.

 

“S&P” mean Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies.

 

“S&P Rating” means the rating of Borrower’s senior secured debt rating most
recently announced by S&P.

 

“Secured Parties” has the meaning assigned to such term in the Security
Documents.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreements” means, collectively, the U.S. Security Agreement and each
Foreign Security Agreement.

 

“Security Agreement Collateral” has the meaning set forth in any Security
Agreement delivered on the Closing Date or thereafter pursuant to the terms of
this Agreement.

 

“Security Documents” means the Security Agreements, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
required by applicable local law to grant a valid, perfected security interest
in any property acquired or developed, and all instruments of perfection
required by this Agreement, any Security Agreement or any Mortgage

 

25

--------------------------------------------------------------------------------


 

to be filed with respect to the security interests in property and fixtures
created pursuant to any Security Agreement or any Mortgage and any other
document or instrument utilized to pledge as collateral for the Obligations any
property of whatever kind or nature.

 

 “Senior Subordinated Note Agreement” means that certain Indenture, dated as of
June 27, 2002 (and as in effect on the date hereof), by and among Borrower, as
issuer, the guarantors party thereto and The Bank of New York, as trustee.

 

“Senior Subordinated Notes” means Borrower’s $165.0 million 11¾% Senior
Subordinated Notes due 2010, issued pursuant to the Senior Subordinated Note
Agreement.

 

“Sponsor” means each of Whitney V, L.P., Whitney Strategic Partners V, L.P. and
CCG Investments (BVI), L.P.

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any Subsidiary, (b) the obligations of third-party
insurers of Borrower or any Subsidiary arising by virtue of the laws of any
jurisdiction requiring third-party insurers to obtain such letters of credit, or
(c) performance, payment, deposit or surety obligations of Borrower or any
Subsidiary if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry.

 

“Statutory Reserves” means, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D). 
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets that may be available from time to time to any
Lender under Regulation D.

 

“Subsidiary” means, with respect to any person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary Guarantor” means each Subsidiary listed on Schedule 1.01(e), each
other Subsidiary that is or becomes a party to this Agreement pursuant to
Section 5.11 (but excluding any Released Guarantor that remains released from
its Guarantee in accordance with Section 7.09 hereof and including each Foreign
Subsidiary that enters into any other Guarantee required by applicable
Requirements of Law).

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

26

--------------------------------------------------------------------------------


 

“Synthetic Lease” means, as applied to any person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that person is the lessor.

 

“Synthetic Lease Obligation” means the monetary obligation of a person under a
Synthetic Lease.

 

“Tax Code” means the Internal Revenue Code of 1986, as amended.

 

“Tax Indemnity” means that certain indemnity payable by Holdings and Borrower to
certain shareholders of Holdings in respect of certain tax matters as set forth
in that certain Indemnification Agreement dated as of December 1, 2004 among
Holdings, Whitney Strategic Partners V, L.P., Whitney Private Debt Fund, L.P.,
Green River Offshore Fund, CCG Investments (BVI), L.P., CCG Associates-QP, LLC,
CCG Associates-AI, LLC, CCG AV, LLC-Series C, CCG AV, LLC-Series E, CCG CI, LLC,
and GGC Administration, LLC.

 

“Tax Refund” has the meaning assigned to such term in Section 2.15(f).

 

“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes or any
amendments thereof or thereto.

 

“Taxes” mean any and all present or future taxes, duties, levies, fees,
assessments, imposts, deductions, charges or withholdings, whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

 

“Term Lender” means a Lender with an outstanding Term Loan.

 

“Term Loan” means the term loans made by the Lenders to Borrower on the Closing
Date.  Each Term Loan shall be either an ABR Term Loan or a Eurodollar Term
Loan.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Closing Date, expressed
as an amount representing the maximum principal amount of the Term Loan to be
made by such Lender hereunder.  The initial amount of each Lender’s Term loan
Commitment is set forth in Annex II.  The initial aggregate amount of the
Lenders’ Term Loan Commitments is $200.0 million.

 

“Term Loan Maturity Date” means the sixth anniversary of the Closing Date.

 

“Term Loan Repayment Date” haves the meaning assigned to such term in
Section 2.09(a).

 

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” has the meaning assigned to such term in Section 5.11(d)(iii).

 

27

--------------------------------------------------------------------------------


 

“Trademark License Agreement” means that certain Trademark License Agreement to
be entered into between Borrower and HIL Swiss, substantially in the form of
Exhibit P, as the same may be amended from time to time in accordance with the
provisions hereof

 

“Transaction Costs” has the meaning assigned to such term in the recitals
hereto.

 

“Transaction Documents” means any and all documents entered into or delivered in
connection with the Transactions, including, without limitation, the Loan
Documents delivered on the Closing Date, the documents entered into or delivered
in connection with the Distribution and the Holdings Senior Note Documents.

 

“Transactions” has the meaning assigned to such term in the recitals hereto.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCC” has the meaning set forth in the U.S. Security Agreement.

 

“U.S. Security Agreement” means a Security Agreement substantially in the form
of Exhibit F among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties, as the same may be amended in accordance with the terms thereof
and hereof, or such other agreements reasonably acceptable to Collateral Agent
as shall be necessary to comply with applicable Requirements of Law and
effective to grant to Collateral Agent (on behalf of the Secured Parties) a
perfected, first-priority security interest in the Security Agreement Collateral
covered thereby.

 

“WH Capital” has the meaning assigned to such term in the recitals hereto.

 

“Voting Stock” means any class or classes of capital stock of Holdings pursuant
to which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the Board of Directors of
Holdings.

 

“Wholly Owned Subsidiary” means, as to any person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

28

--------------------------------------------------------------------------------


 

SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be modified by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument of other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified in accordance with the
provisions hereof and thereof; (b) any reference herein to any person shall be
construed to include such person’s successors and assigns; (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement; (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to articles and sections of,
and exhibits and schedules to, this Agreement; and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references to the knowledge of
any Company or to facts known by any Company shall mean actual knowledge of any
Responsible Officer of any Loan Party or any of its Subsidiaries.

 

SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP, as in effect from time to
time.  Financial statements and other information required to be delivered by
Holdings to Lenders pursuant to Sections 5.01(a), (b) and (c) shall be prepared
in accordance with GAAP as in effect at the time of such preparation. 
Notwithstanding the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements delivered on the Closing Date.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.    Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(a)   each Term Lender agrees, severally and not jointly to make a Term Loan to
Borrower on the Closing Date in a principal amount not to exceed its Term Loan
Commitment; and

 

(b)   each Revolving Lender agrees, severally and not jointly to make Revolving
Loans to Borrower, at any time and from time to time after the Closing Date, and
until the earlier of the Revolving Maturity Date and the termination of the
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any

 

29

--------------------------------------------------------------------------------


 

time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment.

 

Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

 

SECTION 2.02.    Loans.

 

(a)   Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  Except
for Loans deemed made pursuant to Section 2.02(f), Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)   Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03.  Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that, any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement. 
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any time.  For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

(c)   Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 12:00 noon, New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account as directed by Borrower in the applicable Borrowing Request
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c), and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount

 

30

--------------------------------------------------------------------------------


 

together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e)   Notwithstanding any other provision of this Agreement, Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing of
Eurodollar Loans if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date or the Term Loan Maturity Date, as applicable.

 

(f)    If the Issuing Bank shall not have received from Borrower the payment
required to be made by Section 2.17(e) within the time specified in such
section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof.  Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, not
later than 11:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Borrower pursuant to Section 2.17(e) prior to the time that any
Revolving Lender makes any payment pursuant to this Section 2.02(f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear.  If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this Section 2.02(f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
Borrower, a rate per annum equal to the interest rate applicable to Revolving
Loans pursuant to Section 2.06(a), and (ii) in the case of such Lender, for the
first such day, the Federal Funds Effective Rate, and for each day thereafter,
the Alternate Base Rate.

 

SECTION 2.03.    Borrowing Procedure.  To request a Revolving Borrowing,
Borrower shall notify the Administrative Agent of such request by telephone
(promptly confirmed by telecopy) or by delivering a duly completed Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 2:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that,
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.17(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing

 

31

--------------------------------------------------------------------------------


 

Request shall be irrevocable and shall be confirmed not later than 3:00 p.m.,
New York City time, on such Business Day by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit C and signed by Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(a)   the aggregate amount of such Borrowing;

 

(b)   the date of such Borrowing, which shall be a Business Day;

 

(c)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(d)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(e)   the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.    Evidence of Debt; Repayment of Loans.  (a)  Borrower hereby
unconditionally promises to pay to (i) each Lender holding Term Loans, the
principal amount of each Term Loan of such Lender as provided in Section 2.09;
and (ii) each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to Sections 2.04(b)
and (c) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded (in the absence of manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of Borrower to repay the Loans in accordance with their terms.

 

32

--------------------------------------------------------------------------------


 

(e)   Any Lender may request that Loans of any Class made by it be evidenced by
a Note.  In such event, Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).

 

All payments shall be made on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.

 

SECTION 2.05.    Fees.

 

(a)   Commitment Fee.  Borrower agrees to pay to each Lender, a commitment fee
(a “Commitment Fee”) equal to the Applicable Commitment Fee Percentage times the
average daily unused amount of the Revolving Commitments of such Lender.  All
Commitment Fees shall be payable quarterly in arrears on the last Business Day
of March, June, September and December in each year (commencing with the first
such date to occur after the Closing Date) and on each date (including the
Revolving Maturity Date) on which any Commitment of such Lender shall expire or
be terminated as provided herein.  All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.  The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the Revolving Commitment of such
Lender shall expire or be terminated as provided herein.

 

(b)   Administrative Agent Fees.  Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).

 

(c)   LC and Fronting Fees.  Borrower agrees to pay (i) to each Revolving Lender
a participation fee (“LC Participation Fee”) with respect to its participations
in Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on Eurodollar
Revolving Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  LC Participation Fees and Fronting
Fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that, all such fees shall be payable on the

 

33

--------------------------------------------------------------------------------


 

date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this
Section 2.05(c) shall be payable within ten days after demand.  All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that the Fronting Fees shall be paid directly to the Issuing Bank.  Once
paid, none of the Fees shall be refundable under any circumstances.

 

SECTION 2.06.    Interest on Loans.

 

(a)   Subject to the provisions of Section 2.06(c), the Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.

 

(b)   Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

 

(c)   Notwithstanding the foregoing, upon the occurrence and during the
continuation of any Event of Default, and at the election of the Required
Lenders following written notice thereof to the Borrower, the outstanding
principal amount of all Loans and, to the extent permitted by applicable law,
any interest payments thereon and any fees and other amounts hereunder, in each
case that are due and payable and have not been paid, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand at a
rate that is 2% per annum in excess of the interest rate otherwise applicable
under this Agreement with respect to the applicable Loans (or, in the case of
any such fees and other amounts, at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for ABR Loans); provided
that, in the case of Eurodollar Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective,
such Eurodollar Rate Loans, at the time the Borrower is notified in accordance
with Section 2.08(c), shall thereupon become ABR Loans and shall thereafter bear
interest payable upon demand at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for ABR Loans.  Payment or
acceptance of the increased rates of interest provided for in this
Section 2.06(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

(d)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that, (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the

 

34

--------------------------------------------------------------------------------


 

event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

SECTION 2.07.    Termination and Reduction of Commitments.

 

(a)   The Revolving Commitments and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.

 

(b)   Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that, (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1.0 million and (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10(b), the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.

 

(c)   Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under Section 2.07(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by Borrower pursuant to
this Section 2.07(b) shall be irrevocable.  Any termination or reduction of the
Revolving Commitments shall be permanent.  Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.

 

SECTION 2.08.    Interest Elections.

 

(a)   Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08.  Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)   To make an election pursuant to this Section 2.08, Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if Borrower were
requesting a Revolving

 

35

--------------------------------------------------------------------------------


 

Borrowing or Term Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit D.

 

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then (except in the case of clause (iv) above)
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)   If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, after the occurrence and during
the continuance of a Default, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.09.    Amortization of Term Borrowings.

 

(a)   Borrower shall pay to the Administrative Agent, for the account of the
Term Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the next preceding Business Day (each such date being a “Term
Loan Repayment

 

36

--------------------------------------------------------------------------------


 

Date”), a principal amount of the Term Loans (as adjusted from time to time
pursuant to Sections 2.09(b) and 2.10) equal to the amount set forth on Annex I
for such date (less all mandatory and optional prepayments made thereon),
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

(b)   To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

 

SECTION 2.10.    Optional and Mandatory Prepayments of Loans.

 

(a)   Optional Prepayments.  Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that, each partial prepayment shall
be in an amount that is an integral multiple of $1,000,000 and, in the case of
any prepayment of the Term Loans, not less than $5.0 million.

 

(b)   Revolving Loan Prepayments.  In the event of any termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and replace all outstanding
Letters of Credit, cause the issuance of backstop letters of credit, and/or
deposit an amount equal to the LC Exposure in the LC Sub-Account.  In the event
of any partial reduction of the Revolving Commitments, (i) at or prior to the
effective date of such reduction, the Administrative Agent shall notify Borrower
and the Revolving Lenders of the sum of the Revolving Exposures after giving
effect thereto and (ii) if the sum of the Revolving Exposures would exceed the
aggregate amount of Revolving Commitments after giving effect to such reduction
or termination, then Borrower shall, on the date of such reduction or
termination, repay or prepay Revolving Borrowings and/or replace or cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.

 

(c)   Asset Sales.  Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale (in the case of Asset Sales by non-U.S.
parties, to the extent such amounts can be repatriated to the United States
without materially adverse tax or other economic consequences taking into
account the amount of proceeds received from such Asset Sale as determined by
the Administrative Agent (after consultation with Borrower)), Borrower shall
apply 100% of the Net Cash Proceeds received with respect thereto to make
prepayments in accordance with Sections 2.10(h) and (i); provided that:

 

(i)        no such prepayment shall be required with respect to (A) any Asset
Sale permitted by Sections 6.04(b)(i), 6.04(d), 6.04(g)(ii), 6.04(i), and
6.04(k), (B) the disposition of assets subject to a condemnation or eminent
domain proceeding or insurance settlement to the extent it does not constitute a
Casualty Event, (C) Asset Sales for fair market value resulting in no more than
$2.5 million in Net Cash Proceeds in any fiscal year and (D) an issuance of
Equity Interests by a Non-Guarantor Subsidiary to another Non-Guarantor
Subsidiary; and

 

(ii)       so long as no Default shall then exist or would arise therefrom, no
such prepayment shall be required to the extent that (A)

 

37

--------------------------------------------------------------------------------


 

Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that the Net Cash Proceeds of such Asset
Sale will be used to purchase replacement assets or other assets useful in such
person’s business within 270 days of such Asset Sale and setting forth estimates
of the proceeds to be so expended, and (B) all such Net Cash Proceeds in excess
of $2.5 million in respect of any Asset Sale  and $5.0 million in the aggregate
for all Asset Sales in any fiscal year of Borrower shall be held in the
Collateral Account and released therefrom only in accordance with the provisions
of Article IX; provided, however, that if any portion of such Net Cash Proceeds
are not reinvested in accordance with this clause (ii), such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 2.10(c).

 

(d)   Debt Issuance.  Upon any Debt Issuance after the Closing Date, Borrower
shall make prepayments in accordance with Sections 2.10(h) and (i) in an
aggregate principal amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.

 

(e)   Equity Issuance.  Upon any Equity Issuance after the Closing Date,
Borrower shall make prepayments in accordance with Sections 2.10(h) and (i) in
an aggregate principal amount equal to 50% of the Net Cash Proceeds of such
Equity Issuance.

 

(f)    Casualty Events.  Not later than one Business Day following the receipt
of any Net Cash Proceeds from a Casualty Event (in the case of a Casualty Event
by non-U.S. parties, to the extent such amounts can be repatriated to the United
States without materially adverse tax or other economic consequences taking into
account the amount of proceeds received from such Casualty Event as determined
by the Administrative Agent (after consultation with Borrower)), Borrower shall
make prepayments in accordance with Sections 2.10(h) and (i) in an amount equal
to 100% of such Net Cash Proceeds; provided, however, that:

 

(i)        so long as no Default or Event of Default then exists or would arise
therefrom, the Net Cash Proceeds thereof shall not be required to be so applied
on such date to the extent that Borrower has delivered an Officers’ Certificate
to the Collateral Agent on or prior to such date stating that such proceeds
shall be used to fund the acquisition of property used or usable in the business
of Borrower and its Subsidiaries or repair, replace or restore the property in
accordance with the provisions of the applicable Security Document in respect of
which such Casualty Event has occurred, in each case within 270 days following
the date of the receipt of such Net Cash Proceeds;

 

(ii)       to the extent such Casualty Event affects any of the Collateral, all
property acquired to effect any repair, replacement or restoration of such
Collateral shall be made subject to the Lien of the Security Documents in
accordance with the provisions of Section 5.11;

 

(iii)      all such Net Cash Proceeds in excess of $1.0 million in respect of
any Casualty Event or in the aggregate for all such Casualty

 

38

--------------------------------------------------------------------------------


 

Events shall be held in the Collateral Account and released therefrom only in
accordance with the terms of Article IX;

 

(iv)      if all or any portion of such Net Cash Proceeds shall not be so
applied within such 270-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this
Section 2.10(f); and

 

(v)       no such prepayment shall be required with respect to Casualty Events
resulting in no more than $1.0 million in Net Cash Proceeds in any fiscal year.

 

(g)   Excess Cash Flow.  No later than 120 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending on December 31,
2005, the Borrower shall make prepayments in accordance with Section 2.10(i)(ii)
and Section 2.10(j) in an aggregate principal amount equal to 50% of Excess Cash
Flow for the fiscal year then ended; provided, that if the Moody’s Rating is
equal to or greater than Ba1 and the S&P Rating is equal to or greater than BB+,
then the Borrower shall make prepayments in accordance with Section 2.10(i)(ii)
and Section 2.10(j) in an aggregate principal amount equal to 25% of Excess Cash
Flow for the fiscal year then ended; provided, further, in the event of a split
rating, the higher of such Debt Ratings shall be used to determine the
applicable percentage above, except that, if there is a two tier difference in
the Debt Ratings, the Debt Rating one notch higher than the lower of the two
Debt Ratings shall be used to determine the applicable percentage above.

 

(h)   Redemption of Holdings Senior Notes.   If Holdings does not redeem
Holdings Senior Notes in an aggregate principal amount at least equal to $110.0
million, within 45 days after the Closing Date, the Borrower shall make
prepayments in accordance with Section 2.10(i)  and Section 2.10(j), in an
aggregate principal amount equal to $110.0 million less the aggregate principal
amount of Holdings Senior Notes so redeemed.

 

(i)    Application of Prepayments.

 

(i)        Optional prepayments under this Agreement shall be applied to Loans
of the Class and Type (and, in the case of prepayment of Term Loans, to reduce
the scheduled installments of principal) as specified by Borrower in the
applicable notice of prepayment in Section 2.10(j); provided that, in the event
Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied first to repay outstanding Revolving
Loans to the full extent thereof, and second to repay outstanding Term Loans to
the full extent thereof.  Mandatory prepayments of Term Loans made under this
Agreement shall be applied to reduce the remaining scheduled installments of
principal due in respect of the Term Loans under Section 2.09 pro rata on the
basis of the respective amounts thereof then unpaid.  After application of
mandatory prepayments pursuant to the immediately preceding sentence and to the
extent there are mandatory prepayment amounts remaining after such application,
any such remaining portion of the mandatory prepayment amounts shall be applied
(i) to prepay the Revolving Loans to the full extent thereof and to further
permanently

 

39

--------------------------------------------------------------------------------


 

reduce the Revolving Commitments ratably among the Revolving Lenders by the
amount of such prepayment (and Borrower shall comply with Section 2.10(b)), and
(ii) then, to the extent of any remaining portion of the mandatory prepayment
amounts, to further permanently reduce the Revolving Commitments ratably among
the Revolving Lenders to the full extent thereof.

 

(ii)       Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans and Revolving Loans shall be applied, as applicable, first to
reduce outstanding ABR Term Loans and ABR Revolving Loans, respectively.  Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Term Loans or Eurodollar Revolving Loans, as applicable. 
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (x) deposited in the Collateral Account and applied to the prepayment of
Eurodollar Loans on the last day of the then next-expiring Interest Period for
Eurodollar Loans (with all interest accruing thereon for the account of
Borrower) or (y) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13.  Notwithstanding any such deposit in the Collateral
Account, interest shall continue to accrue on such Loans until prepayment.

 

(j)    Notice of Prepayment.  Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment, and (iii) in the case of any
mandatory prepayment under Section 2.10(g), not later than 11:00 a.m., New York
City time, ten Business Days before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

 

SECTION 2.11.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

40

--------------------------------------------------------------------------------


 

(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

(b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12.    Increased Costs.

 

(a)   If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or

 

(ii)       impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) (except for
purposes of this subsection (a) any such increased cost or reduction resulting
from Taxes or Other Taxes (as to which Section 2.15 shall govern)), then
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)   If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding

 

41

--------------------------------------------------------------------------------


 

company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

(c)   A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Section 2.12(a) or Section 2.12(b),
in detail sufficient to allow the Borrower to verify the computation thereof,
shall be delivered to Borrower and shall be conclusive absent manifest error. 
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

(d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that,
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.12 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.13.    Breakage Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.16, then, in any such event, Borrower
shall compensate each Lender for the reasonable loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13, in detail sufficient to allow the Borrower to verify the
computation thereof, shall be delivered to Borrower and shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within ten days after receipt thereof.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.14.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)   Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 1633 Broadway, 25th
Floor, New York, New York 10036, Attention: James Morgan, except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of the other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements; provided that, (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 2.14(c) shall not be construed to apply to any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment or

 

43

--------------------------------------------------------------------------------


 

sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.14(c) shall apply).  Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.

 

(d)   Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(f), 2.14(d), 2.17(d) or 11.03(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.15.    Taxes.

 

(a)   Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made without set-off,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes or Other Taxes; provided that, if
Borrower shall be required by law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 2.15)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) Borrower shall make such deductions or withholdings
and (iii) Borrower shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

 

(b)   In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender

 

44

--------------------------------------------------------------------------------


 

or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  If in the
reasonable opinion of Borrower, any amount has been paid to, by or on behalf of
the Administrative Agent, any Lender or the Issuing Bank (as the case may be)
pursuant to clause (a), (b) or this (c) of this Section 2.15 with respect to
Taxes or Other Taxes which are not correctly or legally asserted, the
Administrative Agent, such Lender or the Issuing Bank (as the case may be) will
cooperate with Borrower in seeking to obtain a refund for the benefit of
Borrower of such amount, provided that, the rendering of any such cooperation by
the Administrative Agent, such Lender, or the Issuing Bank, would not, in the
reasonable opinion of the Administrative Agent, such Lender, or the Issuing
Bank, (i) cause the Administrative Agent, such Lender, or the Issuing Bank, to
incur any expense or liability (which is not otherwise paid in full by Borrower
prior to or at the time that such expense or liability is incurred) or (ii) have
any adverse effect on the Administrative Agent, such Lender, or the Issuing
Bank. A certificate as to the amount of such payment or liability, in detail
sufficient to allow the Borrower to verify the computation thereof, delivered to
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.  If the Administrative Agent, any Lender, or the Issuing
Bank receives a written notice of Tax assessment from any Governmental Authority
regarding any Tax in respect of which indemnification may be required pursuant
to this Section 2.15(c), the Administrative Agent, such Lender, or the Issuing
Bank, as the case may be, shall notify Borrower within 120 days following the
receipt of such notice that such notice has been received; provided, however,
that the failure of the Administrative Agent, such Lender, or the Issuing Bank
to provide such notice shall not relieve Borrower of its obligation to make any
indemnification payment under this Agreement.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)   On or before the Closing Date in the case of the Administrative Agent, any
Lender or the Issuing Bank, or on or before the acceptance of any appointment as
the Administrative Agent in the case of a successor Agent, or on or before the
effective date of an Assignment and Acceptance pursuant to which it became a
Lender in the case of an assignee, or on or prior to the date that any Lender
becomes an Issuing Bank pursuant to Section 2.17(i), and if otherwise reasonably
requested from time to time by Borrower or the Administrative Agent, within 30
days of such request, the Administrative Agent, each Lender or the Issuing Bank
which is not a U.S. Person within the meaning of Section 7701(a)(30) of the Tax
Code shall provide to each of the Administrative Agent and Borrower two duly
completed and signed copies of Internal Revenue Service Forms W-8BEN, or W-8ECI
or successor form(s), as the case may be, certifying as to such Administrative
Agent’s, Lender’s or Issuing Bank’s (if applicable) status for purposes of
determining exemption from United States withholding taxes with respect to all
payments

 

45

--------------------------------------------------------------------------------


 

to be made to the Administrative Agent, each Lender or the Issuing Bank under
this Agreement.  Until Borrower and the Administrative Agent have received such
forms and indicating that payments under this Agreement are subject to an
exemption from or reduction of United States withholding tax, Borrower or the
Administrative Agent (if not withheld by Borrower) shall withhold taxes from
such payments at the applicable statutory rate, without any obligation to
“gross-up” or make the Administrative Agent, such Lender or Issuing Bank whole
under clause (a) of this Section.  In the case of an Administrative Agent,
Lender, or Issuing Bank that is subject to a reduction of, rather than exemption
from, United States withholding tax, the obligation of Borrower to “gross-up”
under clause (a) of this Section shall not apply in respect of the amount of
United States withholding tax that the Administrative Agent, such Lender, or the
Issuing Bank is subject to at the time they become a party to this Agreement
(provided, however, that in the case of an assignee that becomes a Lender
pursuant to Section 11.04, the obligation of Borrower to “gross-up” under clause
(a) of this Section, or indemnify for Indemnified Taxes under clause (c) of this
Section, shall apply in respect of the amount of United States withholding tax
that is applicable to payments made on or after the date upon which the assignee
first becomes a Lender to the same extent that Borrower would have been
obligated to “gross-up” under clause (a) of this Section, or indemnify for
Indemnified Taxes under clause (c) of this Section, had the Administrative
Agent, relevant Lender, or the Issuing Bank, as the case may be, not made such
assignment to such assignee).

 

(f)            If (i) the Administrative Agent, any Lender, or the Issuing Bank
receives a cash refund in respect of an overpayment of Indemnified Taxes or
Other Taxes from a Governmental Authority with respect to, and actually
resulting from, an amount of Indemnified Taxes or Other Taxes actually paid to
or on behalf of the Administrative Agent, such Lender, or Issuing Bank by
Borrower (a “Tax Refund”) and (ii) the Administrative Agent, such Lender, or the
Issuing Bank, as the case may be, determines in its reasonable opinion that such
Tax Refund has been correctly paid by such Governmental Authority and will not
be required to be repaid to such Governmental Authority, then the Administrative
Agent, such Lender, or the Issuing Bank, as the case may be, shall use its
reasonable efforts to notify Borrower of such Tax Refund and to forward the
proceeds of such Tax Refund (or relevant portion thereof) to Borrower as reduced
by any expense or liability incurred by the Administrative Agent, such Lender,
or the Issuing Bank, as the case may be, in connection with obtaining such Tax
Refund.

 

SECTION 2.16.    Mitigation Obligations; Replacement of Lenders.

 

(a)   Mitigation of Obligations.  If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

46

--------------------------------------------------------------------------------


 

(b)   Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts); and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.

 

SECTION 2.17.    Letters of Credit.

 

(a)   General.  Subject to the terms and conditions set forth herein, Borrower
may request the issuance of Letters of Credit for its own account or the account
of a Subsidiary in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that, Borrower shall be a co-applicant with
respect to each Letter of Credit issued for the account of or in favor of a
Subsidiary).  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter-of-credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three Business Days in advance of the requested
date of issuance, amendment, renewal or extension, or such shorter period as is
acceptable to such respective Issuing Bank) a duly completed Letter of Credit
Request, together with such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
Borrower also shall submit a letter-of-credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit, Borrower
shall be deemed to represent and warrant that) after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure shall not exceed
$10.0 million, (ii) the total Revolving

 

47

--------------------------------------------------------------------------------


 

Exposures shall not exceed the total Revolving Commitments, (iii) the stated
amount of each Letter of Credit shall be no less than $500,000, or such lesser
amount as is acceptable to the Issuing Bank, and (iv) each Letter of Credit
shall be denominated in dollars.

 

(c)   Expiration Date.  Each Letter of Credit shall expire no later than the
close of business on the earlier of (i) in the case of a Standby Letter of
Credit, (x) the date one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the date that is 15 Business Days prior
to the Revolving Maturity Date and (ii) in the case of a Commercial Letter of
Credit, (x) the date that is 180 days after the date of issuance of such
Commercial Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the date that is 15
Business Days prior to the Revolving Maturity Date.

 

(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Borrower on the date due as provided in Section 2.17(e), or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.17(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)   Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if Borrower shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 2:00
p.m., New York City time, on (i) the Business Day that Borrower receives such
notice, if such notice is received prior to 11:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.  If Borrower
fails to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof.

 

48

--------------------------------------------------------------------------------


 

Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Pro Rata Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.02(f), with respect to
Loans made by such Lender, and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from
Borrower pursuant to this Section 2.17(e), the Administrative Agent shall, to
the extent that Revolving Lenders have made payments pursuant to this
Section 2.17(e) to reimburse the Issuing Bank, distribute such payment to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this Section 2.17(e) to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve Borrower
of its obligation to reimburse such LC Disbursement.

 

(f)    Obligations Absolute.  The obligation of Borrower to reimburse LC
Disbursements as provided in Section 2.17(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.17(f), constitute a legal or equitable discharge
of, or provide a right of set-off against, the obligations of Borrower
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that, the foregoing shall not be
construed to excuse the Issuing Bank from liability to Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by Borrower to the extent permitted by applicable law)
suffered by Borrower that are caused by the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

49

--------------------------------------------------------------------------------


 

(g)   Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that, any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.17(e)).

 

(h)   Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that Borrower reimburses such LC Disbursement, at the rate
per annum then applicable to ABR Revolving Loans; provided that, if Borrower
fails to reimburse such LC Disbursement when due pursuant to Section 2.17(e),
then Section 2.06(c) shall apply.  Interest accrued pursuant to this
Section 2.17(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.17(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)    Resignation or Removal of the Issuing Bank; Additional Issuing Banks. 
The Issuing Bank may resign as Issuing Bank or be replaced at any time by
written agreement among Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank.  Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, by written agreement designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank or any such additional Issuing Bank.  At the
time any such replacement shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c).  From and after the effective date of any such replacement or
addition, as applicable, (i) the successor or additional Issuing Bank shall have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter by such Lender, and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or such addition to any previous
Issuing Bank, or to such successor or such addition and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit. 
If at any time there is more than one Issuing Bank hereunder, Borrower may, in
its discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

 

(j)    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.17(j),

 

50

--------------------------------------------------------------------------------


 

Borrower shall deposit in the LC Sub-Account, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that, the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in paragraph (g) or (h) of Article VIII. 
Each such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the obligations of Borrower under this Agreement. 
The Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Collateral Agent and at the risk and
expense of Borrower, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be invested in Cash Equivalents and applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations of Borrower
under this Agreement.  If Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits or such amounts (to the
extent not applied as aforesaid) shall be returned to Borrower within three
Business Days after all Events of Default have been cured or waived.

 

ARTICLE III

 

Representations and Warranties

 

Each of the Loan Parties, as applicable, represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Bank and each of the
Lenders that:

 

SECTION 3.01.    Organization; Powers.  Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.02.    Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

51

--------------------------------------------------------------------------------


 

SECTION 3.03.    Governmental Approvals; No Conflicts.  Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect; (b) will not violate (i) any applicable law or
regulation except for violations that could not reasonably be expected to result
in a Material Adverse Effect, or (ii) the charter, bylaws or other
organizational documents of any Company (other than any Immaterial Subsidiary)
or any order of any Governmental Authority; (c) will not violate, result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect; and (d) will not result in the
creation or imposition of any Lien on any asset of any Company, except Liens
created under the Loan Documents and Permitted Liens.

 

SECTION 3.04.    Financial Statements.  The historical financial statements and
the notes thereto included in the Preliminary Prospectus present fairly in all
material respects the consolidated financial position, income statement, cash
flows and changes in stockholder’s equity of Holdings and its Subsidiaries at
the respective dates and for the respective periods indicated.  All financial
statements delivered to the Lenders by the Borrower have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
presented (except as disclosed therein, and in the case of interim financial
statements for the absence of footnotes and year-end adjustments).  The
unaudited pro forma financial statements and the notes thereto delivered to the
Lenders by the Borrower have been prepared on a basis consistent with the
historical financial statements of Holdings and its Subsidiaries and give effect
to assumptions used in the preparation thereof on a reasonable basis and in good
faith and present fairly in all material respects the historical and proposed
transactions contemplated by the Preliminary Prospectus.

 

SECTION 3.05.    Properties.

 

(a)   Each Loan Party has good title to, or valid leasehold interests in or
other valid rights to use, all of such Company’s Real Property, and all of such
Loan Party’s personal property material to its business.  Title to all such
property held by such Loan Party is free and clear of all Liens except for
Permitted Liens.  The property of the Companies, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted)
(except to the extent such condition could not reasonably be expected to result
in a Material Adverse Effect) and (ii) constitutes all the properties that are
required for the business and operations of the Companies as currently
conducted.

 

(b)   For each Loan Party, Schedule 3.05(b) contains a true and complete list of
each parcel of Real Property (i) owned by such Loan Party as of the Closing
Date, including a description of the type of interest therein held by such Loan
Party, and the name of the Loan Party holding such interest or (ii) leased,
subleased or otherwise occupied or utilized by any Loan Party, as lessee or
sublessee, as of the Closing Date, including a description of the type of
interest therein held by such Loan Party, the name of the Loan Party holding
such interest, and whether such lease, sublease or other instrument (each, a
“Company Lease”) requires the consent of the landlord thereunder or

 

52

--------------------------------------------------------------------------------


 

other parties thereto to the Transactions.  Each Company Lease is a legal, valid
and binding agreement, enforceable in accordance with its terms, of the Loan
Party that is a party thereto, and there is no, nor has any Loan Party received
notice of any, default thereunder (or to the knowledge of any Loan Party, any
condition or event that, after notice or a lapse of time or both, would
constitute a default thereunder).  No Loan Party, and, to the knowledge of each
Loan Party, no third party to any Company Lease, has assigned any Company Lease
that is a Material Agreement or sublet any part of the premises covered thereby
or exercised any renewal or purchase option thereunder.  No penalties are
accrued and unpaid by any Loan Party under any Company Lease that is a Material
Agreement.  True and complete copies of all Company Leases that are Material
Agreements, together with all modifications, extensions, amendments and
assignments thereof have heretofore been made available to the Administrative
Agent.  None of the Loan Parties has granted any options or rights of first
refusal, or rights of first offer to third parties to purchase or otherwise
acquire an interest in any of the Real Property.

 

(c)   Each Company owns, or is licensed to use, all Intellectual Property used
in the conduct of its business as currently conducted, except for those the
failure to own or license that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim has
been asserted and is pending by any person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Company know of any valid basis for any such
claim.  The use of such Intellectual Property by each Company does not infringe
the rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(d)   No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event, zoning change,
variance or special zoning exception affecting or that would affect all or any
portion of the property that would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06.    Equity Interests and Subsidiaries; Consent.

 

(a)   Schedule 3.06(a) sets forth a list of (i) all Subsidiaries of Holdings and
their jurisdiction of organization as of the Closing Date; (ii) the number of
shares of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date of each such Subsidiary; and (iii) a designation as
to whether such Subsidiary constitutes a Non-Guarantor Subsidiary. 
Schedule 3.06(a) designates the only Subsidiaries of Borrower that constitute
Non-Guarantor Subsidiaries on the Closing Date.  Such schedule may be amended
from time to time without the prior written consent of the Administrative Agent
so long as the Loan Parties and their Subsidiaries comply with all related
obligations under this Agreement (including obligations described in
Section 5.11 hereof).  All Equity Interests of each direct and indirect
Subsidiary of Holdings are duly and validly issued, are fully paid and
non-assessable.  Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
applicable Security Agreement, free of any and all Liens, rights or claims of
other persons, except for the security interest created by the Security
Agreements.

 

53

--------------------------------------------------------------------------------


 

(b)   No consent of any person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Equity Interests, pledged to the Collateral Agent for the benefit
of the Secured Parties under any Security Agreement or the exercise by the
Collateral Agent of the voting or other rights provided for in any Security
Agreement or the exercise of remedies in respect thereof.

 

SECTION 3.07.    Litigation; Compliance with Laws.

 

(a)   Except as set forth on Schedule 3.07, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any such person (i) that involve
any Loan Document, HIL Swiss Intercompany Agreements or the Transactions or (ii)
as to which there is a reasonable possibility of an adverse determination and
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

(b)   Except for matters covered by Section 3.17, no Company or any of its
property is in violation of, nor will the continued operation of their property
as currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, in each case where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08.    Agreements.

 

(a)   No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(b)   No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

(c)   Schedule 3.08 accurately and completely lists all material agreements
(other than Leases of Real Property set forth on Schedule 3.05(b)) to which any
Loan Party is a party that were in effect on the Closing Date in connection with
the operation of the business conducted thereby and Borrower has delivered to
the Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto.

 

SECTION 3.09.    Federal Reserve Regulations.

 

(a)   No Company is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

54

--------------------------------------------------------------------------------


 

(b)   No part of the proceeds of any Loan or any Letter of Credit will be used
in any manner, whether directly or indirectly, for any purpose that violates, or
that is inconsistent with, the provisions of the regulations of the Board,
including Regulation T, U or X.  The pledge of the Securities Collateral
pursuant to the Security Agreements does not violate such regulations.

 

SECTION 3.10.    Investment Company Act; Public Utility Holding Company Act.  No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

 

SECTION 3.11.    Use of Proceeds.  Borrower will use the proceeds of the (a)
Term Loans to finance a portion of the Transactions and the Transaction Costs
and (b) Revolving Loans after the Closing Date for general corporate purposes
(it being understood that no Revolving Loans shall be made on the Closing Date).

 

SECTION 3.12.    Taxes.  Each Company has (a) filed or caused to be filed all
federal Tax Returns and all material state, local and foreign Tax Returns or
materials required to have been filed by it and (b) duly paid or caused to be
duly paid all Taxes (whether or not shown on any Tax Return) due and payable by
it and all assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Company shall have set
aside on its books adequate reserves in accordance with GAAP.

 

SECTION 3.13.    No Material Misstatements.  None of any of the written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of any Company to any Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Preliminary Prospectus), taken together with all related
information so furnished, contained, contains or will contain (when delivered)
any material misstatement of fact or omitted, omits or will omit (when
delivered) to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading as of the date such information is dated or certified; provided
that, to the extent any such information, report, financial statement, exhibit
or schedule was based upon or constitutes a forecast, projection or pro forma
adjustment, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule (it being
understood that, with respect to projected financial information, actual results
may vary significantly from such projected results).

 

SECTION 3.14.    Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened which could reasonably be expected to result in a Material
Adverse Effect.  The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner that could reasonably be expected to result in a Material Adverse
Effect.  All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  The consummation of the
Transactions will not give rise to any right of termination or right of

 

55

--------------------------------------------------------------------------------


 

renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

 

SECTION 3.15.    Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their collective debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

 

SECTION 3.16.    Employee Benefit Plans.

 

(a)   Each Company and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Tax Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by any Company or any
ERISA Affiliate.  No Company or any of its ERISA Affiliates sponsor, contribute,
participate in or have any liability under a plan established under Title IV of
ERISA or a Multiemployer Plan.

 

(b)   Each Foreign Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except when such failure to comply is
not reasonably expected to result in a Material Adverse Effect.  No Company has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan that is reasonably expected to result in a
Material Adverse Effect.  The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan that is funded, determined as of
the end of the most recently ended fiscal year of the respective Company on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Plan by an amount that is reasonably
expected to result in a Material Adverse Effect.

 

SECTION 3.17.    Environmental Matters.

 

(a)   The Real Property of the Companies does not contain, and has not
previously contained, therein, thereon or thereunder, including the soil and
groundwater thereunder, any Hazardous Materials in amounts or concentrations
that (i) constitute or constituted a violation of, (ii) require a Response
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, Response and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

56

--------------------------------------------------------------------------------


 

(b)   All operations of the Companies are in compliance, and, to the knowledge
of the Companies, the Real Property is, and in the last three years such
operations and the Real Property have been in compliance, with all Environmental
Laws and all necessary permits have been obtained and are in effect, except to
the extent that such non-compliance or failure to obtain any necessary permits,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect;

 

(c)   There have been no Releases or threatened Releases by any Company or, to
their knowledge, by any other party, at, from, under or proximate to the Real
Property or otherwise in connection with the operations of any Company, which
Releases or threatened Releases, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect;

 

(d)   None of the Companies has received any notice of an Environmental Claim in
connection with the Real Property or operations of any Company or with regard to
any person whose liabilities for environmental matters any of the Companies has
retained or assumed, in whole or in part, contractually, by operation of law or
otherwise, that, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(e)   Hazardous Materials have not been transported from Real Property of the
Companies by or on behalf of any of the Companies, nor have Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such Real
Property in a manner that could give rise to liability under, or in violation
of, any Environmental Law, nor has any Company retained or assumed any
liability, contractually, by operation of law or otherwise, with respect to the
generation, treatment, storage, transport or disposal of Hazardous Materials,
which transportation, generation, treatment, storage or disposal, or retained or
assumed liabilities, in the aggregate, could reasonably be expected to result in
a Material Adverse Effect;

 

(f)    No Lien has been recorded, or to the knowledge of any Company threatened,
under any Environmental Law with respect to any owned Real Property or relating
to any operations or assets of any Company;

 

(g)   No Real Property of the Companies is (i) listed or proposed for listing on
the National Priorities List under CERCLA or (ii) to the knowledge of the
Companies, listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA, or (iii) to the
knowledge of the Companies, included on any similar list maintained by any
Governmental Authority (except in the case of clauses (ii) and (iii), for
listings relating to events or conditions that could not reasonably be expected
to have a Material Adverse Effect); and

 

(h)   No Company is currently conducting any Response pursuant to any
Environmental Law with respect to any Real Property or any other location except
such waste management activities, air emission or water discharges which are
conducted in compliance with Environmental Laws in the normal course of the
Companies’ operations or any other Response that could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.18.    Insurance.  Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by each Loan Party as of the
Closing Date.  As of such date, such insurance is in full force and effect and
all premiums have been duly paid.  Each

 

57

--------------------------------------------------------------------------------


 

Company has insurance in such amounts and covering such risks and liabilities as
are in accordance with normal industry practice.

 

SECTION 3.19.    Security Documents.

 

(a)   The Security Agreements are effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in and Lien on the Security Agreement Collateral and, when (i)
financing statements and other filings in appropriate form are filed in the
offices specified in Section III.B of the Perfection Certificate and (ii) the
Loan Parties have complied with Article III of the U.S. Security Agreement, the
security interest granted under the U.S. Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral (other than (A) the Intellectual
Property and (B) such Collateral in which a security interest cannot be
perfected under the Uniform Commercial Code as in effect at the relevant time in
the relevant jurisdiction for filing), in each case subject to no Liens other
than Permitted Liens.

 

(b)   When the appropriate financing statements are filed in the appropriate
filing offices and the U.S. Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interests granted under the U.S. Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property (as defined in the U.S.
Security Agreement), in each case subject to no Liens other than Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the grantors after the Closing Date).

 

(c)   Each Security Document delivered pursuant to Section 5.11 will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the Loan Parties’ right, title and interest in
and to the Collateral described therein, and when such Security Document is
filed or recorded in the appropriate offices as may be required under applicable
law, such Security Document will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Security Agreement Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.

 

SECTION 3.20.    Material Adverse Changes.  Since December 31, 2003, there has
been no change that could reasonably be expected to result in a Material Adverse
Effect.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

58

--------------------------------------------------------------------------------


 

SECTION 4.01.    All Credit Extensions.  On the date of each Borrowing, and on
the date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Extension”):

 

(a)   The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.17(b).

 

(b)   Borrower and each other Loan Party shall be in compliance in all material
respects with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and, at the time of and
immediately after such Credit Extension, no Default or Event of Default shall
have occurred and be continuing.

 

(c)   Each of the representations and warranties set forth in Article III hereof
or in any other Loan Document shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case shall have
been true and correct in all material respects (except that those that are
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of such earlier date).

 

Each Credit Extension shall be deemed to constitute a representation and
warranty by Borrower and each other Loan Party on the date of such Credit
Extension as to the matters specified in paragraphs (b) and (c) above.

 

SECTION 4.02.    Initial Credit Extension.  The effectiveness of this Agreement
is subject to the fulfillment, to the satisfaction of the Administrative Agent,
of each of the following conditions:

 

(a)   Loan Documents.  All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be satisfactory to the Lenders, to the Issuing Bank and to the Administrative
Agent and the Administrative Agent shall have received a duly executed
counterpart of each of the Loan Documents, including, with out limitation, this
Agreement, each Security Agreement and the Perfection Certificate.

 

(b)   Corporate Documents.  The Administrative Agent shall have received:

 

(i)        a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State (or like official) of the jurisdiction of
its organization (if such document is of a type that may be so certified), (B)
that attached thereto is a true and

 

59

--------------------------------------------------------------------------------


 

complete copy of the bylaws or other organizational documents of each Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors or
other governing body of such person authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of Borrower, the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such person (together with a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate in this clause (i));

 

(ii)       certificates as to the good standing of each Loan Party as of a
recent date, from the Secretary of State (or like official) of the jurisdiction
of its organization, to the extent such certificates or their equivalent are
issued by such jurisdiction; and

 

(iii)      such other documents as the Administrative Agent, the Issuing Bank or
the Lenders may reasonably request.

 

(c)   Officer’s Certificate.  The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of
Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01 and stating that each of Holdings and its Subsidiaries is
compliance with all applicable Requirements of Law, including all applicable
environmental laws and regulations, except to the extent such noncompliance
could not reasonably be expected to have a Material Adverse Effect.

 

(d)   Redemption of the Senior Subordinated Notes, Redemption of the Holdings
Senior Notes and Other Transactions, Etc.

 

(i)        The Administrative Agent shall have received evidence satisfactory to
it that Holdings has received the gross cash proceeds from the IPO and shall
have applied the net proceeds from such issuance in part to consummate the
Refinancing.

 

(ii)       The Lenders shall be reasonably satisfied with the form and substance
of the Transaction Documents; the Transactions scheduled to occur on the Closing
Date shall have been consummated or shall be consummated simultaneously on the
Closing Date, in each case in all material respects in accordance with the terms
hereof and the terms of the Transaction Documents (and without the waiver or
amendment of any such terms not approved by the Administrative Agent and the
Arranger).

 

(iii)      The Administrative Agent shall have received evidence satisfactory to
it that at least 87.5% the Senior Subordinated Notes have been redeemed or
provision provided therefor and the covenants of the

 

60

--------------------------------------------------------------------------------


 

Senior Subordinated Notes shall have been amended in manner satisfactory to the
Adminstrative Agent.

 

(iv)      The Administrative Agent shall have received copies of the Holdings
Senior Note Documents certified by a Responsible Officer of Holdings as true,
complete and current.

 

(v)       The Refinancing shall have been consummated in full to the
satisfaction of the Lenders with all Liens in favor of the lenders to the
Existing Credit Agreement being unconditionally released; the Administrative
Agent shall have received a “pay-off” letter with respect to all debt being
refinanced in the Refinancing; the Administrative Agent shall have received from
any person holding any Lien securing any such debt, such UCC (or other)
termination statements, mortgage releases, releases of assignments of leases and
rents and other instruments, in each case in proper form for recording, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such debt.

 

(vi)      The Lenders shall be reasonably satisfied with the capitalization, the
terms and conditions of any equity arrangements, the ownership, management, tax,
corporate, legal or other organizational structure of Borrower and each
Guarantor.

 

(e)   Indebtedness.  After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness, preferred stock or minority interests other than (i) the Loans and
extensions of credit hereunder, (ii) the Holdings Senior Notes, (iii) the
Indebtedness described on Schedule 6.01 attached hereto and (iv) the minority
interests described on Schedule 3.06(a) attached hereto.

 

(f)    Financial Statements; Pro Forma Balance Sheet; Projections.  The Lenders
shall have received, reviewed, and be reasonably satisfied with, (i) the
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for each
fiscal quarter of the fiscal year in which the Closing Date occurs ended prior
to 30 days prior to the Closing Date and for the comparable periods of the
preceding fiscal year; (ii) (A) the pro forma consolidated balance sheets and
statements of income for Holdings and its Subsidiaries, as well as the pro forma
levels of EBITDA and other operating data, for the fiscal year ended
December 31, 2003 and each fiscal quarter of the fiscal year in which the
Closing Date occurs ended prior to 45 days prior to the Closing Date and for the
comparable periods of the preceding fiscal year, after giving effect to the
transactions contemplated hereby, and (B) a statement of Holdings’ pro forma
consolidated cash balance as of the Closing Date certified by Borrower’s chief
financial officer as demonstrating compliance with Section 4.02(d)(vii), after
giving effect to the Transactions; and (iii) final forecasts of the financial
performance of Holdings and its Subsidiaries.  The forecasts provided to the
Lenders and any cost savings shall be included in such financial statements
prepared in accordance with GAAP only to the extent permitted to be included in
pro forma financial statements set forth in a registration statement filed with
the Securities and Exchange Commission.

 

61

--------------------------------------------------------------------------------


 

(g)   Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, (i) a favorable written opinion of Gibson, Dunn & Crutcher LLP, special
counsel for certain of the Loan Parties, and of each other local counsel listed
on Schedule 4.02(g), in each case (A) in form reasonably acceptable to the
Administrative Agent, (B) dated the Closing Date, (C) addressed to the Agents,
the Arranger, the Issuing Bank, and the Lenders and (D) covering such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and (ii) a copy of each legal
opinion delivered under the other Transaction Documents, if any, together with
reliance letters from the party delivering such opinion authorizing the Agents,
Lenders and the Issuing Bank to rely thereon as if such opinion were addressed
to them.

 

(h)   Requirements of Law.  The Administrative Agent shall be satisfied that the
Transactions shall be in full compliance with all material Requirements of Law,
including Regulations T, U and X of the Board.

 

(i)    Financial Condition Certificate.  The Administrative Agent shall have
received a certificate from the chief financial officer of Borrower,
substantially in the form of Exhibit L, dated the Closing Date and with
appropriate attachments, demonstrating, after giving effect to the Transaction,
the solvency of the Loan Parties on a consolidated basis.

 

(j)    Consents.  The Administrative Agent shall be satisfied that all material
consents and approvals required from Governmental Authorities and third parties
in connection with the Transactions have been obtained and remain in effect, and
there shall be no governmental or judicial action (or any adverse development
therein), actual or threatened, that the Lenders shall reasonably determine has
or could have, singly or in the aggregate, a Material Adverse Effect or could
materially and adversely affect the ability of Holdings and its Subsidiaries to
fully and timely perform their respective obligations under the Transaction
Documents, or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.

 

(k)   Litigation.  Except as set forth on Schedule 3.07, there shall be no
litigation, public or private, or administrative proceedings, governmental
investigation or other legal or regulatory developments that, singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or could materially and adversely affect the ability of Holdings and its
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

 

(l)    Sources and Uses.  The sources and uses of the Loans shall be as set
forth in Section 3.11.

 

(m)  Fees and Expenses.  The Arrangers, Lenders and Administrative Agent shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable legal fees and
expenses of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Administrative Agent and other foreign and local counsel to the Administrative
Agent) required to be reimbursed or paid by Borrower hereunder or under any
other Loan Document.

 

62

--------------------------------------------------------------------------------


 

(n)   Personal Property Requirements.  The Collateral Agent shall have received
from each Loan Party (except to the extent the Administrative Agent determines
that any of the following is not commercially feasible, taking into account the
cost to procure and the effectiveness and enforceability under local law):

 

(i)        all certificates, agreements or instruments representing or
evidencing the Pledged Equity Interests and the Pledged Intercompany Debt (each
as defined in the U.S. Security Agreement) accompanied by instruments of
transfer and stock powers endorsed in blank;

 

(ii)       all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect security interests in all Chattel Paper, all
Instruments, all Deposit Accounts and all Investment Property of each Loan Party
(as each such term is defined in the U.S. Security Agreement and to the extent
required by the terms of the U.S. Security Agreement);

 

(iii)      UCC financing statements in appropriate form for filing under the UCC
and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate to perfect the Liens created, or
purported to be created, by the Security Documents;

 

(iv)      certified copies of Requests for Information (Form UCC-11), tax lien,
judgment lien, bankruptcy and pending lawsuit searches or equivalent reports or
lien search reports, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name (A) any domestic Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any of the property of such domestic Loan Party is located and the state
and county jurisdictions in which such domestic Loan Party’s principal place of
business is located, and (B) any foreign Loan Party, to the extent obtainable
from the District of Columbia, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than those relating to
Liens acceptable to the Collateral Agent);

 

(v)       delivery of such documents and instruments and instruments as the
Collateral Agent may request for filing with the United States Patent, Trademark
and Copyright Offices, and the execution and/or delivery of such other security
and other documents, and the taking of all actions as may be necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the Liens
created, or purported to be created, by the Security Agreements;

 

(vi)      any documents required to be submitted to the Collateral Agent by the
Loan Parties as may be necessary or desirable to perfect the security interest
of the Collateral Agent pursuant to each Foreign Security Agreement; and

 

(vii)     evidence acceptable to the Collateral Agent of payment by the Loan
Parties of all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Security Documents.

 

63

--------------------------------------------------------------------------------


 

(o)   Insurance.  The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Collateral Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.

 

(p)   Subsidiary Guarantors.  Each Subsidiary Guarantor listed on
Schedule 1.01(e) that is a Foreign Subsidiary and is not a signatory to this
Agreement shall have executed and delivered a Guarantee in form and substance
satisfactory to the Administrative Agent.

 

(q)   Ratings.  The Administrative Agent shall have received certified copies of
the Moody’s Rating and the S&P Rating.

 

(r)    Environmental.  The Lenders shall be reasonably satisfied that there are
no material liabilities in respect of the Real Property of Holdings and its
Subsidiaries.

 

ARTICLE V

 

Affirmative Covenants

 

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:

 

SECTION 5.01.    Financial Statements, Reports, Etc.  In the case of Borrower,
furnish to the Administrative Agent and each Lender:

 

(a)   Annual Reports.  Within 90 days after the end of each fiscal year
(commencing with fiscal year 2004), (i) the consolidated balance sheet of
Holdings as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, and notes
thereto (including a note with a balance sheet and statements of income and cash
flows separating out the Loan Parties (other than Holdings) from the
Non-Guarantor Subsidiaries), all prepared in accordance with Regulation S-X
under the Securities Act and in a manner acceptable to the Securities and
Exchange Commission and accompanied by an opinion of KPMG LLP or other
independent public accountants of recognized national standing satisfactory to
the Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations, cash flows and changes in stockholders’ equity
of the Consolidated Companies as of the end of and for such fiscal year in
accordance with GAAP; (ii) a management report in a customary form setting
forth, on a consolidated basis, the financial condition, results of operations
and cash flows as of the end of and for such fiscal year, as compared to the
Companies’ financial condition, results of operations and cash flows as of the
end of and

 

64

--------------------------------------------------------------------------------


 

for the previous fiscal year and its budgeted results of operations and cash
flows (including notes separating out the financial condition, results of
operations and cash flows of the Loan Parties from the financial condition,
results of operations and cash flows of the Non-Guarantor Subsidiaries), and
(iii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year, as compared to the previous fiscal
year;

 

(b)   Quarterly Reports.  Within 45 days after the end of each of the first
three fiscal quarters of each fiscal year, (i) the consolidated balance sheet of
Holdings as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto (including a note with a balance sheet and
statements of income and cash flows separating out the Loan Parties from the
Non-Guarantor Subsidiaries), all prepared in accordance with Regulation S-X
under the Securities Act and in a manner acceptable to the Securities and
Exchange Commission and accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Consolidated Companies as of the date and for the periods specified in
accordance with GAAP and on a basis consistent with the audited financial
statements referred to in Section 5.01(a), subject to normal year-end audit
adjustments and the absence of footnotes; (ii) a management report in a
customary form setting forth, on a consolidated basis, the financial condition,
results of operations and cash flows as of the end of and for such fiscal
quarter and for the then elapsed portion of the fiscal year, as compared to the
Companies’ financial condition, results of operations and cash flows as of the
end of such fiscal quarter and for the comparable periods in the previous fiscal
year and its budgeted results of operations and cash flows (including notes
separating out the financial condition, results of operations and cash flows of
the Loan Parties from the financial condition, results of operations and cash
flows of the Non-Guarantor Subsidiaries); and (iii) a management’s discussion
and analysis of the financial condition and results of operations for such
fiscal quarter and the then elapsed portion of the fiscal year, as compared to
the comparable periods in the previous fiscal year;

 

(c)   Financial Officer’s Compliance Certificate.  (i) Concurrently with any
delivery of financial statements under Sections 5.01(a) and (b), a certificate
of a Financial Officer certifying that no Default has occurred or, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; (ii)
concurrently with any delivery of financial statements under Sections 5.01(a)
and (b), a certificate of a Financial Officer, substantially in the form of
Exhibit K attached hereto, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Section 6.07 and, in the case of Section 5.01(a), setting
forth Borrower’s calculation of Excess Cash Flow (if applicable); and (iii) in
the case of Section 5.01(a) above, a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of Holdings and its Subsidiaries, which audit
was conducted in accordance with GAAP, nothing came to their attention that
caused them to believe that the any Loan Party failed to comply with the terms,
covenants, provisions or conditions of Article VI of this Agreement, insofar as
they relate to financial and accounting matters, or if any Default has been
noted, specifying the nature and extent thereof;

 

65

--------------------------------------------------------------------------------


 

(d)   Financial Officer’s Certificate Regarding Collateral.  Concurrently with
any delivery of financial statements under Sections 5.01(a), a Perfection
Certificate Supplement;

 

(e)   Public Reports.  Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

 

(f)    Management Letters.  Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and management’s responses thereto;

 

(g)   Budgets.  No later than 60 days after the first day of each fiscal year of
Holdings, an annual budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income by each of Borrower’s business
units and sources and uses of cash and balance sheets) prepared by Holdings for
(i) each fiscal month of such fiscal year prepared in detail and (ii) each of
the five years immediately following such fiscal year prepared in summary form,
in each case, of Holdings and its Subsidiaries for each fiscal month of such
fiscal year prepared in detail with appropriate presentation and discussion of
the principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of each of Holdings and Borrower to the effect
that the budget is a reasonable estimate for the period covered thereby (it
being understood that actual results may vary significantly from any such
projected or forecasted results);

 

(h)   Annual Meetings with Lenders.  Within 120 days after the close of each
fiscal year of Borrower (commencing with fiscal year 2004), each of Holdings and
Borrower shall, at the request of the Administrative Agent or Required Lenders,
hold a meeting (at a mutually agreeable location and time and at the expense of
the participating Lenders (other than with respect to the cost of the location
of such meeting, which shall be paid by Borrower)) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies;

 

(i)    Notices in Connection with the Holdings Senior Note Documents.  Promptly
following the delivery or receipt by any Loan Party of any written notice or
communication pursuant to or in connection with any Holdings Senior Note
Document, a copy of such notice or communication; and

 

(j)    Other Information.  Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

66

--------------------------------------------------------------------------------


 

SECTION 5.02.    Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice upon any Responsible Officer of a
Loan Party becoming aware of the following:

 

(a)   any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

(b)   the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity by or before any Governmental Authority (i) against any Company (or any
Affiliate thereof) that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

 

(c)   any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

 

(d)   the occurrence of a Casualty Event in excess of $1,000,000 and will ensure
that the Net Cash Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are applied in accordance with the
applicable provisions of this Agreement and the Security Documents; and

 

(e)   the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral.

 

SECTION 5.03.    Existence; Businesses and Properties.

 

(a)   Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)   Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply with all applicable Requirements
of Law (including any and all zoning, building, Environmental Law, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 5.03(b) shall prevent (i) sales of assets, consolidations or mergers by
or involving any Company in accordance with Section 6.04; (ii) the withdrawal by
any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the

 

67

--------------------------------------------------------------------------------


 

aggregate, could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment by any Company of any property, rights,
franchises, licenses, trademarks, tradenames, copyrights or patents that such
person reasonably determines are not useful to its business.

 

SECTION 5.04.    Insurance.

 

(a)   Keep its insurable property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any property owned, occupied or
controlled by it, to the extent obtainable on commercially reasonable terms; and
maintain such other insurance as may be required by law; and, with respect to
any Mortgaged Property, otherwise maintain all insurance coverage required under
the applicable Mortgage, such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Collateral Agent and the
Lenders.

 

(b)   All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof; (ii) name the Collateral Agent as insured party or loss payee; (iii) if
reasonably requested by the Collateral Agent, include a breach-of-warranty
clause; and (iv) be reasonably satisfactory in all other respects to the
Collateral Agent.

 

(c)   Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

 

(d)   Borrower shall deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker annually with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agent or the Collateral Agent may from time to time
reasonably request.

 

(e)   Obtain flood insurance in such total amount as the Administrative Agent or
the Required Lenders may from time to time require, to the extent obtainable on
commercially reasonable terms, if at any time the area in which any improvements
located on any real property covered by a Mortgage is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood disaster Protection
Act of 1975, as amended from time to time.

 

SECTION 5.05.    Taxes.  Pay and discharge promptly when due all Taxes before
the same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien (other than a Permitted Lien) upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Taxes, as well as all lawful claims for labor, materials and

 

68

--------------------------------------------------------------------------------


 

supplies or otherwise, so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such proceeding (or orders entered in connection with
such proceedings) operate to prevent the forfeiture or sale of the property or
assets subject to any such Lien and suspend collection of the contested Tax and
enforcement of a Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the provisions of the applicable Security
Document in connection with such nonpayment.

 

SECTION 5.06.    Employee Benefits.  (a)  Comply in all material respects with
the applicable provisions of ERISA and the Tax Code, and (b) furnish to the
Administrative Agent (i) as soon as possible after, and in any event within ten
days after any Responsible Officer of the Companies or their ERISA Affiliates or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in liability of the Companies or their ERISA Affiliates under
Title IV of ERISA, Section 302 of ERISA or Section 401(a)(29) or 412(n) of the
Tax Code in any amount or other liability in an aggregate amount exceeding $1.0
million, a statement of a Financial Officer of Holdings setting forth details as
to such ERISA Event and the action, if any, that the Companies propose to take
with respect thereto, and (ii) upon request by the Administrative Agent, copies
of:  (w) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan, (x) the most recent actuarial valuation
report for each Plan, (y) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event, and (z) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

 

SECTION 5.07.    Maintaining Records; Access to Properties and Inspections. 
Keep proper books of record and account (i) in which full, true and correct
entries are made in conformity with GAAP and in all material respects in
conformity with all Requirements of Law, and (ii) in which all material dealings
and transactions in relation to its business and activities are recorded.  Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times during normal business hours and upon
reasonable advance notice (no more frequently than twice during any fiscal year
of Holdings and at the sole cost and expense of the Lenders unless a Default or
Event of Default shall have occurred and be continuing) and to make extracts
from and copies of such financial records, and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances and condition of any Company with and be advised as to the same by the
officers thereof and the independent accountants therefor.

 

SECTION 5.08.    Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.11.

 

SECTION 5.09.    Compliance with Environmental Laws; Environmental Reports.

 

(a)   Comply and cause all lessees and other persons occupying Real Property, to
the extent owned, operated or otherwise controlled by any Company, to comply, in
all material respects with all Environmental Laws and Environmental Permits
applicable to its operations and property and obtain and renew all material
Environmental Permits applicable to its operations and property and conduct any
Response in accordance with Environmental Laws; provided, however, that no
Company shall be required to undertake

 

69

--------------------------------------------------------------------------------


 

any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

(b)   If a Default caused by reason of a breach of Section 3.17 or 5.09(a) shall
have occurred and be continuing for more than 20 days without the Companies
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental site assessment report regarding the matters that are the subject
of such default, including where appropriate, any soil and/or groundwater
sampling prepared by an environmental consulting firm and in form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them in connection with such Default.

 

SECTION 5.10.    Interest Rate Protection.  No later than the 90th day after the
Closing Date, Borrower shall enter into, for a minimum of three years after the
Closing Date, Interest Rate Protection Agreements acceptable to the
Administrative Agent that result in an amount to be determined by the
Administrative Agent of up to 25% of the aggregate principal amount of Terms
Loans outstanding hereunder being effectively subject to a fixed or maximum
interest rate acceptable to the Administrative Agent.

 

SECTION 5.11.    Additional Collateral; Additional Guarantors.

 

(a)   Subject to this Section 5.11 and except to the extent the Administrative
Agent (after consultation with Borrower) determines that any of the following is
not commercially reasonable (taking into account the expense of obtaining the
same, the ability of Borrower or the relevant Subsidiary to obtain any necessary
approvals or consents required to be obtained under applicable law in connection
therewith, and the effectiveness and enforceability thereof under applicable
law), with respect to any assets acquired after the Closing Date by Borrower or
any other Loan Party that are intended to be subject to the Lien created by any
of the Security Documents but that are not so subject, and with respect to any
assets held by Borrower or any other Loan Party on the Closing Date not made
subject to a Lien created by any of the Security Documents but of a type
intended to be subject to the Lien created by the applicable Security Documents
(but, in any event, excluding any assets described in Section 5.11(b)), promptly
(and in any event within 60 days after the acquisition thereof or upon the
Administrative Agent’s request):  (i) execute and deliver to the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Collateral Agent shall deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such properties or assets, subject to no Liens other
than Permitted Liens, and (ii) take all actions necessary to cause such Lien to
be duly perfected to the extent required by such Security Document in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Collateral Agent.  Borrower or any such Loan Party shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of Security Documents against such after-acquired properties or
assets, and such assets held on the Closing Date not made subject to a Lien
created by any of the Security Documents.

 

70

--------------------------------------------------------------------------------


 

(b)   To the extent the Administrative Agent (after consultation with Borrower)
determines that any of the following is commercially reasonable (taking into
account the expense (including taxes) of obtaining the same, the ability of
Borrower or the relevant Subsidiary to obtain any necessary approvals or
consents required to be obtained under applicable law in connection therewith,
and the effectiveness and enforceability thereof under applicable law), with
respect to any person that becomes, after the Closing Date, a Wholly Owned
Subsidiary directly owned by a Loan Party (a “New Wholly Owned Subsidiary”),
promptly, and in any event no later than 60 days after each such person becomes
a New Wholly Owned Subsidiary, cause such Subsidiary (i) to become a Guarantor
and deliver to the Collateral Agent the certificates representing the Equity
Interests of such Subsidiary (provided, that, in no event shall the stock of any
such Subsidiary be required to be pledged if such pledge is illegal under
applicable law and no reasonable alternative structure can be devised having
substantially the same effect as such pledge that would not be illegal under
applicable law), together with undated stock powers executed and delivered in
blank by a duly authorized officer of such Subsidiary’s parent, as the case may
be, and all Intercompany Notes owing from such Subsidiary to any Loan Party; and
(ii) (A) to execute a Joinder Agreement or such comparable documentation, in
form and substance reasonably satisfactory to the Administrative Agent, and (B)
to take all actions reasonably necessary or advisable to cause the Lien created
by each Security Agreement to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent (provided, that any such Subsidiary shall not
be required to comply with clause (ii)(A) and (B) above if satisfying such
requirements is illegal under applicable law and no reasonable alternative
structure can be devised having substantially the same effect as such pledge
that would not be illegal under applicable law).

 

(c)   Notwithstanding anything to the contrary contained herein, in the case of
any (x) New Wholly Owned Subsidiary that has not previously become (and, if so,
does not remain) a Guarantor or (y) other Non-Guarantor Subsidiary directly
owned by a Loan Party, 66% of the Equity Interests of any such Subsidiary (and
100% of the Equity Interests of any Domesticated Foreign Subsidiary) (exclusive,
however, of Herbalife China LLC,  Herbalife Del Ecuador, S.A., Herbalife
International Products, N.V. or any Immaterial Subsidiary) shall be subject to a
Lien or be required to be pledged under the applicable Loan Document (except to
the extent the Administrative Agent, after consultation with Borrower,
determines that such Lien or pledge is not commercially reasonable (taking into
account the expense, including taxes, of obtaining the same, the ability of
Borrower or such Subsidiary to obtain any necessary approvals or consents
required to be obtained under applicable law in connection therewith, and the
effectiveness and enforceability thereof under applicable law)).

 

(d)   Upon the written request of the Administrative Agent (provided, that,
except as otherwise provided in Section 5.12, the Administrative Agent shall not
make such written request if (after consultation with Borrower) it determines
that any of the following is not commercially feasible (taking into account the
expense of obtaining the same and the effectiveness and enforceability thereof
under applicable law)), each Loan Party will promptly grant to the Collateral
Agent, within 60 days of such request, security interests and Mortgages in such
owned Real Property of such Loan Party located in the United States as is
acquired by such Loan Party after the Closing Date by Borrower or such
Subsidiary and that is used for warehouse, manufacturing, distribution, or
laboratory purposes, has a value as determined in good faith by the
Administrative Agent in excess

 

71

--------------------------------------------------------------------------------


 

of $5.0 million or is otherwise material to the business operations of Borrower
or such Subsidiary, as additional security for the Secured Obligations (unless
the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02).  Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected Liens subject only to
Permitted Liens and such other Liens reasonably acceptable to the Collateral
Agent.  The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full.  Such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property within 60 days of the written
request of the Collateral Agent, including a survey and local counsel opinion
(in form and substance reasonably satisfactory to the Collateral Agent) and all
of the following items in respect of such Mortgage:

 

(i)        Mortgages encumbering each Mortgaged Real Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by the Loan Party that is the owner of such Mortgaged Real
Property, and otherwise in form for recording in the recording office of each
political subdivision where each such Mortgaged Real Property is situated, and
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a Lien under
applicable law, and such UCC financing statements and fixture filings, all of
which shall be in form and substance reasonably satisfactory to Collateral
Agent, and any other instruments necessary to grant a mortgage lien under the
laws of any applicable jurisdiction;

 

(ii)       with respect to each Mortgage, a policy (or commitment to issue a
policy) of title insurance insuring (or committing to insure) the Lien of such
Mortgage as a valid first mortgage Lien on the Real Property and fixtures
described therein in an amount equal to the fair market value of such Real
Property which policies (or commitments) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement (if available under applicable law) (i.e., policies
that insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent to the extent that such opinions can be
obtained at a cost that is reasonable with respect to the value of the Real
Property subject to such Mortgage) as shall be requested reasonably by the
Collateral Agent, to the extent such endorsements are available in the
applicable jurisdiction (including endorsements on matters relating to usury,
first loss, last dollar, zoning,

 

72

--------------------------------------------------------------------------------


 

contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions for the Permitted Liens applicable to such Mortgaged
Real Property and otherwise acceptable to the Collateral Agent;

 

(iii)      with respect to each Mortgaged Real Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap,” “mechanics lien,” and “owner’s”
indemnifications and affidavits) as shall be required to induce the Title
Company to issue the Title Policy/ies (or commitment) and endorsements
contemplated in clause (iii) above;

 

(iv)      evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, escrow, search and examination charges,
and related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to in clause (iii) above; and

 

(v)       with respect to each Mortgaged Real Property, Borrower and each
Subsidiary shall have made all notification, registrations and filings, to the
extent required by, and in accordance with, all Governmental Real Property
Disclosure Requirements applicable to such Mortgaged Real Property, including
the use of forms provided by state or local agencies, where such forms exist,
whether to Borrower or to or with the state or local agency.

 

SECTION 5.12.    Security Interests; Further Assurances.Each Loan Party shall,
at its own cost and expense, take any and all actions necessary to defend title
to the Collateral against all persons and to defend the security interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 6.02.  Promptly, upon the reasonable
request of the Administrative Agent, any Lender or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by Administrative Agent or the Collateral
Agent reasonably necessary or desirable for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby superior and prior
to the rights of all third persons other than the holders of Permitted Liens and
subject to other Liens except as permitted by the Security Documents, or obtain
any consents, including landlord or similar Lien waivers and consents, as may be
necessary or appropriate in connection therewith, to the extent contemplated
hereby.  Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent or the Collateral Agent shall deem necessary to perfect or
maintain the Liens on the Collateral pursuant to the Security Documents.  Upon
the exercise by the Administrative Agent or the Collateral Agent of any power,
right, privilege or remedy pursuant to any Loan Document that requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority or any other person, execute and

 

73

--------------------------------------------------------------------------------


 

deliver and/or obtain all applications, certifications, instruments and other
documents and papers that the Administrative Agent or the Collateral Agent may
be so required to obtain.  Notwithstanding anything to the contrary contained
herein, if an Event of Default has occurred and is continuing, the
Administrative Agent and the Collateral Agent shall have the right to require
any Loan Party to execute and deliver documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent or the
Collateral Agent shall deem necessary to grant to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties, a valid and perfected
Lien subject to no Liens other than Permitted Liens on such assets and
properties not otherwise required hereunder, except to the extent such
requirements are illegal under applicable law, and no reasonable alternative
structure can be devised having substantially the same effect as such actions
that would not be illegal under applicable law.  If the Administrative Agent,
the Collateral Agent or the Required Lenders determine that they are required by
law or regulation to have appraisals prepared in respect of the Real Property of
any Loan Party constituting Collateral, Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are in form and substance
satisfactory to the Administrative Agent and the Collateral Agent.

 

SECTION 5.13.    Know-Your-Customer Rules.

 

If :

 

(a)   (i)  the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)       any change in the status of a Loan Party after the date of this
Agreement; or

 

(iii)      a proposed assignment or transfer by a Lender of any of its rights
and obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer, obliges the Administrative Agent or any Lender (or,
in the case of paragraph (iii) above, any prospective new Lender) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, each Loan Party shall
promptly upon the request of the Administrative Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself or on behalf of any Lender) or
any Lender (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents.

 

74

--------------------------------------------------------------------------------


 

Each Lender shall promptly upon the request of the Administrative Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

 

SECTION 5.14.    Leasehold Undertakings.

 

At any time following a fiscal quarter in which Consolidated EBITDA for the four
fiscal quarters then ended was less than $125,000,000 and thereafter until
Consolidated EBITDA for any four fiscal quarters period was greater than
$125,000,000 then, within 60 days of the written request of the Collateral
Agent, each Loan Party shall use its best efforts to deliver to the Collateral
Agent:

 

(a)   Mortgages encumbering each Material Leased Real Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by the Loan Party that is the holder of an interest in such
Material Leased Real Property, and otherwise in form for recording in the
recording office of each political subdivision where each such Material Leased
Real Property is situated, and such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
to create a Lien under applicable law, and such UCC financing statements and
fixture filings, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction (including using its
best efforts to deliver a Landlord Lien Waiver and Access Agreement);

 

(b)   with respect to each Material Leased Real Property for which a Mortgage is
obtained in accordance with clause (a), an Agreement and Estoppel Certificate
executed by the applicable Loan Party and fee interest holder, and such other
consents, approvals, amendments, supplements, memoranda of lease estoppels,
tenant subordination agreements or other instruments as necessary or required by
the Collateral Agent in order for the owner or holder of the fee or leasehold
interest constituting such Material Leased Real Property to grant the Lien
contemplated by the Mortgage with respect to such Material Leased Real Property;

 

(c)   with respect to each Mortgage, a Title Policy shall (i) be issued by the
Title Company, (ii) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (iii) contain a “tie-in” or
“cluster” endorsement (if available under applicable law) (i.e., policies that
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (iv) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent to the extent that such opinions can be obtained at a cost that
is reasonable with respect to the value of the Material Leased Real Property
subject to such Mortgage) as shall be requested by the Collateral Agent, to the
extent such endorsements are available in the applicable jurisdiction (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien and so-called comprehensive
coverage over covenants and restrictions), and (v) contain no exceptions

 

75

--------------------------------------------------------------------------------


 

to title other than exceptions for the Permitted Liens applicable to such
Material Leased Real Property and otherwise acceptable to the Collateral Agent;

 

(d)   with respect to each Mortgaged Real Property for which a Mortgage is
obtained in accordance with clause (a) above, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap,” “mechanics lien,” and “owner’s” indemnifications
and affidavits) as shall be required to induce the Title Company to issue the
Title Policy/ies (or commitment) and endorsements contemplated in clause (c)
above;

 

(e)   evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, escrow, search and examination charges,
and related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to in clause (c);

 

(f)    with respect to each Material Leased Real Property, copies of all Leases
in which Borrower or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any.  To the extent any of the
foregoing affect any Material Leased Real Property for which a Mortgage is
obtained in accordance with clause (a), such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Real Property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be acceptable to the Collateral
Agent;

 

(g)   with respect to each Material Leased Real Property for which a Mortgage is
obtained in accordance with clause (a), Borrower and each Subsidiary shall have
made all notification, registrations and filings, to the extent required by, and
in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Material Leased Real Property, including the use of forms
provided by state or local agencies, where such forms exist, whether to Borrower
or to or with the state or local agency; and

 

(h)   with respect to each Material Leased Real Property for which a Mortgage is
obtained in accordance with clause (a), an Officers’ Certificate or other
evidence reasonably satisfactory to the Collateral Agent that as of the date
thereof (i) there is no outstanding citation, violation or similar notice
indicating that the Material Leased Real Property contains conditions that are
not in compliance in any material respect with local codes or ordinances
relating to building or fire safety or structural soundness, (ii) there has not
occurred any taking or destruction of any Material Leased Real Property and
(iii) there are no material disputes regarding boundary lines, location,
encroachment or possession of such Material Leased Real Property and to the best
knowledge of Borrower or any Subsidiary that is the holder of an interest in
such Material Leased Real Property, no state of facts exist that could give rise
to any such claim.

 

SECTION 5.15.    HIL Cash Balances.  Commencing March 31, 2005 and thereafter,
HIL shall maintain cash balances on its balance sheet in an amount that is at
anytime in excess of the amount of HIL’s trade payables at such time.

 

SECTION 5.16.    Post-Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 5.16, in each case within the time
limits specified on such schedule or as such time as may be extended by the
Collateral Agent in its sole discretion.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will any Loan Party cause
or permit any of its Subsidiaries to:

 

SECTION 6.01.    Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:

 

(a)   Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

 

(b)   Indebtedness under Interest Rate Protection Agreements entered into in
compliance with Section 5.10 and such other non-speculative Interest Rate
Protection Agreements that may be entered into from time to time by any Company
and that such Company in good faith believes will provide protection against
fluctuations in interest rates with respect to floating rate Indebtedness then
outstanding, and permitted to remain outstanding, pursuant to the other
provisions of this Section 6.01;

 

(c)   Indebtedness under Hedging Agreements (other than Interest Rate Protection
Agreements) entered into from time to time by any Company in accordance with
Section 6.03(c);

 

(d)   intercompany Indebtedness of the Companies outstanding to the extent
permitted by Sections 6.03(d), (k), (l), (m), (n) and (o);

 

(e)   Indebtedness of the Borrower and its Subsidiaries in respect of Purchase
Money Obligations and Capital Lease Obligations and refinancings or renewals
thereof, in an aggregate amount not to exceed at any time outstanding (i) if in
respect of lease obligations incurred in connection with the establishment of
new real estate leasehold interests, $100.0 million, so long as such payments
are made over not less than ten years, (ii) if in respect of the build out and
related tenant improvements for the new leasehold interests contemplated by the
preceding clause (i), $25.0 million, and (iii) otherwise $20.0 million at that
time;

 

(f)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;

 

(g)   (i)  Indebtedness (other than as described in clauses (iii) and (iv)
below) actually outstanding on the Closing Date and listed on Schedule 6.01,
provided, that, any such scheduled Indebtedness that constitutes intercompany
Indebtedness (A) owing to a Loan Party by a Loan Party must be subordinated to
the Obligations of the Loan Parties in accordance with a subordination agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
(B) shall not be repaid, prepaid, refinanced

 

77

--------------------------------------------------------------------------------


 

or renewed unless the repayment, prepayment, refinancing or renewal thereof is
treated as an Investment and permitted under Section 6.03; (ii) refinancings or
renewals thereof, provided, that, (A) any such refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed or refinanced, plus the amount of any premiums
required to be paid thereon and fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and (C)
the covenants, events of default subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, not materially
less favorable to the Lenders than those contained in the Indebtedness being
renewed or refinanced; (iii) the Holdings Senior Notes (including any notes
issued in exchange therefor in accordance with any registration rights agreement
entered into in connection with the issuance of the Holdings Senior Notes); and
(iv) Senior Subordinated Notes outstanding after giving effect to the
Transactions;

 

(h)   so long as no Default exists or would result therefrom, Indebtedness of
the Borrower in respect of the Tax Indemnity, so long as the Borrower is not
obligated to make payments in excess of $15 million in any fiscal year;

 

(i)    other Indebtedness of Borrower and its Subsidiaries not to exceed $25.0
million in aggregate principal amount at any time outstanding; and

 

(j)    Indebtedness assumed in connection with a Permitted Acquisition so long
as such Indebtedness is in existence at the time of the consummation of the
Permitted Acquisition and is not created in anticipation thereof;

 

provided, however, that notwithstanding anything to the contrary herein, no
Subsidiary of Holdings (other than WH Capital) may guarantee or otherwise become
liable for any obligations in respect of the Holdings Senior Notes or any other
Holdings Senior Note Document.

 

SECTION 6.02.    Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (each of the
following being the “Permitted Liens”):

 

(a)   inchoate Liens for Taxes not yet due and payable or delinquent and Liens
for Taxes that (i) are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, or (ii) in the case of any such charge or claim that has or may
become a Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions;

 

(b)   Liens in respect of property of Borrower and its Subsidiaries imposed by
law that were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that are being
contested in good faith by appropriate proceedings, so long as (A) adequate
reserves have been established in accordance with GAAP, and (B)

 

78

--------------------------------------------------------------------------------


 

in the case of any such Lien that has or may become a Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

 

(c)   easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness and
(ii) individually or in the aggregate materially interfering with the conduct of
the business of the Companies at such Real Property;

 

(d)   Liens arising out of judgments or awards not resulting in an Event of
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

 

(e)   Liens (other than any Lien imposed by ERISA or Section 401(a)(29) or
412(n) or the Tax Code) (i) imposed by law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; (ii)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(including obligations imposed by the applicable laws of foreign jurisdictions
and exclusive of obligations for the payment of borrowed money); or (iii)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that, (x) with respect to
clauses (i), (ii) and (iii) above such Liens are set amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, (y) to the extent such Liens are not imposed by Law, such Liens
shall in no event encumber any property other than cash and Cash Equivalents,
and (z) in the case of any such Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

(f)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower and its
Subsidiaries in the ordinary course of business in accordance with the past
practices of Borrower and its Subsidiaries;

 

(g)   Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(e); provided that, (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost (including financing cost) of the property being
acquired or leased at the time of the incurrence of such Indebtedness and (ii)
any such Liens attach only to the property being financed pursuant to such
Purchase Money Obligations or Capital Lease Obligations and directly related
assets, such as proceeds (including insurance proceeds), products, accessions
and substitutions, and do not encumber any other property of any Company;

 

79

--------------------------------------------------------------------------------


 

(h)   bankers’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Borrower and its Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(i)    Liens on assets of a person (and its Subsidiaries) existing at the time
such person is acquired or merged with or into or consolidated with Borrower or
any of its Subsidiaries (and not created in anticipation or contemplation
thereof); provided that, such Liens do not extend to assets not subject to such
Liens at the time of acquisition (other than improvements thereon) and are no
more favorable to the lien holders than the existing Lien;

 

(j)    Liens pursuant to the Security Documents;

 

(k)   Liens in existence on the Closing Date and set forth on Schedule 6.02;
provided that, (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase; and (ii) such Liens do not encumber any
property other than the property subject thereto on the Closing Date;

 

(l)    Licenses of Intellectual Property (i) granted by Holdings and its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Holdings and its
Subsidiaries and (ii) licenses contemplated by the HIL Swiss Intercompany
Agreements;

 

(m)  cash deposits required to secure obligations in respect of (i) letters of
credit and bank guarantees actually outstanding on the Closing Date and listed
on Schedule 6.01 and (ii) refinancings or renewals thereof permitted under
Section 6.01(g);

 

(n)   restrictions on transfers of securities imposed by applicable securities
laws; and

 

(o)   Liens on assets not constituting Collateral and securing Indebtedness
permitted under Section 6.01(h) in an amount not to exceed $5.0 million at any
one time;

 

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the U.S. Security
Agreement) except to the extent permitted under Section 6.02(m) above).

 

SECTION 6.03.    Investments, Loans and Advances.  Directly or indirectly, lend
money or credit or make advances to any person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

(a)   the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

 

80

--------------------------------------------------------------------------------


 

(b)   Borrower and its Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) acquire and hold cash and Cash Equivalents, (iii) endorse negotiable
instruments for collection in the ordinary course of business, or (iv) make
lease, utility and other similar deposits in the ordinary course of business;

 

(c)   the Loan Parties may enter into Interest Rate Protection Agreements to the
extent permitted by Section 6.01(b) and may enter into and perform its
obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature;

 

(d)   any Loan Party may make an Investment in any other Loan Party; provided
that, if such Investment is in the form of an intercompany loan, such loan shall
be (i) evidenced by an Intercompany Note, (ii) pledged (and delivered) by such
Loan Party that is the lender of such intercompany loan as Collateral pursuant
to the applicable Security Agreement and (iii) subordinated to the prior payment
in full of the Obligations pursuant to a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;

 

(e)   Holdings and its Subsidiaries may make Investments in the form of advances
to employees for travel, relocation and like expenses, in each case, in the
ordinary course of business and consistent with such Company’s past practices;

 

(f)    Holdings and its Subsidiaries may make Investments in the form of loans
and advances not to exceed $7.0 million at any one time outstanding pursuant to
this Section 6.03(f) to employees, directors and distributors of Holdings and
its Subsidiaries for the purpose of funding the purchase of Equity Interests of
Holdings by such employees, directors and distributors;

 

(g)   Holdings and its Subsidiaries may sell or transfer amounts to the extent
permitted by Section 6.04;

 

(h)   Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in the settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

(i)    Investments made by Holdings or any Subsidiary as a result of
consideration received in connection with an Asset Sale or other transaction
effected in compliance with Section 6.04;

 

(j)    Investments outstanding on the Closing Date and identified on
Schedule 6.03;

 

(k)   the Loan Parties may make Investments in other persons, including
Non-Guarantor Subsidiaries; provided that, (i) after giving pro forma effect to
each such Investment, the aggregate amount of all such Investments made by all
Loan Parties on and after the Closing Date pursuant to this Section 6.03(k) that
are outstanding at any time does not exceed $25.0 million (excluding any amounts
invested in any Non-Guarantor

 

81

--------------------------------------------------------------------------------


 

Subsidiary that subsequently becomes a Guarantor (effective only upon such
person becoming a Guarantor and only for so long as such person remains a
Guarantor)) and (ii) if such Investment is in the form of an intercompany loan,
such loan shall be (A) evidenced by an Intercompany Note and (B) pledged (and
delivered) by the Loan Party that is the lender of such intercompany loan as
Collateral pursuant to the applicable Security Agreement;

 

(l)    the Loan Parties may make Investments in Non-Guarantor Subsidiaries in
the form of intercompany loans to such Non-Guarantor Subsidiaries for the
purposes of enabling such Non-Guarantor Subsidiaries to comply with statutory
obligations imposed by Governmental Authorities; provided that, each such
intercompany loan shall be evidenced by an Intercompany Note and shall be
pledged (and delivered) by the Loan Party that is the lender of such
intercompany loan as Collateral pursuant to the applicable Security Agreement;
provided, further that after giving pro forma effect to each such Investment,
the aggregate amount of all such Investments made by all Loan Parties on and
after the Closing Date pursuant to this Section 6.03(l) that are outstanding at
any time does not exceed $10.0 million (excluding any amounts invested in any
Non-Guarantor Subsidiary that subsequently becomes a Guarantor (effective only
upon such person becoming a Guarantor and only for so long as such person
remains a Guarantor));

 

(m)  Investments by the Loan Parties in Non-Guarantor Subsidiaries; provided,
that, (i) such Investments are contemporaneously or within five Business Days
remitted to the Loan Parties, (ii) such Investments are made to facilitate
repatriation of monies to the United States, and (iii) the aggregate amount of
all such Investments made under this Section 6.03(m) outstanding at any one time
shall not exceed $5.0 million;

 

(n)   Investments by Non-Guarantor Subsidiaries in Loan Parties;

 

(o)   Investments by Non-Guarantor Subsidiaries in Non-Guarantor Subsidiaries;

 

(p)   Investments by Borrower in the Collateral Account and LC Sub-Account;

 

(q)   Holdings or Parent may issue Permitted Preferred Stock, and Borrower may
purchase Permitted Preferred Stock, so long as (i) after giving effect to any
such purchase on a pro forma basis, no Default or Event of Default exists or
would result therefrom, (ii) if such Permitted Preferred Stock is issued by
Parent, all proceeds thereof are used by Parent to pay cash Dividends to
Holdings in compliance with Section 6.05 and (iii) all proceeds of the issuance
of such Permitted Preferred Stock or of such Dividends are used by Holdings to
pay, or provide for the payment of, regularly scheduled payments of stated
interest (and any applicable withholding tax gross-up or other tax indemnity
payments in respect thereof) on the Holdings Senior Notes pursuant to the terms
of the Holdings Senior Note Documents as in effect on the Closing Date, to the
extent such purchase of Permitted Preferred Stock by Borrower and/or payment of
Dividends by Parent, as the case may be, is permitted under Section 4.09(a) of
the Senior Subordinated Note Agreement (if such agreement is still in effect),
so long as, until such time as the proceeds of the issuance of such Permitted
Preferred Stock are applied to the payment of such regularly scheduled payments
of stated interest, the Collateral Agent shall have a valid and perfected Lien
on and security interest in such proceeds in accordance with Section 5.11 and
Section 5.12; and

 

(r)    Permitted Acquisitions.

 

82

--------------------------------------------------------------------------------


 

SECTION 6.04.    Mergers, Consolidations, Sales and Purchases of Assets.  Wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets (other than sales and other dispositions of inventory in the ordinary
course of business), or purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets (other than purchases
or other acquisitions of assets used or useful in the Companies’ business, but
not all or substantially all of a person’s assets) of any person (or agree to do
any of the foregoing at any future time), except that:

 

(a)   Capital Expenditures by Borrower and its Subsidiaries shall be permitted
to the extent permitted by Section 6.07(c);

 

(b)   (i) Asset Sales of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other Asset
Sale of Intellectual Property that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the conduct of the
business of the Companies, taken as a whole, shall be permitted; (ii) any
Company shall be permitted to barter obsolete inventory for advertising media
and for other ordinary course trade purposes; and (iii) subject to
Section 2.10(c), sell, lease or otherwise dispose of any assets, provided that,
the aggregate consideration received in respect of all Asset Sales pursuant to
this clause (iii) shall not exceed $6.0 million in any four fiscal quarters of
Holdings;

 

(c)   Investments shall be permitted to the extent permitted by Section 6.03;

 

(d)   Holdings and its Subsidiaries may sell Cash Equivalents in the ordinary
course of business;

 

(e)   Holdings and its Subsidiaries may lease (as lessee or lessor) real or
personal property and may guaranty such lease in the ordinary course of
business;

 

(f)    any Subsidiary may be merged into Borrower (as long as Borrower is the
surviving corporation of such merger and remains a Wholly Owned Subsidiary of
Holdings) or any other Wholly Owned Subsidiary Guarantor; provided, however,
that the Lien on and security interest in such property granted in favor of the
Collateral Agent under the Security Documents shall be maintained in accordance
with the provisions of Section 5.11;

 

(g)   (i) Holdings or any Subsidiary of Holdings may merge, convey, sell,
transfer, assign or otherwise dispose of assets to Borrower or any other Loan
Party and (ii) Borrower may convey, sell, transfer, assign or otherwise dispose
of assets constituting Equity Interests of Designated Subsidiaries and other
intangible assets relating to the operations of such Foreign Subsidiary to HIL;

 

(h)   Holdings and its Subsidiaries may incur Liens that are not prohibited
hereunder;

 

(i)    any Non-Guarantor Subsidiary may merge, convey, sell, transfer, assign or
otherwise dispose of assets to any Company;

 

83

--------------------------------------------------------------------------------


 

(j)    Holdings and its Subsidiaries may make Investments pursuant to and in
accordance with Section 6.03;

 

(k)   licenses and sublicenses by any Company of software, Intellectual Property
and other general intangibles in the ordinary course of business and which do
not materially interfere with the ordinary conduct of business of such Company;

 

(l)    Holdings and its Subsidiaries may settle, release or surrender tort or
other litigation claims in the ordinary course of business;

 

(m)  any Non-Guarantor Subsidiary (other than HIL) and any Immaterial Subsidiary
may voluntarily dissolve, liquidate or wind up;

 

(n)   Holdings may sell its capital stock to officers, directors, distributors
and employees of Holdings and its Subsidiaries;

 

(o)   Luxembourg Intermediate Holdings may create a Subsidiary (“New Parent”)
and convey, sell, transfer or assign all of its assets to New Parent and
immediately thereafter liquidate or merge with and into its parent, WH Capital
with WH Capital being the surviving entity; provided, that, concurrently with
the organization of New Parent (but in any event within five Business Days
thereof, but in all cases before the consummation of the transactions
contemplated in the preceding clause (i)) New Parent shall immediately (A)
become a Guarantor, (B) execute and deliver a joinder agreement, in form and
substance satisfactory to the Administrative Agent, whereby New Parent shall
grant a security interests in substantially all of its properties and assets,
subject to no Liens (other than Permitted Liens), (C) to take all actions
requested by the Collateral Agent that the Collateral Agent deems necessary or
advisable to cause the Lien created by each Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be requested by the Collateral Agent, (D) upon receipt
thereof, deliver to the Collateral Agent stock certificates in respect of the
Equity Interest in the Borrower that it holds, together with undated stock
powers executed and delivered in blank by a duly authorized officer of New
Parent and (E) deliver to the Administrative Agent all such documents,
agreements and instruments, including, without limitation, resolutions, good
standing certificates and legal opinions, all in form and substance satisfactory
to the Administrative Agent and (ii) WH Capital shall (A) deliver to the
Collateral Agent the certificates representing the Equity Interests of New
Parent, together with undated stock powers executed and delivered in blank by a
duly authorized officer of WH Capital, (B) execute and deliver to the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Collateral Agent shall deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a security interest on such properties or assets, subject to no
Liens other than Permitted Liens, (C) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be requested by the Collateral
Agent and (D) deliver to the Administrative Agent all such documents, agreements
and instruments, including, without limitation, resolutions, good standing
certificates and legal opinions, all in form and substance satisfactory to the
Administrative Agent; and

 

84

--------------------------------------------------------------------------------


 

(p)   Any sales or conveyances contemplated by the HIL Swiss Intercompany
Agreements.

 

To the extent the Required Lenders waive the provisions of this Section 6.04
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.04, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions deemed appropriate to effect the foregoing.

 

SECTION 6.05.    Dividends.  Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except that:

 

(a)   any Subsidiary of Borrower (i) may pay cash Dividends to Borrower or any
Wholly Owned Subsidiary of Borrower and (ii) if such Subsidiary is not a Wholly
Owned Subsidiary of Borrower, may pay cash Dividends to its shareholders
generally so long as Borrower or its Subsidiary that owns the equity interest or
interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests in such
Subsidiary);

 

(b)   any Non-Guarantor Subsidiary (i) may pay cash Dividends to its parent and
(ii) if such Non-Guarantor Subsidiary is not a Wholly Owned Subsidiary, may pay
cash Dividends to its shareholders generally so long as the Subsidiary of
Holdings that owns the Equity Interest in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
holdings of Equity Interests in the Subsidiary paying such Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests in such Subsidiary)

 

(c)   so long as no Default exists or would result therefrom, Borrower and each
Guarantor may pay Dividends for the purpose of enabling Holdings to, and
Holdings may, repurchase outstanding shares of its capital stock (or options to
purchase such common stock) following the death, disability, retirement or
termination of employment of current or former employees, officers, distributors
or directors of any Company; provided that, (i) all amounts used to effect such
repurchases are obtained by Holdings from a substantially concurrent issuance of
its capital stock (or exercise of options to purchase such capital stock) to
other employees, members of management, distributors, executive officers or
directors of Holdings, Borrower or any of its Subsidiaries; or (ii) to the
extent the proceeds used to effect any repurchase pursuant to this clause (ii)
are not obtained as described in preceding clause (i), the aggregate amount of
Dividends paid by Holdings pursuant to this Section 6.05(b) (exclusive of
amounts paid as described pursuant to preceding clause (i)) shall not exceed
$10.0 million in the aggregate on and after the Closing Date plus the amount of
any key-man life insurance proceeds actually received in any fiscal year of
Holdings;

 

(d)   so long as no Default exists or would result therefrom, Borrower and each
Guarantor may pay cash Dividends for the purpose of paying, so long as all
proceeds thereof are promptly used to pay, each Loan Party’s operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including legal and accounting expenses and similar expenses);
provided that, the aggregate amount of Dividends paid pursuant to this
Section 6.05(c) shall not exceed $150,000 in any fiscal year of Holdings;

 

85

--------------------------------------------------------------------------------


 

(e)   so long as, after giving effect to any such cash Dividend on a pro forma
basis, no Default or Event of Default exists or would result therefrom, then
Borrower and each Guarantor may pay cash Dividends for the purpose of enabling
Holdings to pay (so long as all proceeds thereof are used by Holdings to pay)
regularly scheduled payments of stated interest (and any applicable withholding
tax gross-up payments or other tax indemnity payments in respect thereof) on the
Holdings Senior Notes (pursuant to the terms of the Holdings Senior Note
Documents as in effect on the Closing Date), so long as, until such time as the
amount of cash Dividends made by Borrower pursuant to this Section 6.05(d) are
applied to the payment of such regularly scheduled payments of stated interest,
the Collateral Agent shall have a valid and perfected Lien on and security
interest in such proceeds in accordance with Sections 5.11 and 5.12;

 

(f)    Parent may pay cash Dividends to Holdings in an amount equal to the
proceeds from issuances of Permitted Preferred Stock to Borrower in compliance
with Section 6.03(q);

 

(g)   so long as no Default exists or would result therefrom, Holdings and any
Subsidiary of Holdings may make Dividends in respect of any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plan, so
long as such rights or similar plans are approved by the board of directors of
Holdings (or a duly constituted committee thereof);

 

(h)   so long as no Default exists or would result therefrom, any Subsidiary of
Holdings may purchase the capital stock of Holdings in connection with the
exercise of stock option or similar arrangements by a director, officer or
employee of such Subsidiary; provided, that such capital stock is immediately
granted to the applicable director, officer or employee of such Subsidiary;

 

(i)    so long as no Default exists or would result therefrom, (i) Holdings may
pay cash Dividends in an aggregate amount not to exceed $20,000,000 per fiscal
year (commencing in fiscal year 2005) (“Permitted Dividends”),  provided, that
the amount of Permitted Dividends may be increased by 25% of the Consolidated
Net Income for the prior fiscal year (commencing with fiscal year 2005), if the
Leverage Ratio of Holdings for the four fiscal quarters of such fiscal year is
less than or equal to 2.00:1.00 and (ii) the Subsidiaries of Holdings may pay
cash Dividends in an aggregate amount equal to the amount of Permitted Dividends
that Holdings declares under clause (i) per fiscal year (commencing in fiscal
year 2005) in order for Holdings to be able to make such Permitted Dividends so
long as Holdings uses such Permitted Dividends as contemplated under clause (i);
provided, further, that to the extent that the Permitted Dividends made by
Holdings and its Subsidiaries is less than the amount permitted to be made in
such fiscal year, the amount of such difference may be carried forward and used
to make Permitted Dividends in the next succeeding fiscal year;

 

(j)    so long as no Default exists or would result therefrom, Holdings may pay
cash Dividends to its shareholders in an amount equal to $109.3 million plus the
aggregate gross proceeds realized from the exercise of any over-allotment option
in connection with the IPO; and

 

(k)   Borrower and its direct and indirect parent companies may pay cash
Dividends to their respective parent companies (and such parent companies may
pay cash Dividends) to the extent of U.S. federal and state income and other tax
obligations of WH

 

86

--------------------------------------------------------------------------------


 

Capital to the extent that such U.S. federal and state income and tax
obligations are reasonably attributable to income or operations of the Borrower
and any of its Subsidiaries.  Any payments made pursuant to this Section 6.05(k)
shall, no later than the 30th day after receipt, either be used to pay such
obligations to the applicable taxing authority or be remitted to the Borrower.

 

SECTION 6.06.    Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company, other than
in the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that:

 

(a)   Dividends that are not otherwise restricted hereby may be made;

 

(b)   loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections 6.01
and 6.03;

 

(c)   assets sales permitted by Section 6.04;

 

(d)   customary fees may be paid to non-officer directors of the Loan Parties,
and customary indemnities may be provided to all directors of the Loan Parties;

 

(e)   the transactions contemplated by the HIL Swiss Intercompany Agreements may
be effected; and

 

(f)    the Transactions may be effected.

 

SECTION 6.07.    Financial Covenants.

 

(a)   Maximum Leverage Ratio.  Permit the Leverage Ratio of Holdings, as of the
last day of the fiscal quarter of Holdings ending on March 31, 2005 and every
fiscal quarter thereafter, to exceed 2.50:1.00.

 

(b)   Minimum Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio of Holdings, as of the last day of the fiscal quarter of Holdings
ending on March 31, 2005 and every fiscal quarter thereafter, to be less than
4.00:1.00.

 

(c)   Limitation on Capital Expenditures.  (i) Make or commit to make any
Capital Expenditures, other than Capital Expenditures made or committed to be
made by Holdings and its Consolidated Subsidiaries (A) in fiscal year 2005 which
in the aggregate do not exceed $55.0 million, (B) in fiscal year 2006 which in
the aggregate do not exceed $45.0 million or (C) in each fiscal year of Holdings
thereafter which in the aggregate do not exceed $40.0 million or (D) for
purposes of the build out and tenant improvements for the new leasehold
interests contemplated by Section 6.01(e), in an aggregate amount not to exceed
$25.0 million.  (ii) Notwithstanding anything to the contrary contained in
clause (i) above, to the extent that the Capital Expenditures made by Holdings
and its Consolidated Subsidiaries in any period set forth in clause (i) above
are less than the amount permitted to be made in such period (without giving
effect to any additional amount available as a result of this clause (ii)), the
amount of such difference may be

 

87

--------------------------------------------------------------------------------


 

carried forward and used to make Capital Expenditures in the next succeeding
fiscal year of Holdings.

 

SECTION 6.08.    Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Other Constitutive Documents or Bylaws and Certain
Other Agreements, Etc.

 

(a)   Amend or modify, or permit the amendment or modification of, any provision
of any existing Indebtedness in respect of the Holdings Senior Note Documents
and the Holdings Senior Notes or other Indebtedness of greater than $5.0 million
aggregate principal amount, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or modification would
be either to (i) increase the interest rate applicable thereto, (ii) change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, (iii) change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), (iv) change the redemption,
prepayment or defeasance provisions thereof, change the subordination provisions
thereof (or of any guaranty thereof), (v) change any collateral therefor (other
than to release such collateral), (vi) or if the effect of such amendment or
change, together with all other amendments or changes made, is to increase
materially the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Indebtedness (or trustee or other representative
on their behalf), or (vii) otherwise cause the restrictive covenants governing
such Indebtedness to be more restrictive, taken as a whole, than the restrictive
covenants set forth herein;

 

(b)   Except as set forth in Section 5.16, make (or give any notice in respect
thereof) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Indebtedness outstanding
under the Holdings Senior Notes;

 

(c)   Amend or modify, or permit the amendment or modification of, any provision
of any agreement comprising a HIL Swiss Intercompany Agreement if the effect of
such amendment or modification would be to (i) decrease the amounts payable
thereunder by HIL to Borrower, (ii) cause the sale, assignment or other
conveyance of an interest in the assets of the parties thereto, other than as
contemplated by such agreements on the Closing Date or (iii) result in the
Borrower forbearing from exercising any rights with respect to the terms or
provisions contained therein;

 

(d)   Amend or modify, or permit the amendment or modification of, any provision
of any agreement comprising a Material Agreement (other than any Material
Agreement referred to in clause (a) and clause (b)) if the effect of such
amendment or modification would be to result in (i) the reduction of any rights
a Loan Party may have thereunder or (ii) a Loan Party forbearing from exercising
any rights with respect to the terms or provisions contained therein;

 

(e)   In respect of all the Companies other than the Borrower, amend, modify or
change its articles of incorporation or other constitutive documents or bylaws
in any manner that would limit or restrict its ability to guaranty the
Obligations or to satisfy its obligations in respect of such guaranty, or, in
the case of any Subsidiary of the Borrower, restrict its ability to make
distributions or otherwise transfer assets to the Borrower; and

 

88

--------------------------------------------------------------------------------


 

(f)    In respect of the Borrower, amend, modify or change its articles of
incorporation or other constitutive documents (including by the filing or
modification of any certificate of designation) or bylaws, or any agreement
entered into by it, with respect to its capital stock (including any
shareholders’ agreement), or enter into any new agreement with respect to its
capital stock, other than any amendments, modifications, agreements or changes
pursuant to this clause (f) or any such new agreements pursuant to this clause
(f) that do not in any way adversely and materially affect the interests of the
Lenders.

 

SECTION 6.09.    Limitation on Certain Restrictions on Subsidiaries.  Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary of Borrower to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary of Borrower, or pay any Indebtedness owed to Borrower or a Subsidiary
of Borrower; (b) make loans or advances to Borrower or any of Borrower’s
Subsidiaries; or (c) transfer any of its properties to Borrower or any of
Borrower’s Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Borrower or a Subsidiary of
Borrower, (iv) existing restrictions under Indebtedness existing on the Closing
Date and described in Schedule 6.01 attached hereto, (v) restrictions with
respect solely to any Subsidiary of Holdings imposed pursuant to a binding
agreement which has been entered into for the sale or disposition of all of the
Equity Interests or assets of such Subsidiary; provided that, such restrictions
apply solely to the Equity Interests or assets of such Subsidiary which are
being sold, (vi) in connection with and pursuant to refinancings permitted under
this Agreement, replacements of restrictions imposed pursuant to clause (iv) or
this clause (vi) that are not more restrictive taken as a whole than those being
replaced and do not apply to any other person or assets other than those that
would have been covered by the restrictions in the Indebtedness so refinanced or
replaced, or (vii) customary provisions with respect to the disposition or
distribution of assets in joint venture agreements and other similar agreements
relating solely to the assets subject to such agreement.

 

SECTION 6.10.    Limitation on Issuance of Capital Stock.  Holdings will not
permit any Subsidiary to issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, Equity Interests, except (i) for stock splits, stock dividends
and additional Equity Interest issuances that do not decrease the percentage
ownership of any Subsidiary in any class of the Equity Interest of such
Subsidiary; (ii) Subsidiaries of Holdings formed after the Closing Date pursuant
to Section 6.11 may issue Equity Interests to Holdings or the Subsidiary of
Holdings that is to own such stock; (iii) Borrower may issue common stock that
is Qualified Capital Stock to a Guarantor (so long as the Collateral Agent has a
valid and perfected Lien on and security interest in such Qualified Capital
Stock); (iv) only to the extent required in accordance with applicable law, any
Foreign Subsidiary may issue directors’ qualifying shares; and (v) in connection
with a transaction permitted under Section 6.04.  All Equity Interests (other
than capital stock issued by Holdings) issued in accordance with this
Section 6.10 shall, to the extent required by Section 5.12 or the applicable
Security Agreement, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.

 

SECTION 6.11.    Limitation on Creation of Subsidiaries.  Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided, that, Holdings or any of its Subsidiaries may
establish or create one or more Wholly Owned Subsidiaries without such consent
so long as (except to the extent any of the following is

 

89

--------------------------------------------------------------------------------


 

expressly exempted, not required or otherwise limited pursuant to
Section 5.11(b), but subject, in any event, to the requirements of
Section 5.11(c)):  (a) 100% of the Equity Interest of any new Subsidiary is upon
the creation or establishment of any such new Subsidiary pledged and delivered
to the Collateral Agent for the benefit of the Secured Parties under the
applicable Security Agreement; and (b) upon the creation or establishment of any
such new Subsidiary, such Subsidiary becomes a party to the applicable Security
Documents and shall become a Guarantor hereunder and execute a Joinder Agreement
and other applicable Loan Documents all in accordance with Section 5.11(b).

 

SECTION 6.12.    Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except such transactions among Loan Parties,
unless (i) the sale of such property is permitted by Section 6.04 and (ii) any
Liens arising in connection with its use of such property are permitted by
Section 6.02.

 

SECTION 6.13.    Holding Companies.Notwithstanding anything to the contrary
contained in this Agreement, with respect to the Holding Companies, (i) incur,
directly or indirectly, any Indebtedness other than the Obligations under the
Loan Documents to which any such Company is a party, the Holdings Senior Notes
and any intercompany Indebtedness between Holding Companies permitted hereunder
or incurred in connection with the payments required to consummate the
Transactions, (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by such Company other than the Liens
created under the Security Documents to which such Company is a party, (iii)
engage in any business or own any assets other than holding the Equity Interest
of such Company’s direct Subsidiaries, claims against another Company, proceeds
received in connection with the Transactions, and activities reasonably related
to each of the foregoing; (iv) consolidate with or merge with or into, or
convey, transfer (except in connection with the Transactions) or lease all or
any portion of its assets to, any person other than a Loan Party or (iv) sell or
otherwise dispose of any Equity Interest of any of such Company’s Subsidiaries
other than to Loan Party.

 

SECTION 6.14.    Business.

 

Holding and its Subsidiaries, engage (directly or indirectly) in any business
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Closing Date (or that are incidental, complementary or substantially
related thereto or are reasonable extensions thereof).

 

SECTION 6.15.    Limitation on Accounting Changes.  Make or permit any change in
accounting policies or reporting practices without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.

 

SECTION 6.16.    Fiscal Year.  Change its fiscal year-end to a date other than
December 31.

 

90

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Guarantee

 

SECTION 7.01.    The Guarantee.  The Guarantors hereby irrevocably and
unconditionally, jointly and severally guarantee as primary obligors and not as
sureties to each Secured Party and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on (including any interest, fees,
costs or charges that would accrue but for the provisions of Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) the Loans made by the Lenders to, and the Notes held by
each Lender of, Borrower, and all other Obligations from time to time owing to
the Secured Parties by any Loan Party under any Loan Document or Interest Rate
Protection Agreement relating to the Loans, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantors hereby irrevocably and
unconditionally, jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 7.02.    Obligations Unconditional.  The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several
(except to the extent otherwise limited in accordance with applicable
Requirements of Law as described in Annex III attached hereto or in any other
Guarantee required by applicable Requirements of Law), irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

(i)        at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)       any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(iii)      the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed

 

91

--------------------------------------------------------------------------------


 

Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

 

(iv)      any Lien or security interest granted to, or in favor of, the Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(v)       the release of any other Guarantor.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Loan Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties, and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against Borrower
or against any other person that may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral or guarantee
therefor or right of offset with respect thereto.  This Guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

For purposes of this paragraph only, references to the “principal” include each
Loan Party and references to the “creditor” include each Secured Party.  In
accordance with Section 2856 of the California Civil Code, each Guarantor waives
all rights and defenses (i) available to such Guarantor by reason of Sections
2787 through 2855, 2899, and 3433 of the California Civil Code, including all
rights or defenses such Guarantor may have by reason of protection afforded to
the principal with respect to any of the Guaranteed Obligations, or to any other
guarantor of any of the Guaranteed Obligations with respect to any of such
guarantor’s obligations under its guarantee, in either case in accordance with
the antideficiency or other laws of the State of California limiting or
discharging the principal’s Indebtedness or such other guarantor’s obligations,
including Sections 580a, 580b, 580d and 726 of the California Code of Civil
Procedure; and (ii) arising out of an election of remedies by the creditor, even
though such election, such as a nonjudicial foreclosure with respect to security
for any Guaranteed Obligation (or any obligation of any other guarantor of any
of the Guaranteed Obligations), has destroyed such Guarantor’s right of
subrogation and reimbursement against the principal (or such other guarantor) by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise.  No other provision of this Guarantee shall be construed as limiting
the generality of any of the covenants and waivers set forth in this paragraph. 
As provided below, this Agreement shall be governed by, and shall be construed
and enforced in accordance with the laws of the

 

92

--------------------------------------------------------------------------------


 

State of New York.  This paragraph is included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Agreement or to
any of the Guaranteed Obligations.

 

SECTION 7.03.    Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Holdings, Borrower or any other Loan Party
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise.  The Guarantors
jointly and severally (except to the extent otherwise limited in accordance with
applicable Requirements of Law as described in Annex III attached hereto or in
any other Guarantee required by applicable Requirements of Law) agree that they
will indemnify each Secured Party on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by such Secured Party
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the gross negligence, bad faith or willful misconduct of such
Secured Party.

 

SECTION 7.04.    Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  The payment of any amounts due with respect to any indebtedness of
Borrower or any other Guarantor now or hereafter owing to any Guarantor or
Borrower by reason of any payment by such Guarantor under the Guarantee in this
Article VII is hereby subordinated to the prior indefeasible payment in full in
cash of the Guaranteed Obligations.  In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations.  Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of Borrower or any other Guarantor to such Guarantor until the
Obligations shall have been indefeasibly paid in full in cash.  If,
notwithstanding the preceding sentence, any Guarantor shall, prior to the
indefeasible payment in full in cash of the Guaranteed Obligations, collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Parties and be paid over to Administrative Agent on account of the
Guaranteed Obligations without affecting in any manner the liability of such
Guarantor under the other provisions of the guaranty contained herein.

 

SECTION 7.05.    Remedies.  The Guarantors jointly and severally (except to the
extent otherwise limited in accordance with applicable Requirements of Law as
described in Annex III attached hereto) agree that, as between the Guarantors
and the Lenders, the obligations of Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Article VIII) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

 

93

--------------------------------------------------------------------------------


 

SECTION 7.06.    Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213 to the extent permitted thereunder.

 

SECTION 7.07.    General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 7.08.    Continuing Guarantee.  The Guarantees in this Article VII are
continuing guarantees of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

SECTION 7.09.    Release of Guarantors. If at any time after the Closing Date
and in connection with the Guarantee of any Loan Party in this Article VII (i)
subject to the requirements of Section 5.11(c), in the case of a Foreign
Subsidiary, the Administrative Agent (after consultation with Borrower)
determines that in the case of any existing Guarantor, it would not be
commercially reasonable for such Guarantor to remain a Guarantor (taking into
account the expense (including taxes), the ability of Borrower or such Guarantor
to obtain any necessary approvals or consents required to be obtained under
applicable law (but have not been previously obtained) in connection therewith,
and the effectiveness and enforceability thereof under applicable law) or (ii)
such Guarantee becomes illegal under applicable law and such Loan Party delivers
to the Administrative Agent, the Lenders and the Collateral Agent a legal
opinion from its counsel to such effect, and no reasonable alternative structure
can be devised having substantially the same effect as the issuance of a
Guarantee that would not be illegal under applicable law, then, so long as such
Guarantor has been released or is contemporaneously released under any other
guaranty such Guarantor may be a party to, in case of each of the immediately
preceding clauses (i) and (ii), the Collateral Agent shall (at the expense of
Borrower) take all action necessary to release its security interest in that
portion of the Security Agreement Collateral owned by such Guarantor (provided,
however, that 65% of the Equity Interests of such Guarantor (and 100% of the
Equity Interests of any Domesticated Foreign Subsidiary) shall not be released
from the Security Agreement Collateral)), and such Guarantor shall be released
from its obligations in respect of the Guarantees in this Article VII (such
Guarantor being hereinafter referred to as a “Released Guarantor,” so long as it
continues to be a Non-Guarantor Subsidiary), which release from such Guarantees,
in the case of an event described in the immediately preceding clause (i), shall
become effective as of the closing of the last day of the taxable year that
immediately precedes the date that the Administrative Agent makes a
determination described in such clause (i); provided that, such Released
Guarantor shall continue to be subject to Section 5.11(b).

 

94

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)   default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof (including a Term Loan
Repayment Date) or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(b)   default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

 

(c)   any representation or warranty made or deemed made in or in connection
with any Loan Document or HIL Swiss Intercompany Agreement or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(d)   default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in Section 5.02, 5.03 or 5.08
or in Article VI;

 

(e)   default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraph (a), (b) or (d) above), or under any Hedging
Agreement entered into with any Lender or Affiliate of a Lender, and such
default shall continue unremedied or shall not be waived for a period of 30 days
after the earlier of (i) an Officer of such Company becoming aware of such
default or (ii) receipt by Borrower and such Company of notice from the
Administrative Agent or any Lender of such default; provided, however, that with
respect to any default in obligations under Section 5.09(a), such 30-day period
shall be extended if the relevant Company has commenced and continues diligently
to pursue prudent and necessary response actions and otherwise complies with
Section 5.09(b) and any applicable Environmental Laws;

 

(f)    any Company (other than any Immaterial Subsidiary) shall (i) fail to pay
any principal or interest, regardless of amount, due in respect of any
Indebtedness (other than the Obligations) when and as the same shall become due
and payable (after all applicable grace periods have expired); or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; provided that, it shall
not constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and (ii)
exceeds $5.0 million at any one time;

 

95

--------------------------------------------------------------------------------


 

(g)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company (other than any Immaterial Subsidiary), or of a
substantial part of the property or assets of any Company (other than any
Immaterial Subsidiary), under the Bankruptcy Code, or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of any Company; or (iii) the
winding-up or liquidation of any Company (other than any Immaterial Subsidiary);
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(h)   any Company (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (g) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of any Company (other than any
Immaterial Subsidiary); (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (vii) take
any action for the purpose of effecting any of the foregoing; or (viii) wind up
or liquidate;

 

(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $5.0 million (to the extent not covered by insurance as to which the
insurer does not dispute coverage thereof) shall be rendered against any Company
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of any Company to enforce any such judgment;

 

(j)    an ERISA Event occurs, an event of noncompliance with respect to any
Foreign Plan occurs or, if the present value of the accrued benefit liabilities
(whether or not vested) under any Foreign Plan that is funded, determined as of
the end of the most recently ended fiscal year of the respective Loan Party on
the basis of actuarial assumptions proper under applicable foreign law, exceeds
the current value of the assets of such Foreign Plan by more than $1.0 million,
that in the opinion of the Required Lenders, when taken together with all other
such ERISA Events, noncompliance and underfunding, could reasonably be expected
to result in liability to any Company or its ERISA Affiliates in an aggregate
amount exceeding $1.0 million;

 

(k)   any security interests and Liens on an asset or assets of the Loan Parties
whose fair market value in the aggregate is greater than $100,000, purported to
be created by any Security Document shall cease to be in full force and effect,
or shall cease to give the Collateral Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Documents (including a perfected first priority
security interest in and Lien on all of the Collateral thereunder (except as
otherwise expressly provided in such Security Documents)) in favor of the

 

96

--------------------------------------------------------------------------------


 

Collateral Agent, or shall be asserted by Holdings, Borrower or any other Loan
Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;

 

(l)    any Guarantee or any Security Document shall cease to be in full force
and effect, except to the extent expressly permitted to be released hereunder in
accordance with Section 7.09;

 

(m)  any Loan Document or HIL Swiss Intercompany Agreement or any material
provisions thereof shall at any time and for any reason be declared by a court
of competent jurisdiction to be null and void, or a proceeding shall be
commenced by any Loan Party or any other person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any Loan
Party shall repudiate or deny that it has any liability or obligation for the
payment of principal or interest or other obligations purported to be created
under any Loan Document; or

 

(n)   there shall have occurred a Change in Control;

 

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments; (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and (iii) direct Borrower to pay (and
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any event specified in paragraph (g) or (h) above to pay) to the Administrative
Agent such additional amounts of cash, to be invested in Cash Equivalents and
held as security for Borrower’s reimbursement Obligations in respect of Letters
of Credit then outstanding, equal to the LC Exposure at such time.  In any event
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

ARTICLE IX

 

Collateral Account; Application of Collateral Proceeds

 

SECTION 9.01.    Collateral Account.

 

(a)   The Collateral Agent is hereby authorized to establish and maintain at its
office at 1633 Broadway, 25th Floor, New York, New York 10036, Attention: Erma

 

97

--------------------------------------------------------------------------------


 

Dell’Aquila, in the name of the Collateral Agent and pursuant to a Control
Agreement, a restricted deposit account designated “Collateral Account.”  Each
Loan Party shall deposit into the Collateral Account from time to time (i) the
cash proceeds of any of the Collateral (including pursuant to any disposition
thereof) to the extent contemplated herein or in any other Loan Document, (ii)
the cash proceeds of any Casualty Event with respect to Collateral to the extent
contemplated herein or in any other Loan Document, and (iii) any cash such Loan
Party is required to pledge as additional collateral security hereunder pursuant
to the Loan Documents.

 

(b)   The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided.  So long as no Event of Default has occurred
and is continuing or will result therefrom, the Collateral Agent shall, within
two Business Days of receiving a request of the applicable Loan Party for
release of cash proceeds constituting (i) Net Cash Proceeds from the Collateral
Account, remit such cash proceeds on deposit in the Collateral Account to or
upon the order of such Loan Party, so long as such Loan Party has satisfied the
conditions relating thereto set forth in Section 9.02; (ii) Net Cash Proceeds
from any sale or other disposition of Collateral from the Collateral Account,
remit such cash proceeds on deposit in the Collateral Account, so long as such
Loan Party has satisfied the conditions relating thereto set forth in
Section 9.02; and (iii) with respect to the LC Sub-Account at such time as all
Letters of Credit shall have been terminated and all of the liabilities in
respect of the Letters of Credit have been indefeasibly paid in full.  At any
time following the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion apply or cause to be
applied (subject to collection) the balance from time to time outstanding to the
credit of the Collateral Account to the payment of the Obligations in the manner
specified in Section 9.03, subject, however, in the case of amounts deposited in
the LC Sub-Account, to the provisions of Sections 2.17(j) and 9.03.  The Loan
Parties shall have no right to withdraw, transfer or otherwise receive any funds
deposited in the Collateral Account except to the extent specifically provided
herein.

 

(c)   Amounts on deposit in the Collateral Account shall be invested from time
to time in Cash Equivalents as the applicable Loan Party (or, after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Collateral Agent (or any sub-agent); provided that, at
any time after the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in Section 9.03.

 

(d)   Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”).

 

98

--------------------------------------------------------------------------------


 

SECTION 9.02.    Proceeds of Casualty Events and Collateral Dispositions.

 

(a)   So long as no Event of Default shall have occurred and be continuing, in
the event there shall be any Net Cash Proceeds in respect of any Casualty Event
or from any Asset Sale of Collateral, the applicable Loan Party shall have the
right, at such Loan Party’s option, to apply such Net Cash Proceeds in
accordance with the applicable provisions of this Agreement.

 

(b)   In the event any Net Cash Proceeds are required to be deposited in the
Collateral Account in accordance with Section 2.10, the Collateral Agent shall
not release any part of such Net Cash Proceeds until the applicable Loan Party
has furnished to the Collateral Agent (i) an Officers’ Certificate setting
forth:  (A) a brief description of the reason for the release, (B) the dollar
amount of the expenditures to be made, or costs incurred by such Loan Party in
connection with such release and (C) each request for payment shall be made on
at least ten day’s prior notice to the Collateral Agent and such request shall
state that the properties acquired in connection with such release have a fair
market value at least equal to the amount of such Net Cash Proceeds requested to
be released from the Collateral Account; and (ii) all security agreements and
Mortgages and other items required by the provisions of Sections 5.11 and 5.12
to, among other things, subject such reinvestment properties or assets to the
Lien of the Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties.

 

SECTION 9.03.    Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:

 

(a)   First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)   Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization, including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 

(c)   Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of (i)
interest, principal and other amounts constituting Obligations (other than the
Obligations arising under the Interest Rate Protection Agreements), in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing and (ii) the Obligations arising under the Interest Rate Protection
Agreements in accordance with the terms of the Interest Rate Protection
Agreements; and

 

99

--------------------------------------------------------------------------------


 

(d)   Fourth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.

 

ARTICLE X

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent (it being understood that reference in this Article X to
the Administrative Agent shall be deemed to include the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02); and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document; (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith; (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document; (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document; or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

100

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates.  The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

The Administrative Agent may resign as administrative agent hereunder at any
time upon at least 30-days’ prior notice to the Lenders, the Issuing Bank and
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor from among the Lenders. 
If no successor shall have been so appointed by the Required Lenders or shall
have accepted appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent, which successor shall be a commercial banking institution organized under
the laws of the United States (or any state thereof) or a United States branch
or agency of a commercial banking institution, and having combined capital and
surplus of at least $250.0 million; provided, however, that if such retiring
Administrative Agent is unable to find a commercial banking institution which is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided above.  Upon the acceptance by
a successor of its appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article X and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not

 

101

--------------------------------------------------------------------------------


 

taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

The Lenders identified in this Agreement, the Syndication Agent and the
Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders.  Without limiting the foregoing, neither the Syndication Agent nor the
Documentation Agent shall have or be deemed to have a fiduciary relationship
with any Lender.  Each Lender hereby makes the same acknowledgments with respect
to the Syndication Agent and the Documentation Agent as it makes with respect to
the Administrative Agent or any other Lender in this Article X.  Notwithstanding
the foregoing, the parties hereto acknowledge that the Documentation Agent and
Syndication Agent hold such titles in name only, and that such titles confer no
additional rights or obligations relative to those conferred on any Lender
hereunder.

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01.                    Notices.  Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(a)          if to any Loan Party, to Borrower at:

 

 

Herbalife International, Inc.
1800 Century Park East
Los Angeles, California  90067
Attention: William D. Lowe
Phone:  (310) 410-9600
Telecopy No.:  (310) 557-3913;

 

 

 

With courtesy copies to each of:

 

 

 

Whitney & Co., LLC
177 Broad Street
Stamford, Connecticut  06901
Attention:  Kevin J. Curley
Phone:  (203) 973-1400
Telecopy No.:  (203) 973-1422;

 

 

 

Golden Gate Private Equity, Inc.
One Embarcadero Center, Suite 3300
San Francisco, California  94111
Attention:  Jesse Rogers
Phone:  (415) 627-4500
Telecopy No.:  (415) 627-4501;

 

102

--------------------------------------------------------------------------------


 

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention:  Brian D. Kilb, Esq.
Phone:  (213) 229-7236
Telecopy No.:  (213) 229-7520;

 

(b)         if to the Administrative Agent or the Collateral Agent, to it at:

 

 

Morgan Stanley Senior Funding, Inc.

1633 Broadway

25th Floor
New York, New York  10036
Attention: James Morgan
Phone:  (212) 537-1470
Telecopy No.:  (212) 507-3562; and

Attention: Erma Dell’Aquila
Phone:  (212) 537-1532
Telecopy No.:  (212) 507-3544; and

 

(c)          if to a Lender, to it at its address (or telecopy number) set forth
on Annex II or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

 

SECTION 11.02.                    Waivers; Amendment.

 

(a)          No failure or delay by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 11.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

 

103

--------------------------------------------------------------------------------


 

(b)         Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that, no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender; (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any Fees
payable hereunder, without the written consent of each Lender affected thereby
(except in connection with any waiver of the applicability of any post-default
increase in interest rates); (iii) postpone the maturity of any Loan, or any
scheduled date of payment of or installment otherwise due on the principal
amount of any Term Loan under Section 2.09, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Revolving Maturity Date, without the written consent of each Lender affected
thereby; (iv) change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments or set-offs required thereby without the written
consent of each Lender; (v) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section 11.02(b)) specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder without the written consent of
each Lender (or each Lender of such Class, as the case may be); (vi) except as
otherwise expressly permitted under this Agreement, (A) release Holdings,
Parent, Cayman III, any of the LuxCos and WH Capital from their respective
Guarantees or limit its liability in respect of such Guarantee or (B) release
all or substantially all of the Subsidiary Guarantors from their Guarantees, or
limit the liability of all or substantially all of the Subsidiary Guarantors in
respect of their Guarantees, in each case without the written consent of each
Lender; (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender; or (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; provided further that, (1) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, or the Issuing Bank without the
prior written consent of the Administrative Agent, the Collateral Agent, or the
Issuing Bank, as the case may be; and (2) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Revolving Lenders (but not the Term Lenders) or the Term
Lenders (but not the Revolving Lenders) may be effected by an agreement or
agreements in writing entered into by Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section 11.02(b) if such Class of Lenders were the only Class
of Lenders hereunder at the time.  Notwithstanding the foregoing, any provision
of this Agreement may be amended by an agreement in writing entered into by
Borrower, the Required Lenders and the

 

104

--------------------------------------------------------------------------------


 

Administrative Agent (and, if its rights or obligations are affected thereby,
the Issuing Bank) if (x) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

 

(c)          If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
Section 11.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace one or more of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.

 

SECTION 11.03.                    Expenses; Indemnity.

 

(a)          Borrower agrees to pay all reasonable out-of-pocket expenses
(including reasonable legal fees and expenses of counsel, expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses) incurred by the Administrative Agent, the Arranger and the
Issuing Bank in connection with the syndication of the credit facilities
provided for herein and the preparation, execution and delivery, administration
of this Agreement and the other Loan Documents or in connection with any
amendments, modifications, enforcement costs or waivers of the provisions hereof
or thereof (whether or not the transactions hereby or thereby contemplated shall
be consummated), or incurred by the Administrative Agent, the Arranger or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Skadden, Arps, Slate, Meagher &
Flom LLP, special counsel for the Administrative Agent and the Collateral Agent
(and one local counsel in each foreign jurisdiction where the Administrative
Agent deems such local counsel advisable and any additional counsel to the
Lenders required in the event of a conflict of interest), and, in connection
with any such enforcement or protection, the fees, charges and disbursements of
any consultants and advisors in connection with any out-of-court workout or in
any bankruptcy case.

 

(b)         Except to the extent otherwise limited in accordance with applicable
Requirements of Law as described in Annex III attached hereto, the Loan Parties
agree, jointly and severally, to indemnify the Agents, the Arranger, each
Lender, and the Issuing Bank, each Affiliate of any of the foregoing persons,
and each of their respective directors, officers, trustees, employees and agents
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, all reasonable out-of-pocket costs and any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) any
actual or proposed use of the proceeds of the Loans or issuances of Letters of
Credit; (ii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto; or (iii) any
actual or alleged presence or Release

 

105

--------------------------------------------------------------------------------


 

or threatened Release of Hazardous Materials, on, under or from any property
owned, leased or operated by any Company, or any Environmental Claim related in
any way to any Company; provided that, such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.

 

(c)          The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Arranger, the Issuing Bank or any
Lender.  All amounts due under this Section 11.03 shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

(d)         To the extent that the Loan Parties fail to pay any amount required
to be paid by it to the Agents, the Arranger or the Issuing Bank under
Section 11.03(a) or (b), each Lender severally agrees to pay to the Agents, the
Arranger or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against any of the Agents, the Arranger
or the Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Revolving Exposure, outstanding Term Loans and unused Commitments at the
time.

 

SECTION 11.04.                    Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder (except in a transaction permitted
under Section 6.04(f) or 6.04(g)) without the prior written consent of each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void).  Nothing in this Agreement, express or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Affiliates of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)         Any Lender may assign to one or more assignees (other than Holdings
or any of its Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that, (i) except in the case of
an assignment to a Lender, an Affiliate of a Lender or a Lender Affiliate, each
of Borrower and the Administrative Agent (and, in the case of an assignment of
all or a portion of a Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Bank) must give their prior written

 

106

--------------------------------------------------------------------------------


 

consent to such assignment (which consent shall not be unreasonably withheld or
delayed); (ii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or a Lender Affiliate, any assignment made in connection with the
primary syndication of the Commitment and Loans by the Arranger or an assignment
of the entire remaining amount of the assigning Lender’s Commitment or Loans,
the amount of the Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall be in
a principal amount that is an integral multiple of $500,000 and not less than
$1.0 million, unless each of Borrower and the Administrative Agent otherwise
consent; (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance; and (v) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;
provided further that, any consent of Borrower otherwise required under this
Section 11.04(b) shall not be required if a Default or an Event of Default under
Article VIII has occurred and is continuing.  Subject to acceptance and
recording thereof pursuant to Section 11.04(d), from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
(provided that, any liability of Borrower to such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.15 and 11.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.04(e).

 

(c)          The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in Stamford, Connecticut a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by
Section 11.04(b), the Administrative Agent shall

 

107

--------------------------------------------------------------------------------


 

accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 11.04(d).

 

(e)          Any Lender may, without the consent of Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that, (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant.  Subject to Section 11.04(f),
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.04(b), provided, that
the respective Lender shall provide to the Borrower written notice of the name
and address of such Participant, which notice may be delivered via email or
facsimile, in each case, with a copy thereof to the Borrower via U.S. mail.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that, such
Participant agrees to be subject to Section 2.14(c) as though it were a Lender,
provided, further, that the respective Lender shall provide to the Borrower
written notice of the name and address of such Participant, which notice may be
delivered via email or facsimile, in each case, with a copy thereof to the
Borrower via U.S. mail.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.12, 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Borrower.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.15(e) as though it were a Lender.

 

(g)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and the other provisions of this Section 11.04 shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 11.05.                    Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan

 

108

--------------------------------------------------------------------------------


 

Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.14, 2.15 and 11.03 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 11.06.                    Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, the Commitment Letter and the Fee Letter
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 11.07.                    Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 11.08.                    Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final (other than deposits in trust accounts)) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Loan Party against any of
and all the obligations of any Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section 11.08 are in addition
to other rights and remedies (including other rights of set-off) that such
Lender may have.

 

SECTION 11.09.                    Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

109

--------------------------------------------------------------------------------


 

(b)         Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 11.10.                    WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.10.

 

SECTION 11.11.                    Headings.  Article and section headings and
the table of contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 11.12.                    Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Lender Affiliates’ directors,

 

110

--------------------------------------------------------------------------------


 

officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential pursuant to the terms hereof); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 11.12, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations; (g) with the consent of Borrower; or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 11.12, or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary.  For the purposes of this Section 11.12, “Information” shall mean
all information received from Borrower or any Subsidiary on a confidential basis
relating to Borrower or any Subsidiary or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary.  Any person required to maintain the confidentiality of Information
as provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

 

SECTION 11.13.                    Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts that are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 11.14.                    USA Patriot Act Notice.  Each Lender and the
Agents (for the Agents and not on behalf of any Lender) hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-5 (signed into law on October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or the Agent, as applicable, to identify Borrower in
accordance with the Act.

 

[signature pages follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HERBALIFE INTERNATIONAL, INC.,

 

a Nevada corporation, as Borrower

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name:  BRETT R. CHAPMAN

 

 

Title: General Counsel & Secretary

 

 

 

 

 

WH CAPITAL CORPORATION,

 

a Nevada corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

 

 

 

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.,

 

a Nevada corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: General Counsel & Secretary

 

 

 

 

 

HERBALIFE INTERNATIONAL OF EUROPE, INC.,

 

a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

 

 

 

 

HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,

 

a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title:  Secretary

 

--------------------------------------------------------------------------------


 

 

HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,

 

a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name:  BRETT R. CHAPMAN

 

 

Title:  Secretary

 

 

 

 

 

 

 

HERBALIFE TAIWAN, INC.,

 

a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

 

 

 

 

HERBALIFE INTERNATIONAL (THAILAND), LTD.,

 

a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

 

 

 

 

HERBALIFE INTERNATIONAL DO BRASIL LTDA.,

 

a corporation dually organized in Brazil and Delaware,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

HERBALIFE LTD.,

 

a Cayman Islands exempted company with limited liability,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name:  BRETT R. CHAPMAN

 

 

Title: General Counsel & Secretary

 

 

 

 

 

WH INTERMEDIATE HOLDINGS LTD.,

 

a Cayman Islands exempted company with limited liability,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: General Counsel & Secretary

 

 

 

 

 

 

 

HBL LTD.,

 

a Cayman Islands exempted company with limited liability,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name: Brett R. Chapman

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

WH LUXEMBOURG HOLDINGS S.à.R.L.,

 

a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Christophe Thomann

 

 

 

Name:  Christophe Thomann

 

 

Title: Manager

 

 

 

 

 

 

 

HLF LUXEMBOURG HOLDINGS S.à R.L.,

 

a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Christophe Thomann

 

 

 

Name: Christophe Thomann

 

 

Title: Manager

 

 

 

 

 

 

WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,

 

a Luxembourg corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Christophe Thomann

 

 

 

Name: Christophe Thomann

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

HERBALIFE INTERNATIONAL OF ISRAEL (1990) LTD.,

 

an Israeli corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name:  BRETT R. CHAPMAN

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

HERBALIFE INTERNATIONAL FINLAND OY,

 

a Finnish corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Brett R. Chapman

 

 

 

Name:  BRETT R. CHAPMAN

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, Joint Lead Arranger, Joint

 

Bookrunner and a Lender

 

 

 

 

 

By:

/s/ Eugene F. Martin

 

 

 

Name:  Eugene F. Martin

 

 

Title:  Vice President

 

 

Morgan Stanley Senior Funding Inc

 

 

 

 

MORGAN STANLEY & CO. INCORPORATED,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Eugene F. Martin

 

 

 

Name:  Eugene F. Martin

 

 

Title:  Managing Director

 

 

Morgan Stanley, Inc

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER &

 

SMITH, INCORPORATED,

 

as Joint Lead Arranger, Joint Bookrunner and

 

Syndication Agent

 

 

 

 

 

By:

/s/ Bill Gates

 

 

 

Name: Bill Gates

 

 

Title: Authorized Signatory

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Bill Gates

 

 

 

Name: Bill Gates

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A.,

 

“RABOBANK INTERNATIONAL”,

 

NEW YORK BRANCH, as Documentation

 

Agent, as Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ J David Thomas

 

 

 

Name: J David Thomas

 

 

Title: Executive Director

 

 

 

 

 

 

By:

/s/ Rebecca O. Morrow

 

 

 

Name: Rebecca O. Morrow

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin J. Trieber

 

 

 

Name: Kevin J. Trieber

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA,

 

as a Lender

 

 

 

 

 

By:

/s/ David J. Stassel

 

 

 

Name:  David J. Stassel

 

 

Title:  V.P.

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Table

 

Date

 

Term Loan Amount

 

March 31, 2005

 

$

500,000

 

June 30, 2005

 

$

500,000

 

September 30, 2005

 

$

500,000

 

December 31, 2005

 

$

500,000

 

March 31, 2006

 

$

500,000

 

June 30, 2006

 

$

500,000

 

September 30, 2006

 

$

500,000

 

December 31, 2006

 

$

500,000

 

March 31, 2007

 

$

500,000

 

June 30, 2007

 

$

500,000

 

September 30, 2007

 

$

500,000

 

December 31, 2007

 

$

500,000

 

March 31, 2008

 

$

500,000

 

June 30, 2008

 

$

500,000

 

September 30, 2008

 

$

500,000

 

December 31, 2008

 

$

500,000

 

March 31, 2009

 

$

500,000

 

June 30, 2009

 

$

500,000

 

September 30, 2009

 

$

500,000

 

December 31, 2009

 

$

500,000

 

March 31, 2010

 

$

500,000

 

June 30, 2010

 

$

500,000

 

September 30, 2010

 

$

500,000

 

December 21, 2010

 

$

188,500,000

 

 

1

--------------------------------------------------------------------------------


 

Annex II

 

Lenders’ Notice Information and Commitments

 

Lender

 

Revolving Commitment

 

Term Loan Commitment

 

Morgan Stanley Senior Funding, Inc.

 

$

5,000,000

 

$

97,000,000

 

Merrill Lynch Capital Corporation

 

$

5,000,000

 

$

97,000,000

 

Rabobank International

 

$

5,000,000

 

$

6,000,000

 

Bank of America, N.A.

 

$

5,000,000

 

—

 

Union Bank of California

 

$

5,000,000

 

—

 

Total

 

$

25,000,000

 

$

200,000,000

 

 

Morgan Stanley Senior Funding, Inc.

 

Morgan Stanley Senior Funding, Inc.

1633 Broadway

25th Floor
New York, New York  10036
Attention: James Morgan
Phone: (212) 537-1470
Telecopy No.: (212) 507-3562; and

Attention: Erma Dell’Aquila
Phone: (212) 537-1532
Telecopy No.: (212) 507-3544

 

Merrill Lynch Capital Corporation

 

Merrill Lynch Capital Corporation

4 World Financial Center

16th Floor

New York, NY 10080

Attention: Nancy Meadows

Phone: (212) 449-2879

Telecopy No.: (212) 738-1186; and

 

Merrill Lynch Bank USA

Attention: Document Compliance Specialist

15 West South Temple, 3rd FL

Salt Lake City, UT 84101

Phone:  (801) 526-8300

Telecopy No.: (801) 531-7470

 

 

Rabobank International

 

Rabobank International

13355 Noel Rd.

Suite 1000

Dallas, Texas 75240

Attention: David Thomas

Phone: (972) 419-5266

Telecopy No.: (972) 419-6315

 

 

Bank of America, N.A.

 

Bank of America, N.A.

333 South Hope Street, Suite 1300

Los Angeles, CA 90071

Attention: Kevin J. Trieber

Phone: (213) 621-7169

Telecopy No.: (213) 621-3611; and

 

Bank of America, N.A.

333 S. Beaudry Avenue

Los Angeles, CA 90017

Attention: Linda Escamilla

Phone: (213) 345-7748

Telecopy No.: (213) 345-6081

 

1

--------------------------------------------------------------------------------


 

Union Bank of California, N.A.

 

Union Bank of California, N.A.

445 South Figueroa Street, 18th Floor

Los Angeles, CA 90071

Attention:David Stassel

Tel:  (213) 236-5273

Telecopy No.:  (213) 236-7636; and

 

Union Bank of California, N.A.

601 Potrero Grande Dr., 2nd Floor

Monterey Park, CA  91755

Attention: Ruby Gonzales

Tel: (323) 720-2870

Telecopy No.: (323) 724-6198

 

 

2

--------------------------------------------------------------------------------


 

Annex III

 

Limitations on Guarantees and Indemnities Under Applicable Foreign Laws

 

Limitations on the Guarantee of Herbalife International of Israel (1990) Ltd.
(“Herbalife Israel”)

 

1.             Herbalife Israel’s guarantee under the Agreement together with
all Herbalife Israel’s obligations and undertakings under and in connection with
the Agreement shall be in an unlimited amount, subject to the provisions of any
applicable Israeli law.

2.             Any and all payments by or on account of any obligation of
Herbalife Israel under any of the Loan Documents shall be subject to withholding
tax at source as required under applicable Israeli law, unless an appropriate
exemption of such deduction has been obtained. Any amounts withheld at source
shall be treated as if paid on account of such obligations.

3.             Notwithstanding the provisions of Agreement, the Indebtedness of
Herbalife Israel now and hereafter held by Herbalife Israel shall be
subordinated in right of payment in full in cash to the Guaranteed Obligations,
except if (i) applicable Israeli law provides otherwise; or (ii) if any prior
third party has not agreed to such subordination.

4.             The provision of Section 7.05 of the Agreement shall apply
subject to applicable Israeli law.

5.             Any stamp duty payable in connection with the Agreement, if any,
will be payable by the Borrower.

 

Limitations on the Guarantee of Herbalife International of Finland OY

Under Chapter 12, Section 7 Subsection 1 of the Finish Companies Act, the
Guarantee is limited to the amount of retained earnings.

 

Limitations on the Guarantee Herbalife International Do Brasil Ltda.

Central bank approval is necessary if cash has to be sent out of Brazil for the
Guarantee.

 

Limitations on the Guarantee Herbalife International (Thailand) Ltd.

Under the Exchange Control Law, to collect on the Guarantee the beneficiary must
receive approval from the Bank of Thailand to remit money.

 

1

--------------------------------------------------------------------------------